



Exhibit 10.1












 



UNIQUE FABRICATING NA, INC.


AND


UNIQUE-INTASCO CANADA, INC.




CREDIT AGREEMENT




Dated as of April 29, 2016


with


CITIZENS BANK, NATIONAL ASSOCIATION, as Sole Lead Arranger, Bookrunner and
Administrative Agent
and
The "Lenders"


 




















--------------------------------------------------------------------------------





CREDIT AGREEMENT


This Credit Agreement (“Agreement”) is made as of the 29th day of April, 2016,
by and among the financial institutions from time to time signatory hereto
(individually a “Lender,” and any and all such financial institutions
collectively the “Lenders”), Citizens Bank, National Association, a national
banking association, as Administrative Agent for the Lenders (in such capacity,
the “Agent”), Unique Fabricating NA, Inc., a Delaware corporation ("US
Borrower") and Unique-Intasco Canada, Inc. a corporation organized under the
laws of the province of British Columbia ("CA Borrower" called together with US
Borrower, the "Borrowers" and each of them referred to herein as a "Borrower").
RECITALS


A.    Borrowers have requested that the Lenders (i) renew, by replacement and
renewal evidence, certain indebtedness of US Borrower previously incurred under
the Prior Agreement (as defined herein) and (ii) extend additional credit to
each Borrower on the terms and conditions set forth herein.


B.    The Lenders are prepared to do so, but only on the terms and conditions
set forth in this Agreement.


NOW THEREFORE, in consideration of the covenants contained herein, Borrowers,
the Lenders, and the Agent agree as follows:


1.
DEFINITIONS.



1.1    Certain Defined Terms.


For the purposes of this Agreement the following terms will have the following
meanings:
“Account(s)” shall mean any account or account receivable as defined under the
UCC or the PPSA, including without limitation, any right of a Person to payment
for goods sold or leased or for services rendered.
“Account Debtor” shall mean the party who is obligated on or under any Account.
“Advance(s)” shall mean, as the context may indicate, a borrowing requested by a
Borrower, and made by the Lenders with respect to any Loan, including without
limitation any refunding or conversion of such borrowing pursuant to Section 2.3
or 3.5 hereof, and shall include a Eurodollar-based Advance, and (in the event
and to the extent applicable pursuant to the terms of this Agreement) a Base
Rate Advance.
“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling (including but not limited to all directors and officers
of such Person), controlled by, or under direct or indirect common control with
such Person. A Person shall be deemed to control another Person for the purposes
of this definition if such Person possesses, directly or indirectly,




--------------------------------------------------------------------------------




the power (i) to vote 5% or more of the Equity Interests having ordinary voting
power for the election of directors or managers of such other Person or (ii) to
direct or cause the direction of the management and policies of such other
Person, whether through the ownership of voting securities, by contract or
otherwise.
"Agent" means Citizens Bank, National Association, a national banking
association, and any successor agents appointed in accordance with Section 11.4
hereof in its capacity as agent for the Lenders, sole lead arranger and
bookrunner hereunder.
“Agent Fee Letter” means that certain letter agreement executed and delivered by
Borrowers to Agent with respect to fees payable by Borrowers to Agent in
connection with that Agreement.
"Amortizing Loan" shall mean the CA Term Loan, the US Term Loan, any Incremental
Term Loan, or any one or more of them, as the context indicates.
“Amortizing Loan Rate Request” shall mean a request for the refunding or
conversion of any Advance of an Amortizing Loan submitted by Borrower under
Section 3.5 of this Agreement in the form attached hereto as Exhibit J.
“Anti-Terrorism Laws” shall mean any laws relating to terrorism, trade sanctions
programs and embargoes, import/export licensing, money laundering or bribery,
and any regulation, order, or directive promulgated, issued or enforced pursuant
to such laws (including Canadian Anti-Money Laundering & Anti-Terrorism
Legislation), all as amended, supplemented or replaced from time to time.
"Applicable Interest Rate" shall mean the same per annum rate equal to (i) with
respect to Advances of the Revolving Credit, the Eurodollar-based Rate or Base
Rate, (ii) with respect to Advances of the Swing Line, the Daily LIBOR Rate,
(iii) with respect to Advances under the Amortizing Loans, the Eurodollar-based
Rate or the Base Rate, in each case, as selected by the relevant Borrower or
otherwise applicable pursuant to the terms of this Agreement.
"Applicable Margin" shall mean, with respect to Base Rate Advances,
Eurodollar-based Advances, Commitment Fees, and fees payable with respect to
Letters of Credit, the per annum rate from time to time applicable with respect
to such Base Rate Advances, LIBOR-based Loans, Letters of Credit Fees or
Commitment Fees, based on the pricing grid set forth below:


2-

--------------------------------------------------------------------------------




Level
Total Leverage Ratio
Commitment
Fees
Eurodollar Margin
Base Rate Margin
Letter of Credit Fees
I
Less than 1.50 to 1.00
0.25%
2.75%
1.75%
2.75%
II
Greater than or equal to 1.50 to 1.00 but less than 2.00 to 1.00


0.375%
3.00%
2.00%
3.00%
III
Greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00


0.50%
3.25%
2.25%
3.25%
IV
Equal to or greater than 2.50 to 1.00
.50%
3.50%
2.50%
3.50%



For purposes of determining the Applicable Margins:


(a)    Level IV pricing shall be in effect from the Closing Date until delivery
by US Borrower to Bank of its audited financial statements for the fiscal year
ending December 31, 2015 ("Initial Adjustment Date").


(b)    The Applicable Margins shall be recomputed as of the end of each fiscal
quarter ending after the Initial Adjustment Date based on the Total Leverage
Ratio as of such quarter end. Any increase or decrease in the Applicable Margins
computed as of a quarter end shall be effective on the date on which the
Covenant Compliance Report evidencing such computation is delivered to Agent and
the Lenders by Borrowers. If a Covenant Compliance Report is not delivered when
due, then the rates in Level IV shall apply as of the date on which such
Covenant Compliance Report was required to have been delivered and shall remain
in effect until the date on which such Covenant Compliance Report is delivered.


(c)    If, as a result of any restatement of or other adjustment to the
financial statements of the Borrowers, or for any other reason, the Borrowers or
the Bank determines that (i) the Total Leverage Ratio as calculated by the
Borrowers as of any applicable date was inaccurate and (ii) a proper calculation
would have resulted in higher pricing for such period, the Borrowers shall
immediately and retroactively be obligated to pay to the Bank an amount equal to
the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest and fees actually paid for such period.


“Asset Sale” shall mean the sale, transfer or other disposition by any Credit
Party of any asset to any Person (other than to Borrowers or a Guarantor).










3-

--------------------------------------------------------------------------------




“Assignment Agreement” shall mean an Assignment Agreement substantially in the
form of Exhibit A hereto.
“Authorized Signer” shall mean each person who has been authorized by Borrowers
to execute and deliver any requests for Advances hereunder pursuant to a written
authorization delivered to the Agent and whose signature card or incumbency
certificate has been received by the Agent.
"Bank Product Obligations" means all fees, expenses and obligations of Borrowers
or any other Credit Party to a Lender in respect of returned items and
overdrafts and/or other obligation in connection with any treasury and cash
management services (including, without limitation, controlled disbursement,
automated clearinghouse transactions, depository and other cash management
services and other services relating to demand deposit accounts) provided by
such Lender.
“Bankruptcy Code” shall mean Title 11 of the United States Code and the rules
promulgated thereunder.
“Base Rate” shall mean, for any day, that rate of interest which is equal to the
sum of the Applicable Margin plus the greater of (a) the Prime Rate for such
day, or (b) the Federal Funds Effective Rate in effect on such day, plus one
percent (1.0%).
“Base Rate Advance” shall mean an Advance which bears interest at an Applicable
Interest Rate based on the Base Rate.
"Borrowing Base" shall mean an amount equal to the sum of:
    
(a)    85% of Eligible Accounts, plus


(b)    the lesser of 75% of Eligible Mexican Accounts, denominated in U.S.
dollars, and $2,500,000.00, plus


(c)    the lesser of 50% of Eligible Inventory and $7,000,000.00, plus


(d)    the lesser of the CA Borrowing Base or the principal balance outstanding
on the CA Intercompany Note;
 
provided that (x) the Borrowing Base shall be determined on the basis of the
most current Borrowing Base Certificate required or permitted to be submitted
hereunder, and (y) the amount determined as the Borrowing Base shall be subject
to, without duplication, any reserves for contras/offsets, drop ship
receivables, inventory-in-transit, potential offsets due to customer deposits,
discount arrangements, chargebacks, disputed accounts (or potential chargebacks
or disputed accounts), and such other reserves as reasonably established by the
Agent from time to time, including, without limitation any reserves or other
adjustments established by Agent on the basis of any subsequent collateral
audits conducted hereunder.


“Borrowing Base Certificate” shall mean a borrowing base certificate, in
substantially the form of Exhibit B attached hereto, executed by Responsible
Officers of the US Borrower.


4-

--------------------------------------------------------------------------------




“Business Day” shall mean any day other than a Saturday or a Sunday on which
commercial banks are open for domestic and international business in Southfield,
Michigan and in the case of a Business Day which relates to a Eurodollar-based
Advance, on which dealings are carried on in the London interbank Eurodollar
market.


“CA Acquisition” shall mean the acquisition by the CA Borrower of substantially
all of the assets of Intasco Corporation pursuant to the Purchase Agreement.
 
"CA Borrowing Base" shall mean an amount equal to the sum of (a) 85% of the
Eligible Accounts of the CA Borrower, plus (b) the lesser of 50% of the Eligible
Inventory of the CA Borrower and $2,500,000.00, minus the Priority Payables of
the CA Borrower.


"CA Intercompany Note" shall mean that certain $6,000,000.00 revolving note
executed and delivered by the CA Borrower to the US Borrower, as of even date
herewith, as evidence of working capital advances from time to time made to the
CA Borrower by the US Borrower.


"CA Intercompany Security" shall mean security interests granted by the CA
Borrower to the US Borrower on substantially all of the CA Borrowers' personal
property, as security for the indebtedness from time to time outstanding under
the CA Intercompany Note, which security shall rank subordinate to the security
interest of Agent under the Loan Documents.




"CA Term Loan” shall mean the term loan to be made to the CA Borrower by the
Lenders pursuant to Section 3.2 hereof, in the aggregate principal amount of
Fifteen Million and 00/100 Dollars ($15,000,000.00).


“CA Term Loan Advance” shall mean a borrowing requested by the CA Borrower and
made by the Lenders pursuant to Section 3.2 hereof, including without limitation
any refunding or conversion of such borrowing pursuant to Section 3.5 hereof.


“CA Term Loan Amount” shall mean with respect to any Lender, the amount equal to
its Percentage of the aggregate principal amount outstanding under the CA Term
Loan.
"CA Term Loan Maturity Date" shall mean April 28, 2021.
“CA Term Loan Notes” shall mean the term notes made by the CA Borrower to each
of the Lenders in the form attached hereto as Exhibit C, as such notes may be
amended or supplemented from time to time, and any other notes issued in
substitution, replacement or renewal thereof from time to time.


“Canadian Anti-Money Laundering & Anti-Terrorism Legislation” shall mean the
Criminal Code (Canada), the Proceeds of Crime (Money Laundering) and Terrorist
Financing Act (Canada), and the United Nations Act (Canada) or any similar
Canadian anti-money laundering, anti-terrorist financing, government sanction
and "know your client" legislation, together with all rules, regulations and
interpretations thereunder or related thereto including, without limitation, the
Regulations Implementing the United Nations Resolutions on the Suppression of
Terrorism and the


5-

--------------------------------------------------------------------------------




United Nations Al‑Qaida and Taliban Regulations promulgated under the United
Nations Act (Canada).
“Canadian Benefit Plan” shall mean any plan, fund, program or policy, whether
oral or written, formal or informal, funded or unfunded, insured or uninsured,
providing employee benefits, including medical, hospital care, dental, sickness,
accident, disability, life insurance, pension, retirement or savings benefits,
under which CA Borrower has any liability with respect to any employee or former
employee, but excluding any Canadian Pension Plans and any Canadian Union Plans.
“Canadian Pension Event” shall mean (a) the voluntary whole or partial wind up
of a Canadian Pension Plan by the CA Borrower; (b) the filing of a notice of
intent to terminate in whole or in part a Canadian Pension Plan or the treatment
of a Canadian Pension Plan amendment as a termination or partial termination;
(c) the institution of proceedings by any Governmental Authority to terminate in
whole or in part or have a trustee appointed to administer a Canadian Pension
Plan; (d) any other event or condition which might constitute grounds for the
termination or winding up or partial termination of winding up or the
appointment of trustee to administer, any Canadian Pension Plan; or (e) an event
or condition shall occur or exist with respect to any Canadian Pension Plan and,
as a result of such event or condition, together with all other such events or
conditions, the CA Borrower shall incur, or in the opinion of Agent be
reasonably likely to incur, a liability to a Canadian Pension Plan which, in the
reasonable judgment of Agent, would have a Material Adverse Effect.
“Canadian Pension Plans” shall mean any plan or arrangement that is required to
be registered under Canadian federal or provincial law and is or was
established, maintained or contributed to or required to be contributed to by
the CA Borrower for its employees or former employees.
"Canadian Union Plan" shall mean any and all pension and other benefit plans for
the benefit of employees or former employees of the CA Borrower or any other
Credit Party in respect of employment in Canada, which are not maintained,
sponsored or administered by the CA Borrower or such Credit Party, as
applicable, but to which the CA Borrower or such Credit Party is or was required
to contribute pursuant to a collective agreement or a participation agreement,
but excluding, for greater certainty, any Canadian Benefit Plans or Canadian
Pension Plans.
“Capital Expenditures” shall mean, for any period, with respect to any Person
(without duplication), the aggregate of all expenditures incurred by such Person
and its Subsidiaries during such period for the acquisition or leasing (pursuant
to a Capitalized Lease) of fixed or capital assets or additions to equipment,
plant and property that should be capitalized under GAAP on a consolidated
balance sheet of such Person and its Subsidiaries.
“Capitalized Lease” shall mean, as applied to any Person, any lease of any
property (whether real, personal or mixed) with respect to which the discounted
present








6-

--------------------------------------------------------------------------------




value of the rental obligations of such Person as lessee thereunder, in
conformity with GAAP, is required to be capitalized on the balance sheet of that
Person.


“Change of Control” shall be deemed to have occurred if (a) any “person” or
“group” (within the meaning of Rule 13d-5 of the Securities Exchange Act of
1934, as amended) shall own beneficially (as defined in Rules 13d-3 and 13d-5 of
the Securities Exchange Act of 1934, as amended), Equity Interests representing
more than 35% of the aggregate ordinary voting power value represented by the
issued and outstanding Equity Interests in Parent; (b) a majority of the seats
(other than vacant seats) on the board of directors of Parent shall at any time
be occupied by persons who are not Continuing Directors: or (c) Parent ceases to
own Equity Interests representing 100% of the issued and outstanding Equity
Interests of US Borrower.


"Change in Law" means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation of application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a "Change in Law", regardless of the date enacted, adopted or issued.


"Chardan Note" shall mean that certain Promissory Note dated February 6, 2014,
in the original principal amount of $500,000.00, executed by Unique-Chardan in
favor of Chardan Corp., an Ohio Corporation.


“Collateral” shall mean all property or rights in which a security interest,
mortgage, lien or other encumbrance is granted to Agent for the benefit of the
Lenders under or in connection with this Agreement, the other Loan Documents, or
otherwise to secure the Indebtedness.


“Collateral Access Agreement” shall mean an agreement in form and substance
satisfactory to the Agent in its sole discretion, pursuant to which a lessor of
real property on which Collateral is stored or otherwise located, or a
warehouseman, processor or other bailee of Inventory or other property owned by
any Credit Party, that acknowledges the Liens under the Collateral Documents and
subordinates or waives any Liens held by such Person on such property and,
includes such other agreements with respect to the Collateral as Agent may
require in its sole discretion, as the same may be amended, restated or
otherwise modified from time to time.


“Collateral Documents” shall mean the Security Agreements, the Mortgages, the
Collateral Access Agreements, and all other security documents (and any joinders
thereto) executed by any Credit Party in favor of the Agent, in connection with
any of the foregoing collateral documents, in each case, as such collateral
documents may be amended or otherwise modified from time to time.


7-

--------------------------------------------------------------------------------




“Collection Account” shall mean Unique Mexico’s account number 4522324242 with
Agent, established for the purpose of collecting Accounts from time to time owed
to Unique Mexico.


“Commitment Fees” shall mean the commitment fees payable by the US Borrower to
the Lenders pursuant to Section 2.9 hereof in connection with the Revolving
Credit.


“Consolidated” (or “consolidated”) or “Consolidating” (or “consolidating”) shall
mean, when used with reference to any financial term in this Agreement, the
aggregate for two or more Persons of the amounts signified by such term for all
such Persons determined on a consolidated (or consolidating) basis in accordance
with GAAP, applied on a consistent basis. Unless otherwise specified herein,
"Consolidated" and "Consolidating" shall refer to Borrowers and their
Subsidiaries, determined on a Consolidated or Consolidating basis.
"Consolidated EBITDA" shall mean, for any period of determination, without
duplication:
(a) Consolidated net income, plus
(b) the sum of the following to the extent deducted in calculating Consolidated
net income:
(i) Interest Expense,
(ii) tax expense (including, without limitation, any federal, state, local and
foreign Income Taxes) of the US Borrower and its Subsidiaries,
(iii) depreciation and amortization expense of the US Borrower and its
Subsidiaries,
(iv) Management Fees , and
(v) other non-cash charges, losses or expenses including non-cash charges for
incentive stock programs (excluding reserves for future cash charges), plus
(c) with respect to calculations thereof that include the date of the US
Acquisition and CA Acquisition, related one-time non-cash and non-capitalized
costs incurred in connection therewith (to the extent such costs are not
incurred in the months incurred prior to March 31, 2016), not to exceed
$800,000.00;
minus
(d) non-cash charges previously added back to Consolidated net income in
determining Consolidated EBITDA to the extent such non-cash charges have become
cash charges during such period
minus
(e) any other non-recurring, non-cash gains during such period, including
without limitation, (x) gains from the sale or exchange of assets and (y) gains
from early extinguishment of Indebtedness or Hedging Contracts;
provided, however, notwithstanding the above, for calculations of Consolidated
EBITDA that include the following fiscal months, the Consolidated EBITDA for
such months shall be deemed to be:






8-

--------------------------------------------------------------------------------




April, 2015
$2,391,017
May, 2015
$1,758,536
June, 2015
$1,511,932
July, 2015
$1,573,074
August, 2015
$1,105,244
September, 2015
$2,696,182
October, 2015
$1,700,187
November, 2015
$1,432,475
December, 2015
$1,291,417
January, 2016
$1,882,480
February, 2016
$1,195,035
March, 2016
$2,278,898
April, 2016
To be determined by Agent in a manner consistent with the calculation of the
deemed amount provided above



"Continuing Directors” shall mean, at any time, any member of the board of
directors of Parent who (a) was a member of such board of directors on the
Effective Date or (b) was nominated for election or elected to such board of
directors with the approval of a majority of the Continuing Directors who were
members of such board of directors at the time of such nomination or election.
“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any material agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
“Covenant Compliance Report” shall mean the report to be furnished by Borrowers
to the Agent pursuant to Section 6.1 (a) or 6.1(c) hereof, substantially in the
form attached hereto as Exhibit D and certified by a Responsible Officer of the
Borrowers.
“Covered Entity” shall mean (a) each Borrower, each of Borrowers’ Subsidiaries,
all Guarantors and all pledgors of Collateral or other security for Indebtedness
and (b) each Person that, directly or indirectly, is in control of a Person
described in clause (a) above. For purposes of this definition, control of a
Person shall mean the direct or indirect (x) ownership of, or power to vote, 25%
or more of the issued and outstanding equity interests having ordinary voting
power for the election of directors of such Person or other Persons performing
similar functions for such Person, or (y) power to direct or cause the direction
of the management and policies of such Person whether by ownership of equity
interests, contract or otherwise.
“Credit Parties” shall mean each Borrower and their respective Subsidiaries, and
“Credit Party” shall mean any one of them, as the context indicates or otherwise
requires.
"Daily LIBOR Rate" shall mean, relative to any day, the sum of the Applicable
Margin and the offered rate for deposits of Dollars in an amount approximately
equal to the amount of the requested LIBOR Rate Loan for a term of one (1) month
which the ICE Benchmark Administration (or any successor administrator of LIBOR
rates) fixes as its LIBOR rate as of 11:00 a.m. London


9-

--------------------------------------------------------------------------------




time on such day. If such day is not a London Banking Day, the LIBOR Rate shall
be determined on the next preceding day which is a London Banking Day. If for
any reason Agent cannot determine such offered rate by the then current
administrator of LIBOR rates, Agent may, in its discretion, select a replacement
index based on the arithmetic mean of the quotations, if any, of the interbank
offered rate by first class banks in London or New York for deposits in
comparable amounts and maturities.
"Debt Service Coverage Ratio" shall mean, as of the date of any determination
thereof, in each case for US Borrower and its Subsidiaries on a Consolidated
basis, a ratio (a) the numerator of which is Consolidated EBITDA, minus amounts
paid in cash in respect of federal, state, local and foreign income taxes with
respect to such period, minus Consolidated Capital Expenditures of the US
Borrower and its Subsidiaries not financed with Funded Debt, minus Management
Fees, all determined for the four quarter period ended as of the date of
determination, and (b) the denominator of which is Consolidated Interest Expense
(excluding any Interest Expense associated with intercompany indebtedness) for
such period to the extent actually paid in cash plus scheduled principal
payments on Total Debt; all determined (i) as of the end of the second quarter
of the 2016 Fiscal Year, by multiplying the results for such quarter ended by
four (4), (ii) as of the end of the third quarter of the 2016 Fiscal Year, by
multiplying the results for the two fiscal quarters then ended by two (2), (iii)
as of the end of the fourth quarter of the 2016 Fiscal Year, by multiplying the
results for the three fiscal quarters then ended by 4/3; and (iv) thereafer on
the basis of the four quarter period then ended.
“Debt” shall mean as to any Person, without duplication (a) all Funded Debt of a
Person, (b) all Guarantee Obligations of such Person, (c) all obligations of
such Person under conditional sale or other title retention agreements relating
to property or assets purchased by such Person, (d) all indebtedness of such
Person arising in connection with any Hedging Transaction entered into by such
Person, and (e) all recourse Debt of any partnership of which such Person is the
general partner.
“Default” shall mean any event that with the giving of notice or the passage of
time, or both, would constitute an Event of Default under this Agreement.
“Defaulting Lender” shall mean a Lender which, in the reasonable determination
of the Agent (a) has failed to fund its Percentage of any Advance as required
under this Agreement, unless such Lender is disputing its funding obligation in
good faith, (b) has otherwise failed to pay to the Agent or any other Lender any
other amount required to be paid by it under the terms of this Agreement or any
other Loan Document, unless such Lender is disputing such obligation to pay any
such amount in good faith, (c) has been, or whose holding company has been,
determined to be insolvent or that has become subject to a bankruptcy,
receivership or other similar proceeding, or (d) has had a substantial portion
of its assets or management (or a substantial portion of the assets or
management of its holding company) taken over by any Governmental Authority or
any Governmental Authority has restricted its ability to act under this
Agreement, including its ability to enter into amendments, waivers or
modifications of this Agreement or any of the other Loan Documents (provided
that the exercise of the customary rights of a shareholder by a Governmental
Authority which owns shares in such Lender (or its holding company) shall not be
covered by this


10-

--------------------------------------------------------------------------------




clause (d)), provided, however, in all cases that a Defaulting Lender shall no
longer be deemed a Defaulting Lender when (i) the Defaulting Lender shall have
cured the conditions which shall have caused it to be a Defaulting Lender
hereunder and (ii) the Agent has agreed that such Lender shall no longer be
deemed a Defaulting Lender hereunder.
“Defaulting Lender’s Unfunded Portion” shall mean a Defaulting Lender’s
Percentage of the Revolving Credit Aggregate Commitment minus the sum of the
aggregate principal amount of all Advances funded by the Defaulting Lender under
the Revolving Credit.
“Distribution” shall mean any dividend, redemption or other payment or
distribution with respect to Equity Interests.
“Dollars” and the sign “$” shall mean lawful money of the United States of
America.
"Domestic Subsidiary" shall mean any subsidiary of US Borrower organized under
the laws of a state included in the United States.
“Effective Date” shall mean the date on which all the conditions precedent set
forth in Sections 4.1 and 4.2 have been satisfied.
“Electronic Transmission” shall mean each document, instruction, authorization,
file, information and any other communication transmitted, posted or otherwise
made or communicated by e-mail or E-Fax, or otherwise to or from an E-System or
other equivalent service.
"Eligible Account" shall mean an Account for goods delivered or services
rendered to an Account Debtor, that meets the following criteria:
(a)    the Account is evidenced by an invoice from a Borrower or a Domestic
Subsidiary to the Account Debtor dated not later than the date of the provision
of services or delivery of the goods to which it relates;
(b)    the Account is not aged more than 120 days past the date of the invoice
therefor;
(c)    the Agent has a perfected first priority security interest in such
Account, and such Account is not subject to any other Lien other than Permitted
Liens;
(d)    the Account evidences property actually sold, leased, licensed, assigned
or otherwise disposed of or services actually provided by a Borrower or a
Domestic Subsidiary;
(e)    the Account Debtor on such Account is organized under the laws of, and is
located in, either the United States or Canada;
(f)    the Account is not due from an Account Debtor that is an Affiliate of a
Credit Party;
(g)    is not subject to set-off, credit, defense, warranty claim, discount,
rebate or allowance, except for discounts for prompt payment in accordance with
a Borrower's or the relevant Domestic


11-

--------------------------------------------------------------------------------




Subsidiary's past practices, which discount is reflected in the face value of
the invoice relating to such Account;
(h)    the Account Debtor has not disputed the amount thereof and is not unable
or unwilling to pay;
(i)    the Account Debtor thereon is not insolvent;
(j)    the Account does not arise from a consignment, guaranteed sale,
sale-or-return, sale-on-approval or any other repurchase or return basis;
(k)    the Account Debtor thereon is not the United States of America or Canada
or any state, province or political subdivision thereof, or by any department,
agency, public body corporate or other instrumentality or agency of any of the
foregoing, unless all necessary steps are taken to comply with the Federal
Assignment of Claims Act of 1940, as amended, the Financial Administration Act
(Canada), as amended or with any comparable state or provincial law, as
applicable, and all other necessary steps are taken to perfect Lenders' security
interest in such Account;
(l)    the Account is not owing by an Account Debtor with respect to whom the
aggregate part of all Accounts owing to the Borrowers and its Subsidiaries which
would fail to meet the qualification for Eligible Accounts described in clause
(b) above exceeds twenty five (25%) of all Eligible Accounts;
(m)    if the Account Debtor on such Account is a resident of any jurisdiction
denying creditors access to its courts in the absence of qualification to
transact business therein or the filing of a so-called "notice of business
activities report" or other similar filing, the relevant Borrower or the
relevant Domestic Subsidiary has taken all action required by the jurisdiction
in question to have access to its courts; and


(n)    the relevant Borrower or the relevant Domestic Subsidiary, with respect
to such Account, has materially observed or complied with (1) all material
applicable laws of the United States of America (including the Fair Labor
Standards Act) and Canada and (2) all material applicable laws of the state in
the United States of America or province in Canada in which the Account Debtor
or the Account is located which, if not observed and complied with, would deny
such Borrower or Domestic Subsidiary access to the courts of such state or
province.


In addition, (i) with respect to all Accounts owed by any particular Account
Debtor or its Affiliates, if the Dollar value of such accounts, as reflected on
the invoices therefor, exceeds thirty percent (30%) of the Dollar value of all
Eligible Accounts at any time, then the Dollar value of such Account Debtor's
Eligible Accounts will be reduced by such excess, and (ii) all deposits paid by
the Account Debtors, and reserves for sales taxes will be deducted from the
Dollar value of the relevant Eligible Accounts.


“Eligible Assignee” shall mean (a) a Lender; (b) an Affiliate of a Lender; (c)
any Person (other than a natural person) that is or will be engaged in the
business of making, purchasing, holding


12-

--------------------------------------------------------------------------------




or otherwise investing in commercial loans or similar extensions of credit in
the ordinary course of its business, provided that such Person is administered
or managed by a Lender, an Affiliate of a Lender or an entity or Affiliate of an
entity that administers or manages a Lender; or (d) any other Person (other than
a natural person) approved by (i) the Agent, and (ii) unless an Event of Default
has occurred and is continuing, the Borrowers (each such approval not to be
unreasonably withheld or delayed); provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include Borrowers, or any of the Borrowers'
Affiliates or Subsidiaries.
"Eligible Inventory" shall mean all Inventory of a Borrower or a Domestic
Subsidiary, valued at the lower of cost or market on a first-in first-out basis,
which is owned and held for sale (and not held for lease) that meets all of the
following criteria:
(a)    it is owned solely by a Borrower or a Domestic Subsidiary and Borrower or
such Domestic Subsidiary has good, valid and marketable title, and which is
subject to a perfected, first priority Lien in favor of the Agent and is not
subject to any other lien other than Permitted Liens;
(b)    it is located and stored in the United States or Canada and on property
that is either (i) owned or leased by a Borrower or such Domestic Subsidiary or
(ii) owned or leased by a warehouseman or bailee that has contracted with a
Borrower or such Domestic Subsidiary to store Inventory on such warehouseman's
or bailee's property and, where such Inventory is located on a property that is
leased by Borrower or such Domestic Subsidiary, or is in the possession of a
warehouseman or bailee, either (y) such Borrower or such Domestic Subsidiary
will have delivered in favor of the Agent a Collateral Access Agreement executed
by such lessor, mortgagee, warehouseman or bailee, or (z) a rent reserve in an
amount reasonably satisfactory to the Agent shall have been instituted and
maintained in respect of such premises;
(c)    it is salable and is not obsolete, damaged spoiled or slow moving, has
not been delivered for outside processing, conforms to applicable quality
standards that are customary for such Inventory, and otherwise conforms to the
warranties and standards for eligibility contained herein;
(d)    it is not "in transit" from the supplier thereof to any Person, other
than to the ultimate Account Debtor in respect thereof;
(e)    it is finished goods ready for sale or raw materials, and is not
work-in-progress, display Inventory, supply items, packaging, tooling, samples
or literature;
(f)    such Inventory is not packaging, labeling, manuals advertising materials,
or supplies or other materials (except raw materials) used or consumed in a
Borrower's or such Domestic Subsidiary's business, or consisting of finished
goods which do not conform to the order or contract pursuant to which those
finished goods were produced;
(g)    it is not Inventory which is produced in violation of the Fair Labor
Standards Act and is subject to the so-called "hot goods" provisions contained
in 29 USC 215(a)(i), or which fails to comply with any standard imposed by any
governmental Person having authority over the disposition, manufacture, or use
of that Inventory; and


13-

--------------------------------------------------------------------------------




(h)    it is not Inventory which is covered by a document (as defined in the
UCC) unless the document is in the possession and control of Agent.
"Eligible Mexican Accounts" shall mean Accounts: (a) that meet all of the
criteria for Eligible Accounts other than the criteria set forth in clauses (c)
and (e) of the definition thereof, that are owed to Unique Mexico by an Account
Debtor that is located in, and organized under the laws of, Mexico; (b) with
respect to which the relevant Account Debtor has been instructed to pay directly
into the Collection Account; and (c) that the Agent, in its sole discretion, has
not otherwise deemed such Account to be ineligible based on Agent's
determination of (or inability to determine) the creditworthiness of the Account
Debtor or impracticability or difficulty of collection activity with respect to
such account or the relevant Account Debtor's failure to comply with prior
instructions to pay directly to the Collection Account.
“Equivalent Amount” shall mean, at any time, as determined by Agent (which
determination shall be conclusive absent manifest error), with respect to an
amount of any currency (the "Reference Currency") which is to be computed as an
equivalent amount of another currency (the "Equivalent Currency"), the amount of
such Equivalent Currency converted from such Reference Currency at Agent's spot
selling rate (based on the market rates then prevailing and available to Agent)
for the sale of such Equivalent Currency for such Reference Currency at a time
determined by Agent on the second Business Day immediately preceding the event
for which such calculation is made.
“Equivalent Currency” shall have the meaning given it in the definition of
Equivalent Amount.
“Equity Interest” shall mean (i) in the case of any corporation, all capital
stock and any securities exchangeable for or convertible into capital stock,
(ii) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents of corporate stock
(however designated) in or to such association or entity, (iii) in the case of a
partnership or limited liability company, partnership or membership interests
(whether general or limited) and (iv) any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distribution of assets of, the issuing Person, and including, in all of the
foregoing cases described in clauses (i), (ii), (iii) or (iv), any warrants,
rights or other options to purchase or otherwise acquire any of the interests
described in any of the foregoing cases.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, or any successor act or code and the regulations in effect from time to
time thereunder.
“E-System” shall mean any electronic system and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Agent, any of its Affiliates or any other Person, providing for access to
data protected by passcodes or other security system.
“Eurodollar-based Advance” shall mean any Advance which bears interest at the
Eurodollar-based Rate or the Daily LIBOR Rate.
“Eurodollar-based Rate” shall mean a per annum interest rate which is equal to
the sum of the Applicable Margin, plus the quotient of:


14-

--------------------------------------------------------------------------------




(a)the LIBOR Rate, divided by
(b)a percentage equal to 100% minus the maximum rate on such date at which Agent
is required to maintain reserves on ‘Eurocurrency Liabilities’ as defined in and
pursuant to Regulation D of the Board of Governors of the Federal Reserve System
or, if such regulation or definition is modified, and as long as Agent is
required to maintain reserves against a category of liabilities which includes
Eurocurrency deposits or includes a category of assets which includes
Eurocurrency loans, the rate at which such reserves are required to be
maintained on such category, such sum to be rounded upward, if necessary, in the
discretion of the Agent, to the seventh decimal place.
“Eurodollar-Interest Period” shall mean, for any Eurodollar-based Advance at the
Eurodollar-based Rate, an period of one or three months (or any shorter or
longer periods agreed to in advance by the Borrowers, Agent and the Lenders);
provided, however, that (i) any Eurodollar-Interest Period which would otherwise
end on a day which is not a Business Day shall end on the next succeeding
Business Day, except that as to an Eurodollar-Interest Period in respect of a
Eurodollar-based Advance, if the next succeeding Business Day falls in another
calendar month, such Eurodollar-Interest Period shall end on the next preceding
Business Day, (ii) when an Eurodollar-Interest Period begins on a day which has
no numerically corresponding day in the calendar month during which such
Eurodollar-Interest Period is to end, it shall end on the last Business Day of
such calendar month, and (iii) no Eurodollar-Interest Period shall extend beyond
the Revolving Credit Maturity Date, CA Term Loan Maturity Date, or the US Term
Loan Maturity Date, (as applicable).
“Eurodollar Lending Office” shall mean, (a) with respect to the Agent, such
branch of Agent, domestic or foreign, as it designates from time to time as its
Eurodollar Lending Office by written notice to Borrowers and the Lenders, and
(b) as to each of the Lenders, its office, branch or affiliate located at its
address set forth on the signature pages hereof (or identified thereon as its
Eurodollar Lending Office), or at such other office, branch or affiliate of such
Lender as it may hereafter designate as its Eurodollar Lending Office by written
notice to Borrowers and Agent.
“Event of Default” shall mean each of the Events of Default specified in
Section 8.1 hereof.
"Excess Cash Flow" shall mean, with respect to any Fiscal Year of the US
Borrower, for the US Borrower and its Subsidiaries on a Consolidated basis, an
amount equal to (a) Consolidated EBITDA for such period minus (b) Consolidated
Capital Expenditures not financed with Funded Debt minus (c) scheduled principal
payments on Total Debt made during such period minus (d) Consolidated Interest
Expense (excluding any Interest Expense associated with intercompany
indebtedness) for such period to the extent actually paid in cash minus (e)
amounts paid in cash in respect of federal, state, local and foreign income
taxes of the US Borrower and its Subsidiaries with respect to such period minus
(f) increases in consolidated working capital plus (g) decreases in working
capital minus (h) optional prepayments of the Revolving Credit (to the extent
simultaneously accompanied by a corresponding reduction of the Revolving Credit
Aggregate Commitment) and the Amortizing Loans minus (i) Management Fees.


15-

--------------------------------------------------------------------------------




"Excluded Hedging Obligation" means, with respect to any guarantor of a Hedging
Obligation, including the grant of a security interest to secure the guaranty of
such Hedging Obligation, any Hedging Obligation if, and to the extent that, such
Hedging Obligation is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the guaranty or grant of such security interest becomes
effective with respect to such Hedging Obligation.  If a Hedging Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Hedging Obligation that is attributable
to swaps for which such Hedging Obligation or security interest is or becomes
illegal.
"Excluded Taxes" means, with respect to the Lenders, the Agent or any other
recipient of any payment to be made by or on account of any obligation of the
Borrowers hereunder or under any other Loan Agreement, (a) taxes imposed on or
measured by its net income, profits or capital, and franchise taxes imposed on
it (in lieu of net income taxes), by the jurisdiction (or any political
subdivision thereof) under the laws of which such recipient is organized or in
which its principal office is located, in which its applicable lending office is
located or in which it is doing business, (b) any branch profits taxes or any
similar tax imposed by any jurisdiction in which any Lender, the Agent or any
other recipient is located, (c) any withholding tax payable under regulation 105
to the Income Tax Act (Canada) in respect of services performed in Canada, (d)
any withholding tax payable under Part XIII of the Income Tax Act (Canada) in
respect of such payments as a result of such Person not dealing at arm’s length
with the Borrower, (e) any withholding tax payable under Part XIII of the Income
Tax Act (Canada) in respect of such payments as a result of such Person being,
or not dealing at arm’s length with, a “specified shareholder” of any direct or
indirect partner of a Borrower for purposes of subsection 18(5) of the Income
Tax Act (Canada), (f) any withholding tax resulting from a failure of a Lender
to comply with Section 12.12, and (g) any U.S. federal withholding tax imposed
pursuant to sections 1471 through 1474 of the Internal Revenue Code (and any
amended or successor version that is substantively comparable) or any current or
future Treasury regulations with respect thereto.
"Existing Investments" shall mean the investments of the Borrowers and their
Subsidiaries in (a) Borrower's Subsidiaries existing on the Effective Date; (b)
a 49% membership interest in Diversified Acoustics LLC, a Michigan limited
liability company; (c) a 10% interest in the capital stock of Entrotech, Inc.,
an Ohio corporation; and (d) a 5% membership interest of Unique Realty in
Joslyn-Collier LLC, a Michigan limited liability company.


"Existing Letters of Credit" shall mean letters of credit issued by Citizens
Bank, National Association pursuant to the Prior Agreement which remain issued
and unexpired as of the Effective Date.








16-

--------------------------------------------------------------------------------




“Federal Funds Effective Rate” shall mean, for any day, a fluctuating interest
rate per annum equal to the weighted average of the rates on overnight Federal
funds transactions with members of the Federal Reserve System arranged by
Federal funds brokers, as published for such day (or, if such day is not a
Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by Agent from three Federal funds brokers of recognized standing
selected by Agent, all as conclusively determined by the Agent, such sum to be
rounded upward, if necessary, in the discretion of the Agent, to the nearest
whole multiple of 1/100th of 1%.
“Final Maturity Date” shall mean the last to occur of (i) the Revolving Credit
Maturity Date, (ii) the CA Term Loan Maturity Date, or (iii)  the US Term Loan
Maturity Date.
“Fiscal Year” shall mean the twelve-month period ending on each December 31.
"Foreign Subsidiary" shall mean a Subsidiary of a Borrower that is not a
Domestic Subsidiary.


“Funded Debt” of any Person shall mean, without duplication, (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services as of such date (other than operating leases and
trade liabilities incurred in the ordinary course of business and payable in
accordance with customary practices) or which is evidenced by a note, bond,
debenture or similar instrument, (b) the principal component of all obligations
of such Person under Capitalized Leases, (c) all reimbursement obligations
(actual, contingent or otherwise) of such Person in respect of letters of
credit, bankers acceptances or similar obligations issued or created for the
account of such Person, (d) all liabilities of the type described in (a), (b)
and (c) above that are secured by any Liens on any property owned by such Person
as of such date even though such Person has not assumed or otherwise become
liable for the payment thereof, the amount of which is determined in accordance
with GAAP; provided however that so long as such Person is not personally liable
for any such liability, the amount of such liability shall be deemed to be the
lesser of the fair market value at such date of the property subject to the Lien
securing such liability and the amount of the liability secured, and (e) all
Guarantee Obligations in respect of any liability which constitutes Funded Debt;
provided, however that Funded Debt shall not include any indebtedness under any
Hedging Transaction prior to the occurrence of a termination event with respect
thereto.
“GAAP” shall mean, as of any applicable date of determination, generally
accepted accounting principles in the United States of America, as applicable on
such date, consistently applied, as in effect on the Effective Date.
"Governmental Authority" means the government of the United States of America,
Canada or any other nation, or of any political subdivision thereof, whether
state, provincial or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).


17-

--------------------------------------------------------------------------------




“Governmental Obligations” means non-callable direct general obligations of the
United States of America or Canada or obligations the payment of principal of
and interest on which is unconditionally guaranteed by the United States of
America or Canada.
“Guarantee Obligation” shall mean as to any Person (the “guaranteeing person”)
any obligation of the guaranteeing Person in respect of any obligation of
another Person (the “primary obligor”) (including, without limitation, any bank
under any letter of credit), the creation of which was induced by a
reimbursement agreement, guaranty agreement, keepwell agreement, purchase
agreement, counterindemnity or similar obligation issued by the guaranteeing
person, in either case guaranteeing or in effect guaranteeing any Debt, leases,
dividends or other obligations (the “primary obligations”) of the primary
obligor in any manner, whether directly or indirectly, including, without
limitation, any obligation of the guaranteeing person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (1) for the purchase or payment of any such primary obligation or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof;
provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
applicable Person in good faith.
"Guarantor" shall mean (i) in relation to the US Borrower each of Parent, Unique
South, Unique Realty, Unique-Presco, Unique Molded and Unique-Chardan, (ii) in
relation to the CA Borrower, each of the US Borrower, Parent, Unique South,
Unique Realty, Unique-Presco, Unique Molded and Unique-Chardan, and (iii) any
other Person that now or hereafter enters into a guaranty securing either
Borrower's Indebtedness to Agent and the Lenders pursuant to Section 6.14
hereof, or otherwise.
“Guaranty” shall mean, collectively, the guaranty agreements executed and
delivered by the applicable Guarantors on the Effective Date pursuant to
Section 4.1 hereof and any guaranty agreements executed and delivered from time
to time after the Effective Date (whether by execution of joinder agreements or
otherwise).
“Hazardous Material” shall mean any hazardous or toxic waste, substance or
material defined or regulated as such in or for purposes of the Hazardous
Material Laws.


18-

--------------------------------------------------------------------------------




“Hazardous Material Law(s)” shall mean all laws, codes, ordinances, rules,
regulations and other governmental restrictions and requirements issued by any
federal, state, local or other governmental or quasi-governmental authority or
body (or any agency, instrumentality or political subdivision thereof)
pertaining to any substance or material which is regulated for reasons of
health, safety or the environment and which is present or alleged to be present
on or about or used in any facilities owned, leased or operated by any Credit
Party, or any portion thereof including, without limitation, those relating to
soil, surface, subsurface ground water conditions and the condition of the
indoor and outdoor ambient air; any so-called “superfund” or “superlien” law;
and any other United States federal, state or local statute, law, ordinance,
code, rule, regulation, order or decree regulating, relating to, or imposing
liability or standards of conduct concerning, any Hazardous Material, as now or
at any time during the term of the Agreement in effect.
“Hedging Agreement” shall mean any agreement relating to a Hedging Transaction
entered into between a Borrower and any Lender or an Affiliate of a Lender.
"Hedging Obligation" shall mean shall mean the obligations and indebtedness of a
Borrower to Agent or any Lender under any Hedging Agreement in connection with
any Hedging Transactions.
“Hedging Transaction” means each interest rate swap transaction, basis swap
transaction, forward rate transaction, equity transaction, equity index
transaction, foreign exchange transaction, cap transaction, floor transaction
(including any option with respect to any of these transactions and any
combination of any of the foregoing).
“Hereof," "hereto," “hereunder” and similar terms shall refer to this Agreement
and not to any particular paragraph or provision of this Agreement.
“Income Taxes” shall mean for any period the aggregate amount of taxes based on
income or profits for such period with respect to the operations of Borrowers
and their Subsidiaries (including, without limitation, the Michigan Single
Business Tax and all other corporate franchise, capital stock, net worth and
value-added taxes assessed by state and local governments) determined in
accordance with GAAP on a Consolidated basis (to the extent such income and
profits were included in computing Consolidated Net Income).
“Increase Additional Lender” shall mean a “Lender” who becomes party to this
Agreement for the purpose of participating in an increase in the Revolving
Credit Aggregate Commitment pursuant to Section 2.10 hereof and/or participation
in an Incremental Term Loan pursuant to Section 3.10 hereof.
“Incremental Term Loan” shall mean new Amortizing Loan requested by US Borrower
and made by Lenders and/or Additional Lenders pursuant to Section 3.10 hereof.
“Indebtedness” shall mean all indebtedness and liabilities (including without
limitation principal, interest (including without limitation interest accruing
at the then applicable rate provided in this Agreement or any other applicable
Loan Document after an applicable maturity date and interest accruing at the
then applicable rate provided in this Agreement or any other applicable Loan
Document after the filing of any petition in bankruptcy, or the commencement of
any insolvency,


19-

--------------------------------------------------------------------------------




reorganization or like proceeding, relating to the Credit Parties (as any of
them) whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding), fees, expenses and other charges) arising under
this Agreement or any of the other Loan Documents, whether direct or indirect,
absolute or contingent, of any Credit Party to any of the Lenders or Affiliates
thereof or to the Agent, in any manner and at any time, whether arising under
this Agreement, the Guaranty or any of the other Loan Documents (including
without limitation, Hedging Obligations and Bank Product Obligations), due or
hereafter to become due, now owing or that may hereafter be incurred by any
Credit Party to any of the Lenders or Affiliates thereof or to the Agent, and
which shall be deemed to include protective advances made by Agent with respect
to the Collateral under or pursuant to the terms of any Loan Document and any
Bank Product Obligations of any Credit Party to Agent or any Lender, in each
case whether or not reduced to judgment, with interest according to the rates
and terms specified, and any and all consolidations, amendments, renewals,
replacements, substitutions or extensions of any of the foregoing; provided,
however that for purposes of calculating the Indebtedness outstanding under this
Agreement or any of the other Loan Documents, the direct and indirect and
absolute and contingent obligations of the Credit Parties (whether direct or
contingent) shall be determined without duplication.
Notwithstanding anything to the contrary herein, or in any guaranty or other
Loan Documents executed and delivered by any Guarantor in connection herewith,
Indebtedness (as used in any such guaranty or other Loan Document executed and
delivered by such Guarantor) shall not include Excluded Hedging Obligations.
"Indemnified Taxes" shall mean taxes other than Excluded Taxes.
“Insurance Proceeds” shall mean the cash proceeds received by any Credit Party
from any insurer in respect of any damage or destruction of any property or
asset net of reasonable fees and expenses (including without limitation
attorneys' fees and expenses) incurred solely in connection with the recovery
thereof.


"Interest Expense" means, for any period, all interest paid by the Borrowers and
their Subsidiaries on the Indebtedness, any capital leases and any other Debt.
“Internal Revenue Code” shall mean the Internal Revenue Code of 1986 of the
United States of America, as amended from time to time, and the regulations
promulgated thereunder.
“Inventory” shall mean any inventory as defined under the UCC or the PPSA.
“Investment” shall mean, when used with respect to any Person, (a) any loan,
investment or advance made by such Person to any other Person (including,
without limitation, any Guarantee Obligation) in respect of any Equity Interest,
Debt, obligation or liability of such other Person and (b) any other investment
made by such Person (however acquired) in Equity Interests in any other Person,
including, without limitation, any investment made in exchange for the issuance
of Equity Interest of such Person and any investment made as a capital
contribution to such other Person.




20-

--------------------------------------------------------------------------------




“Issuing Lender” shall mean Citizens Bank, National Association, in its capacity
as issuer of Letters of Credit.
“Lenders” shall have the meaning set forth in the preamble, and shall include
any assignee which becomes a Lender pursuant to Section 12.8 hereof.
"Letter of Credit" shall mean the Existing Letters of Credit and any standby
letters of credit issued by the Issuing Lender pursuant to Section 2.7 of this
Agreement.
"Letter of Credit Availability" shall mean, at any time, the lesser of (a) the
Letter of Credit Sublimit, and (b) the lesser of the Revolving Credit Commitment
Amount or the Borrowing Base, minus the aggregate amount of the Revolving Credit
Advances and Swing Line Advances then outstanding.
"Letter of Credit Obligations" shall mean, as of any date of determination, the
sum of (i) the aggregate undrawn face amount of all Letters of Credit, and (ii)
the aggregate unreimbursed amount of all drawn Letters of Credit not already
converted to Revolving Loans as provided in Section 2.7(c)(i).
"Letter of Credit Sublimit" shall mean Two Million Thousand and 00/100 Dollars
($2,000,000.00).
     “LIBOR Rate” shall mean, relative to any Eurodollar-Interest Period, the
offered rate for deposits of US Dollars for a term coextensive with the
designated Interest Period that the ICE Benchmark Administration (or any
successor administrator of LIBOR rates) fixes as its LIBOR rate as of 11:00 a.m.
London time on the day that is two (2) London Banking Days prior to the
beginning of such Interest Period. If such day is not a London Business Day, the
LIBOR Rate shall be determined on the next preceding day which is a London
Business Day. If for any reason the Agent cannot determine such offered rate by
the ICE Benchmark Administration (or any successor administrator of LIBOR
rates), the Agent may, in its discretion, select a replacement index based on
the arithmetic mean of the quotations, if any, of the interbank offered rate by
first class banks in London or New York for deposits in comparable amounts and
maturities. Each calculation by the Administrative Agent of LIBOR shall be
conclusive and binding for all purposes, absent manifest error. In no event
shall LIBOR be less than 0%.


“Lien” shall mean any security interest in or lien on or against any property
arising from any pledge, assignment, hypothecation, mortgage, security interest,
deposit arrangement, trust receipt, conditional sale or title retaining
contract, sale and leaseback transaction, Capitalized Lease, consignment or
bailment for security, or any other type of lien, charge, encumbrance, title
exception, preferential or priority arrangement affecting property (including
with respect to stock, any stockholder agreements, voting rights agreements,
buy-back agreements and all similar arrangements), whether based on common law
or statute.
"Loan" shall mean any Amortizing Loan, Swing Line or Revolving Credit.
“Loan Documents” shall mean, collectively, this Agreement, the Notes (if
issued), the Guaranty, the Collateral Documents, each Hedging Agreement, and any
other documents, certificates or agreements that are executed and required to be
delivered pursuant to any of the


21-

--------------------------------------------------------------------------------




foregoing documents, as such documents may be amended, restated or otherwise
modified from time to time.
“London Banking Days” shall mean any day on which dealings in US Dollar deposits
are conducted by and between banks in the London interbank eurocurrency market.


“Majority Lenders” shall mean at any time (a) so long as the Revolving Credit
Aggregate Commitment has not been terminated, any 2 or more Lenders who are not
Affiliates of one another holding more than 50.0% of the sum of (i) the
Revolving Credit Aggregate Commitment and plus (ii) the aggregate principal
amount of Indebtedness then outstanding under the Amortizing Loans, and (b) if
the Revolving Credit Aggregate Commitment has been terminated (whether by
maturity, acceleration or otherwise), any 2 or more Lenders who are not
Affiliates of one another holding more than 50.0% of the aggregate principal
amount of Indebtedness then outstanding under the Revolving Credit and
Amortizing Loans; provided that, that, in the event at any time there is only
one Lender, "Majority Lenders" shall mean that Lender.
"Management Fees" shall mean management fees paid from time to time by US
Borrower pursuant to a management agreement with Taglich, in an amount not to
exceed $300,000.00 per fiscal year.
“Material Adverse Effect” shall mean a material adverse effect on (a) the
condition (financial or otherwise), business, performance, operations,
properties or prospects of the Credit Parties taken as a whole, (b) the ability
of any Credit Party to perform its obligations under this Agreement, the Notes
(if issued) or any other Loan Document to which it is a party, or (c) the
validity or enforceability of this Agreement, any of the Notes (if issued) or
any of the other Loan Documents or the rights or remedies of the Agent or the
Lenders hereunder or thereunder.
“Mortgages” shall mean the mortgages, deeds of trust and any other similar
documents related thereto or required thereby executed and delivered by a Credit
Party on the Effective Date pursuant to Section 4.1 hereof and/or mortgages and
deeds of trust executed and delivered pursuant to the Prior Agreement that
remain in effect (amended, to the extent required by Agent) as security for the
Indebtedness, and “Mortgage” shall mean any such document, as such documents may
be amended, restated or otherwise modified from time to time.
“Multiemployer Plan” shall mean a Pension Plan which is a multiemployer plan as
defined in Section 4001(a)(3) of ERISA.
“Net Cash Proceeds” shall mean the aggregate cash payments received by any
Credit Party from any Asset Sale, insured casualty or condemnation event, as the
case may be, net of the ordinary and customary direct costs incurred in
connection with such sale casualty or event, as the case may be, such as legal,
accounting and investment banking fees, sales commissions, and other third party
charges.
“Non-Defaulting Lender” shall mean any Lender that is not, as of the date of
relevance, a Defaulting Lender


22-

--------------------------------------------------------------------------------




"Notes" shall mean the Revolving Notes, the CA Term Notes, the US Term Notes and
the Swing Line Note, or any one or more them (as the context indicates).
“Parent” shall mean Unique Fabricating, Inc., a Delaware corporation.
“PBGC” shall mean the Pension Benefit Guaranty Corporation or any successor
thereto.
“Pension Plan” shall mean any plan established and maintained by a Credit Party,
or contributed to by a Credit Party, which is qualified under Section 401(a) of
the Internal Revenue Code and subject to the minimum funding standards of
Section 412 of the Internal Revenue Code.
“Percentage” shall mean, as applicable, the percentage interest of each Lender
in each loan as indicated on Annex I hereto, as such Annex I may be modified by
Agent in accordance with Section 12.8.
"Permitted Acquisition(s)" shall mean each acquisition of all or a substantial
part of the assets, property or Equity Interests of any Person or any business
unit or division of any Person (the “Target”) by any Credit Party, subject to
the satisfaction of each of the following conditions:
(i)            Agent and the Lenders shall receive at least ten (10) Business
Days’ prior written notice of such proposed Permitted Acquisition, which notice
shall include a reasonably detailed description of such proposed Permitted
Acquisition;
(ii)           at or prior to the closing thereof, Agent will be granted a first
priority perfected Lien in all assets and Equity Interests of the Target on the
same terms and conditions set forth in Sections 6.13 and 6.14, and such
Collateral shall not be subject to any liens or encumbrances other than
Permitted Liens, and the Credit Parties and, if applicable, the Target shall
have executed such documents and taken such actions as may be reasonably
required by Agent in connection therewith;
(iii)          concurrently with delivery of the notice referred to in clause
(i) above, Agent and the Lenders shall have received (x) a pro forma
consolidated balance sheet, income statement and cash flow statement of
Borrowers and their Subsidiaries, based on the most recent financial statements
then available, and (y) if Consolidated EBITDA determined for the Target
(without addition of the amounts specified in clauses (w) through (z) of the
definition thereof is greater than twenty five percent of Consolidated EBITDA of
US Borrower and its Subsidiaries for the four fiscal quarter period most
recently ended either a quality of earnings report with respect to the Target or
audited financial statements for the Target, in each case, in form and content
satisfactory to Agent;
(iv)         on or prior to the closing date thereof, Agent and the Lenders
shall have received, in form and substance reasonably satisfactory to Agent,
copies of the acquisition agreement and related agreements and instruments, and
all opinions, certificates, lien search results and other documents, and Target
financial statements and information reasonably requested by Agent;
(v)         Agent and the Lenders shall have received a copy of the proposed
capital structure after giving effect to such Permitted Acquisition;


23-

--------------------------------------------------------------------------------




(vi)         the Total Leverage Ratio, both before and after giving effect to
such Permitted Acquisition on a pro forma basis, shall be less than or equal to
2.75 to 1.00;
(vii)      after giving effect to any Advances necessary to fund such Permitted
Acquisition, Revolving Credit Usage will not exceed eighty percent (80%) of the
lesser of the Revolving Credit Aggregate Commitment or the Borrowing Base;
(viii)       the board of directors or similar governing body of the Target
shall have approved the Permitted Acquisition;
(ix)         the Target shall be in a similar type of business conducted by the
Credit Parties and their Subsidiaries, any business reasonably related thereto
or any business consisting of services previously provided by third parties to
the Credit Parties; and
(ix)        both before and after giving pro forma effect to such acquisition,
no Default or Event of Default shall be existing and Borrowers shall be, and
remain in compliance with the financial covenants set forth in Section 7.1
hereof:
(x)    concurrently with consummation of the Permitted Acquisition, Borrower
shall have delivered to Agent and the Lenders a certificate stating that the
foregoing conditions have been satisfied.
“Permitted Investments” shall mean with respect to any Person:
(a)    Governmental Obligations;
(b)    Obligations of a state or commonwealth of the United States or the
obligations of the District of Columbia or any possession of the United States,
or any political subdivision of any of the foregoing, which are described in
Section 103(a) of the Internal Revenue Code and are graded in any of the highest
three (3) major grades as determined by at least one rating agency; or secured,
as to payments of principal and interest, by a letter of credit provided by a
financial institution or insurance provided by a bond insurance company which in
each case is itself or its debt is rated in one of the highest three (3) major
grades as determined by at least one rating agency;
(c)    Banker’s acceptances, commercial accounts, demand deposit accounts,
certificates of deposit, other time deposits or depository receipts issued by or
maintained with any Lender or any Affiliate thereof, or any bank, trust company,
savings and loan association, savings bank or other financial institution whose
deposits are insured by the Federal Deposit Insurance Corporation and whose
reported capital and surplus equal at least $250,000,000, provided that such
minimum capital and surplus requirement shall not apply to demand deposit
accounts maintained by any Credit Party in the ordinary course of business;
(d)    Commercial paper rated at the time of purchase within the two highest
classifications established by not less than two rating agencies, and which
matures within 270 days after the date of issue;


24-

--------------------------------------------------------------------------------




(e)    Secured repurchase agreements against obligations itemized in paragraph
(a) above, and executed by a bank or trust company or by members of the
association of primary dealers or other recognized dealers in United States
government securities, the market value of which must be maintained at levels at
least equal to the amounts advanced; and
(f)    Any fund or other pooling arrangement which exclusively purchases and
holds the investments itemized in (a) through (e) above.
"Permitted Liens" shall mean:
(a)Liens created by or otherwise existing, under or in connection with this
Agreement or the other Loan Documents in favor of the Agent on behalf of the
Lender;
(b)CA Intercompany Security, so long as the CA Intercompany Note and CA
Intercompany Security are pledged to Agent for the benefit of the Lenders
pursuant to the Collateral Documents;
(c)purchase money Liens securing purchase money indebtedness (and refinancings
thereof) and capital lease obligations, to the extent permitted under Section
7.2(ii) hereof;
(d)Liens for taxes, assessments, charges or other governmental levies not yet
due or as to which the period of grace, if any, related thereto has not expired
or which are being contested in good faith by appropriate proceedings, provided
that adequate reserves with respect thereto are maintained on the books of the
relevant Borrower or Subsidiary in conformity with GAAP (or, in the case of
significant operations outside of the United States of America, generally
accepted accounting principles in effect from time to time in their respective
jurisdictions of incorporation);
(e)encumbrances consisting of minor easements, zoning restrictions, or other
restrictions on the use of real property that do not (individually or in the
aggregate) materially affect the value of the assets encumbered thereby or
materially impair the ability of Borrowers or their Subsidiaries to use such
assets in their respective businesses, and none of which is violated in any
material respect by existing or proposed structures or land use;
(f)Liens of mechanics, materialmen, warehousemen, carriers, or other similar
statutory Liens securing obligations that are not yet due and are incurred in
the ordinary course of business and other Liens imposed by law incurred in the
ordinary course of business for sums not yet delinquent or being contested in
good faith, if such reserve or other appropriate provision, if any, as shall be
required by GAAP (or, in the case of significant operations outside of the
United States of America, generally accepted accounting principles in effect
from time to time in their respective jurisdictions of incorporation) shall have
been made in respect thereof;
(g)Liens resulting from good faith deposits to secure payments of workmen’s
compensation or other social security programs or to secure the performance of
tenders, statutory obligations, surety and appeal bonds, bids, contracts (other
than for payment of Debt), or leases made in the ordinary course of business;








25-

--------------------------------------------------------------------------------




(h)Liens arising under law (in contrast with being voluntarily granted) or
deposits made, in each case, in the ordinary course of business in connection
with workers’ compensation, employment insurance, pensions and other types of
social security, employee wages or to secure the performance of tenders,
statutory obligations, surety and appeal bonds, bids, leases, government
contracts, performance and return-of-money bonds and other similar obligations
(exclusive of obligations for the payment of borrowed money);


(i)judgment Liens not giving rise to a Default so long as such Liens are
adequately bonded and any appropriate legal proceedings which may have been duly
initiated for the review of such judgment have not been finally terminated or
the period within which the proceedings may be initiated has not expired;


(j)bankers’ Liens, rights of set-off and other similar Liens existing solely
with respect to cash and cash equivalents on deposit in one or more of the
accounts maintained by the Borrowers or any of their Subsidiaries, in each case
granted in the ordinary course of business in favor of the bank or banks with
which such accounts are maintained, securing amounts owing to such bank with
respect to cash management and operating account arrangements, including those
involving pooled accounts and netting arrangements; provided that in no case
shall any such Liens secure (either directly or indirectly) the repayment of any
Debt;


(k)trademark licenses, leases or subleases granted to Persons in the ordinary
course of business that have not been incurred in connection with Debt and do
not materially interfere with the ordinary course of business of the Borrowers
or their Subsidiaries;


(l)Liens arising from filing financing statements under the UCC or the PPSA (or
similar statutes in other jurisdictions) regarding leases entered into in the
ordinary course of business;


(m)Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;


(n)the reservations, limitations, provisos and conditions, if any, expressed in
any original grant from Her Majesty the Queen in Right of Canada of any real
property or any interest therein and any minor title imperfections in connection
therewith, which do not materially interfere with the use of such asset in the
operation of the business of any Credit Party;
(o)the rights reserved to or vested in any Governmental Authority by the terms
of any contract, lease, license, franchise, grant or permit by such Governmental
Authority or to require annual or other payments as a condition to the
continuation thereof, in each case, which were incurred in the ordinary course
of business and not incurred in connection with Debt;


(p)Liens securing indebtedness permitted under clause (x) of Section 7.2 hereof;
and


(q)any extension, renewal or replacement (or successive extensions, renewals or
replacements), in whole or in part, of any Lien referred to in the foregoing
clauses; provided that such extension, renewal or replacement Lien shall be
limited to all or a part of the property which secured the Lien so extended,
renewed or replaced (plus improvements on such property).


26-

--------------------------------------------------------------------------------








“Person” shall mean a natural person, corporation, limited liability company,
partnership, limited liability partnership, trust, incorporated or
unincorporated organization, joint venture, joint stock company, firm or
association or a government or any agency or political subdivision thereof or
other entity of any kind.


"Post-Distribution DSCR" shall mean, as of the date of any determination
thereof, a ratio (a) the numerator of which is (i) Consolidated EBITDA, minus
cash taxes, minus unfinanced Capital Expenditures, minus Management Fees, all
determined for the twelve-month period ended as of the last day of the fiscal
quarter most recently ended, (ii) minus the sum of the Distribution paid during
the nine month period ended as of the last day of the most recent fiscal
quarter, and the amount of Distributions intended to be paid in the quarter in
which the date of determination is included, and (b) the denominator of which is
Interest Expense plus scheduled principal payments on Total Debt determined for
the twelve-month period ended as of the last day of the fiscal quarter most
recently ended.
“PPSA” shall mean the Personal Property Security Act (Ontario) and the
regulations or Minister's orders thereunder, as from time to time in effect,
provided, however, if attachment, perfection or priority of the security
interests of the Agent (or its agent), on behalf of itself and the other Lenders
in any Collateral are governed by the personal property security laws of any
Canadian jurisdiction other than the Province of Ontario, PPSA shall mean those
personal property security laws in such other jurisdiction for the purposes of
the provisions hereof relating to such attachment, perfection or priority and
for the definitions related to such provisions.
“Prime Rate” shall mean the per annum rate of interest designated by the Agent,
from time to time as its “prime rate” for Dollar denominated loans (it being
acknowledged that such announced rate may not necessarily be the lowest rate
charged by the Agent to any of its customers), which Prime Rate shall change
simultaneously with any change in such announced rate.
“Prior Agreement” shall mean that certain loan and security agreement dated as
of March 18, 2013 between Citizens Bank, National Association and US Borrower,
as amended.
“Priority Payables” shall mean (a) the full amount of the obligations,
liabilities or indebtedness of the CA Borrower which (i) have a trust, deemed
trust or statutory lien imposed to provide for payment or a Lien, choate or
inchoate, ranking or capable of ranking senior to or pari passu with Liens
securing the Indebtedness on any Collateral under any applicable law or (ii)
have a right imposed to provide for payment ranking or capable of ranking senior
to or pari passu with the Indebtedness under any applicable law, including, but
not limited to, claims for unremitted and/or accelerated rents, utilities, taxes
(including sales taxes and goods and services taxes and harmonized sales taxes
and withholding taxes), amounts payable to an insolvency administrator, wages,
employee withholdings, statutory remittances and/or source deductions for income
tax, Canadian Pension Plan and employment insurance premiums, or deductions and
vacation pay, severance and termination pay, government royalties and pension
fund obligations (including any


27-

--------------------------------------------------------------------------------




amounts representing any unfunded liability, solvency deficiency or wind-up
deficiency with respect to a Canadian Pension Plan) and (b) the amount equal to
the aggregate value of the Eligible Inventory of the CA Borrower which Agent, in
good faith, and on a reasonable basis, considers is or may be subject to
retention of title by a supplier or a right of a supplier to recover possession
thereof, where such supplier's right has priority over the Liens securing the
Indebtedness, including, without limitation, Inventory subject to a right of a
supplier to repossess goods pursuant to Section 81.1 of the Bankruptcy and
Insolvency Act (Canada) or any other applicable laws granting revendication or
similar rights to unpaid suppliers or any similar laws of Canada or any other
applicable jurisdiction.
"Purchase Agreement" shall mean that certain asset and stock purchase agreement
dated as of April [28], 2016 by and among US Borrower, CA Borrower, G.C.C.
Holdings, Ltd,, Intasco Corporation, G. Craig Combe and certain other parties
thereto.
“Quarterly Payment Date” means the last day of each June, September, December
and March.
“Reference Currency” shall have the meaning specified in the definition of
Equivalent Amount.
“Register” is defined in Section 12.8(g) hereof.
“Reinvest” or “Reinvestment” shall mean, with respect to any Net Cash Proceeds
received by any Person, the application of such monies to (i) repair, improve or
replace any tangible personal (excluding Inventory) or real property of the
Credit Parties or any intellectual property reasonably necessary in order to use
or benefit from any property or (ii) acquire any such property (excluding
Inventory) to be used in the business of such Person.
“Reinvestment Certificate” is defined in Section 3.9 hereof.
“Reinvestment Period” shall mean a 180-day period during which Reinvestment must
be completed under Section 3.9 of this Agreement.


“Request for Revolving Credit Advance” shall mean a request for a Revolving
Credit Advance issued by the US Borrower under Section 2.3 of this Agreement in
the form attached hereto as Exhibit E.
“Request for Swing Line Advance” shall mean a request for a Swing Line Advance
issued by US Borrower under Section 2.6(c) of this Agreement and the form
attached as Exhibit F hereto.
“Requirement of Law” shall mean as to any Person, the certificate of
incorporation and bylaws, the partnership agreement or other organizational or
governing documents of such Person and any law, treaty, rule or regulation or
determination of an arbitration or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.




28-

--------------------------------------------------------------------------------




“Responsible Officer” shall mean, with respect to any Person, the chief
executive officer, chief financial officer, treasurer, president or controller
of such Person, or with respect to compliance with financial covenants, the
chief financial officer or the treasurer of such Person, or any other officer of
such Person having substantially the same authority and responsibility.
“Revolving Credit” shall mean the revolving credit loans to be advanced to US
Borrower by the Lenders pursuant to Article 2 hereof, in an aggregate amount
(subject to the terms hereof), not to exceed, at any one time outstanding, the
Revolving Credit Aggregate Commitment.
“Revolving Credit Advance” shall mean a borrowing requested by the US Borrower
and made by the Lenders under Section 2.1 of this Agreement, including without
limitation any readvance, refunding or conversion of such borrowing pursuant to
Section 2.3 hereof.
“Revolving Credit Aggregate Commitment” shall mean Thirty Million and 00/100
Dollars ($30,000,000.00).
“Revolving Credit Commitment Amount” shall mean with respect to any Lender, (i)
if the Revolving Credit Aggregate Commitment has not been terminated, the amount
specified opposite such Lender’s name in the column entitled “Revolving Credit
Commitment Amount” on Annex I, as adjusted from time to time in accordance with
the terms hereof; and (ii) if the Revolving Credit Aggregate Commitment has been
terminated (whether by maturity, acceleration or otherwise), the amount equal to
its Percentage of the aggregate principal amount outstanding under the Revolving
Credit.
“Revolving Credit Maturity Date” shall mean the earlier to occur of (i) April
28, 2021, and (ii) the date on which the Revolving Credit Aggregate Commitment
shall terminate in accordance with the provisions of this Agreement.
“Revolving Credit Notes” shall mean the revolving credit notes described in
Section 2.2 hereof, made by US Borrower to each of the Lenders in the form
attached hereto as Exhibit G, as such notes may be amended or supplemented from
time to time, and any other notes issued in substitution, replacement or renewal
thereof from time to time.
“Revolving Facility Usage” shall mean, as of any date, the aggregate amount of
outstanding Revolving Credit Advances, Swing Line Advances and Letter of Credit
Obligations.
“Security Agreement” shall mean, collectively, the security agreement(s)
executed and delivered by Borrowers and the Domestic Subsidiaries on the
Effective Date pursuant to Section 4.1 hereof, and any such agreements executed
and delivered after the Effective Date (whether by execution of a joinder
agreement to any existing security agreement or otherwise), as amended, restated
or otherwise modified from time to time.
"Specified Canadian Pension Plan" shall mean any Canadian Pension Plan which
contains a "defined benefit provision", as defined in subsection 147.1(1) of the
Income Tax Act (Canada).




29-

--------------------------------------------------------------------------------




"Subordinated Debt" means all (a) all accrued and unpaid Management Fees due and
owing to Taglich pursuant to a certain management agreement between US Borrower
and Taglich to the extent repayment thereof is subordinated to the payment of
the Obligations pursuant to a subordination agreement in form and content
satisfactory to the Agent, and (b) all unpaid principal and accrued interest due
and owing to Chardan, Corp. under the Chardan Note, to the extent repayment
thereof is subordinated to the payment of the Obligations pursuant to a
subordination agreement in form and content satisfactory to the Agent.
“Subsidiary(ies)” shall mean any other corporation, association, joint stock
company, business trust, limited liability company, partnership or any other
business entity of which more than fifty percent (50%) of the outstanding voting
stock, share capital, membership, partnership or other interests, as the case
may be, is owned either directly or indirectly by any Person or one or more of
its Subsidiaries, or the management of which is otherwise controlled, directly,
or indirectly through one or more intermediaries, or both, by any Person and/or
its Subsidiaries. Unless otherwise specified to the contrary herein or the
context otherwise requires, Subsidiary(ies) shall refer to the Subsidiary(ies)
of Borrowers.
"Swing Line” shall mean Advances to be advanced to US Borrower by the Swing Line
Lender pursuant to Section 2.6 hereof, in an aggregate amount not to exceed, at
any one time outstanding, the Swing Line Maximum Amount.
“Swing Line Advance” shall mean a borrowing requested by the US Borrower and
made by Swing Line Lender pursuant to Section 2.6 hereof.
“Swing Line Lender” shall mean Citizens Bank, National Association, in its
capacity as lender of the Swing Line under Section 2.6 of this Agreement, or its
successor as subsequently designated hereunder.
“Swing Line Maximum Amount” shall mean Five Million Dollars ($5,000,000.00).
“Swing Line Note” shall mean the swing line note which may be issued by US
Borrower to Swing Line Lender hereof in the form attached hereto as Exhibit H,
as such note may be amended or supplemented from time to time, and any note or
notes issued in substitution, replacement or renewal thereof from time to time.
"Taglich" means Taglich Private Equity, LLC, a Delaware limited liability
company.
"Total Debt" shall mean, as of any date of determination, all Funded Debt as
reflected in the Consolidated financial statements of Borrower, determined in
accordance with GAAP.
"Total Leverage Ratio" shall mean, as of any date of determination, a ratio, the
numerator of which is Total Debt as of the date of such determination, and the
denominator of which is Consolidated EBITDA determined for the twelve-month
period ended as of such date of determination.


30-

--------------------------------------------------------------------------------




"Unique-Chardan" means Unique-Chardan, Inc., a wholly owned Domestic Subsidiary
of US Borrower organized under the laws of the State of Delaware corporation and
wholly-owned subsidiary of Borrower.
"Unique Mexico" means Unique Fabricating de Mexico, S.A. de C.V., a wholly owned
Foreign Subsidiary of US Borrower organized under the laws of Mexico.
"Unique Molded" means Unique Molded Foam Technologies, a wholly owned Domestic
Subsidiary of US Borrower organized under the laws of the State of Delaware.
"Unique-Presco" means Unique-Prescotech, Inc., a wholly owned Domestic
Subsidiary of US Borrower organized under the laws of the State of Delaware.
"Unique Realty" means Unique Fabricating Realty, LLC, a wholly owned Domestic
Subsidiary of US Borrower organized under the laws of the State of Michigan.
"Unique South" means Unique Fabricating South, Inc., a wholly owned Domestic
Subsidiary of US Borrower organized under the laws of the State of Michigan.
“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as in
effect in any applicable state; provided that, unless specified otherwise or the
context otherwise requires, such terms shall refer to the Uniform Commercial
Code as in effect in the State of Michigan.
“Unused Revolving Credit Availability” shall mean, on any date of determination,
the amount equal to the lesser of (i) the Revolving Credit Aggregate Commitment
or (ii) the Borrowing Base, minus (x) the aggregate outstanding principal amount
of all Advances of the Revolving Credit.
"US Acquisition" shall mean the acquisition by the US Borrower of all of the
shares of capital stock of Intasco-USA, Inc. pursuant to the Purchase Agreement.
"US Term Loan” shall mean the term loan to be made to the US Borrower by the
Lenders pursuant to Section 3.1 hereof, in the aggregate principal amount of
Seventeen Million and 00/100 Dollars ($17,000,000.00).
“US Term Loan Advance” shall mean a borrowing requested by the US Borrower and
made by the Lenders pursuant to Section 3.1 hereof, including without limitation
any refunding or conversion of such borrowing pursuant to Section 3.5 hereof.
“US Term Loan Amount” shall mean with respect to any Lender, the amount equal to
its Percentage of the aggregate principal amount outstanding under the Term
Loan.
"US Term Loan Maturity Date" means April 28, 2021.
“US Term Loan Notes” shall mean the term notes made by the US Borrower to each
of the Lenders in the form attached hereto as Exhibit I, as such notes may be
amended or supplemented from time to time, and any other notes issued in
substitution, replacement or renewal thereof from time to time.


31-

--------------------------------------------------------------------------------




“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
1.
REVOLVING CREDIT.

2.1    Commitment. Subject to the terms and conditions of this Agreement
(including without limitation Section 2.3 hereof), each Lender severally and for
itself alone agrees to make Advances of the Revolving Credit in Dollars to the
US Borrower from time to time on any Business Day during the period from the
Effective Date hereof until (but excluding) the Revolving Credit Maturity Date
in an aggregate amount, not to exceed at any one time outstanding such Lender’s
Percentage of: (i) the lesser of the Revolving Credit Aggregate Commitment or
the Borrowing Base minus (ii) the sum of the aggregate amount of Advances
outstanding under the Swing Line Advances, and the Letter of Credit Obligations.
2.2 Accrual of Interest and Maturity; Evidence of Indebtedness.
(a)    US Borrower hereby unconditionally promises to pay to the Agent for the
account of each Lender the then unpaid principal amount of each Revolving Credit
Advance (plus all accrued and unpaid interest) of such Lender to US Borrower on
the Revolving Credit Maturity Date. Subject to the terms and conditions hereof,
each Revolving Credit Advance shall, from time to time from and after the date
of such Advance (until paid), bear interest at the Applicable Interest Rates for
such Advances .
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing indebtedness of US Borrower to the appropriate
lending office of such Lender resulting from each Revolving Credit Advance made
by such lending office of such Lender from time to time, including the amounts
of principal and interest payable thereon and paid to such Lender from time to
time under this Agreement.
(c)    The Agent shall maintain the Register pursuant to Section 12.8(g) and a
subaccount therein for each Lender, in which Register and subaccounts (taken
together) shall be recorded (i) the amount of each Revolving Credit Advance made
hereunder, (ii) the amount of any principal or interest due and payable or to
become due and payable from the US Borrower to each Lender hereunder in respect
of the Revolving Credit Advances and (iii) both the amount of any sum received
by the Agent hereunder from Borrower in respect of the Revolving Credit Advances
and each Lender’s share thereof.
(d)    The entries made in the Register maintained pursuant to paragraph (c) of
this Section 2.2 shall, absent manifest error, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of US Borrower therein recorded; provided, however, that the failure
of any Lender or the Agent to maintain the Register or any account, as
applicable, or any error therein, shall not in any manner affect the obligation
of the US Borrower to repay the Revolving Credit Advances (and all other amounts
owing with respect thereto) made by the Lenders in accordance with the terms of
this Agreement.


32-

--------------------------------------------------------------------------------




(e)    US Borrower agrees that, upon written request to the Agent by any Lender,
US Borrower will execute and deliver, to such Lender a Revolving Credit Note
evidencing the outstanding Revolving Credit Advances owing to such Lender.
2.3    Requests for Advances. The US Borrower may request an Advance of the
Revolving Credit by delivery to Agent of a Request for Revolving Credit Advance
executed by an Authorized Signer for the US Borrower, subject to the following:
(i)
each such Request for Revolving Credit Advance shall set forth the information
required on the Request for Revolving Credit Advance, including without
limitation:

(i)
the proposed date of such Revolving Credit Advance (or the refunding or
conversion of an outstanding Revolving Credit Advance), which must be a Business
Day;

(ii)
whether such Advance is a new Revolving Credit Advance or a refunding or
conversion of an outstanding Revolving Credit Advance; and

(iii)
whether such Revolving Credit Advance is to be a Base Rate Advance or a
Eurodollar-based Advance, and, except in the case of a Base Rate Advance, the
first Eurodollar-Interest Period applicable thereto, provided, however, that the
initial Revolving Credit Advance made under this Agreement shall be a Base Rate
Advance, which may then be converted into a Eurodollar-based Advance in
compliance with this Agreement.

(j)
each such Request for Revolving Credit Advance shall be delivered to Agent by
12:00 p.m. (Eastern Standard time) three (3) Business Days prior to the proposed
date of the Revolving Credit Advance, except in the case of a Base Rate Advance,
for which the Request for Revolving Credit Advance must be delivered by 12:00
p.m. (Eastern Standard time) on the proposed date for such Revolving Credit
Advance;

(k)
on the proposed date of such Revolving Credit Advance, the sum of (x) the
aggregate principal amount of all Revolving Credit Advances and Swing Line
Advances outstanding on such date (including, without duplication) the Advances
that are deemed to be disbursed by Agent under Section 2.7 hereof in respect of
US Borrower’s Reimbursement Obligations hereunder), plus (y) the Letter of
Credit Obligations as of such date, in each case after giving effect to all
outstanding requests for Revolving Credit Advances and Swing Line Advances and
for the issuance of any Letters of Credit, shall not exceed the lesser of (i)
the Revolving Credit Aggregate Commitment and (ii) the then applicable Borrowing
Base;



33-

--------------------------------------------------------------------------------




(l)
in the case of a Base Rate Advance, the principal amount of the initial funding
of such Advance, as opposed to any refunding or conversion thereof, shall be at
least $100,000.00 (or a larger multiple thereof) or the remainder available
under the Revolving Credit Aggregate Commitment if less than $100,000.00;

(m)
in the case of a Eurodollar-based Advance, the principal amount of such Advance,
plus the amount of any other outstanding Revolving Credit Advance to be then
combined therewith having the same Eurodollar-Interest Period, if any, shall be
at least $500,000.00 (or a larger integral multiple of $100,000.00) or the
remainder available under the Revolving Credit Aggregate Commitment if less than
$500,000.00 and at any one time there shall not be in effect more than three(3)
different Eurodollar-Interest Periods with respect to the Revolving Credit;

(n)
a Request for Revolving Credit Advance, once delivered to Agent, shall not be
revocable by Borrower and shall constitute a certification by US Borrower as of
the date thereof that:

(i)
all conditions to the making of Revolving Credit Advances set forth in this
Agreement have been satisfied (including, without limitation, the delivery of
the Borrowing Base Certificate as required in accordance with Section 6.2(a)
hereof), and shall remain satisfied to the date of such Revolving Credit Advance
(both before and immediately after giving effect to such Revolving Credit
Advance);

(ii)
there is no Default or Event of Default in existence, and none will exist upon
the making of such Revolving Credit Advance (both before and immediately after
giving effect to such Revolving Credit Advance); and

(iii)
the representations and warranties of the Credit Parties contained in this
Agreement and the other Loan Documents are true and correct in all material
respects and shall be true and correct in all material respects as of the date
of the making of such Revolving Credit Advance (both before and immediately
after giving effect to such Revolving Credit Advance), other than any
representation or warranty that expressly speaks only as of a different date;

Agent, acting on behalf of the Lenders, may also, at its option, lend under this
Section 2.3 upon the telephone or email request of an Authorized Signer of the
US Borrower to make such requests and, in the event Agent, acting on behalf of
the Lenders, makes any such Advance upon a telephone or email request, an
Authorized Signer shall fax or deliver by electronic file to Agent, on the same
day as such telephone or email request, an executed Request for Revolving Credit
Advance. The US Borrower and Lenders hereby authorize Agent to disburse Advances
under this Section 2.3 pursuant to the telephone or email instructions of any
person purporting to be an Authorized Signer.


34-

--------------------------------------------------------------------------------




Notwithstanding the foregoing, the US Borrower acknowledges that the US Borrower
shall bear all risk of loss resulting from disbursements made upon any telephone
or email request. Each telephone or email request for an Advance from an
Authorized Signer for the US Borrower shall constitute a certification of the
matters set forth in the Request for Revolving Credit Advance form as of the
date of such requested Advance.
2.4    Disbursement of Advances.
(a)    Upon receiving any Request for Revolving Credit Advance from the US
Borrower under Section 2.3 hereof, Agent shall promptly notify each Lender by
wire, telex or telephone (confirmed by wire, telecopy or telex) of the amount of
such Advance being requested and the date such Revolving Credit Advance is to be
made by each Lender in an amount equal to its Percentage of such Advance. Unless
such Lender’s commitment to make Revolving Credit Advances hereunder shall have
been suspended or terminated in accordance with this Agreement, each such Lender
shall make available the amount of its Percentage of each Revolving Credit
Advance in immediately available funds to Agent.
(b)    Subject to submission of an executed Request for Revolving Credit Advance
by the US Borrower without exceptions noted in the compliance certification
therein, Agent shall make available to the US Borrower the aggregate of the
amounts so received by it from the Lenders in like funds and currencies not
later than 4:00 p.m. (Eastern Standard time) on the date of such Revolving
Credit Advance, by credit to an account of the US Borrower maintained with Agent
or to such other account or third party as the US Borrower may reasonably direct
in writing, provided such direction is timely given.
(c)    Unless Agent shall have been notified by any Lender prior to the date of
any proposed Revolving Credit Advance that such Lender does not intend to make
available to Agent such Lender’s Percentage of such Advance, Agent may assume
that such Lender has made such amount available to Agent on such date, as
aforesaid. Agent may, but shall not be obligated to, make available to the US
Borrower the amount of such payment in reliance on such assumption. If such
amount is not in fact made available to Agent by such Lender, as aforesaid,
Agent shall be entitled to recover such amount on demand from such Lender. If
such Lender does not pay such amount forthwith upon Agent’s demand therefor and
the Agent has in fact made a corresponding amount available to the US Borrower,
the Agent shall promptly notify the US Borrower and the US Borrower shall pay
such amount to Agent, if such notice is delivered to US Borrower prior to 1:00
p.m. (Eastern Standard time) on a Business Day, on the day such notice is
received, and otherwise on the next Business Day, and such amount paid by the US
Borrower shall be applied as a prepayment of the Revolving Credit (without any
corresponding reduction in the Revolving Credit Aggregate Commitment),
reimbursing Agent for having funded said amounts on behalf of such Lender. The
US Borrower shall retain its claim against such Lender with respect to the
amounts repaid by it to Agent and, if such Lender subsequently makes such
amounts available to Agent, Agent shall promptly make such amounts available to
the US Borrower as a Revolving Credit Advance. Agent shall also be entitled to
recover from such Lender or US Borrower, as the case may be, but without
duplication, interest on such amount in respect of each day from the date such
amount was made available by Agent to the Borrower, to the date such amount is
recovered by Agent, at a rate per annum equal to:


35-

--------------------------------------------------------------------------------




(i)    in the case of such Lender, for the first two (2) Business Days such
amount remains unpaid, the Federal Funds Effective Rate, and thereafter, at the
rate of interest then applicable to such Revolving Credit Advances; and
(ii)    in the case of the US Borrower, the rate of interest then applicable to
such Advance of the Revolving Credit.
Until such Lender has paid Agent such amount, such Lender shall have no interest
in or rights with respect to such Advance for any purpose whatsoever. The
obligation of any Lender to make any Revolving Credit Advance hereunder shall
not be affected by the failure of any other Lender to make any Advance
hereunder, and no Lender shall have any liability to the US Borrower or any of
its Subsidiaries, the Agent, any other Lender, or any other party for another
Lender’s failure to make any loan or Advance hereunder.
2.5    Interest Payments; Default Interest.
(b)    Interest on the unpaid balance of all Base Rate Advances of the Revolving
Credit from time to time outstanding shall accrue from the date of such Advance
to the date repaid, at a per annum interest rate equal to the Base Rate, and
shall be payable in immediately available funds commencing on each Quarterly
Payment Date commencing June 30, 2016. Whenever any payment under this Section
2.5(a) shall become due on a day which is not a Business Day, the date for
payment thereof shall be extended to the next Business Day. Interest accruing at
the Base Rate shall be computed on the basis of a 360 day year and assessed for
the actual number of days elapsed, and in such computation effect shall be given
to any change in the interest rate resulting from a change in the Base Rate on
the date of such change in the Base Rate.
(b)    Interest on each Eurodollar-based Advance of the Revolving Credit shall
accrue at its Eurodollar-based Rate and shall be payable in immediately
available funds on the last day of the Eurodollar-Interest Period applicable
thereto. Interest accruing at the Eurodollar-based Rate shall be computed on the
basis of a 360 day year and assessed for the actual number of days elapsed from
the first day of the Eurodollar-Interest Period applicable thereto to but not
including the last day thereof.(c)In the case of any Event of Default under
Section 8.1(i), immediately upon the occurrence thereof, and in the case of any
other Event of Default, immediately upon receipt by Agent of notice from the
Majority Lenders, interest shall be payable on demand on all Revolving Credit
Advances from time to time outstanding at a per annum rate equal to the
Applicable Interest Rate in respect of each such Advance plus three percent
(3%).
(d)    The US Borrower may prepay all or part of the outstanding principal of
any Advance(s) of the Revolving Credit at any time, provided that, unless the
“Sweep to Loan” system shall be in effect in respect of the Revolving Credit,
after giving effect to any partial prepayment, the aggregate balance of
Advance(s) of the Revolving Credit remaining outstanding shall be at least One
Hundred Thousand Dollars ($100,000.00).
2.6Swing Line.


36-

--------------------------------------------------------------------------------




(a)Swing Line Advances. The Swing Line Lender may, on the terms and subject to
the conditions hereinafter set forth (including without limitation Section
2.6(c) hereof), but shall not be required to, make one or more Swing Line
Advances to the US Borrower from time to time on any Business Day until (but
excluding) the Revolving Credit Maturity Date in an aggregate amount not to
exceed at any one time outstanding the Swing Line Maximum Amount. Subject to the
terms set forth herein, advances, repayments and readvances may be made under
the Swing Line.
(b)Accrual of Interest and Maturity; Evidence of Indebtedness.
(i)    Swing Line Lender shall maintain in accordance with its usual practice an
account or accounts evidencing indebtedness of the US Borrower to Swing Line
Lender resulting from each Swing Line Advance from time to time, including the
amount and date of each Swing Line Advance, its Applicable Interest Rate (which
rate shall change on the date of any change in the Daily LIBOR Rate), and the
amount and date of any repayment made on any Swing Line Advance from time to
time. The entries made in such account or accounts of Swing Line Lender shall be
prima facie evidence, absent manifest error, of the existence and amounts of the
obligations of the US Borrower therein recorded; provided, however, that the
failure of Swing Line Lender to maintain such account, as applicable, or any
error therein, shall not in any manner affect the obligation of the US Borrower
to repay the Swing Line Advances (and all other amounts owing with respect
thereto) in accordance with the terms of this Agreement.
(ii)    The US Borrower unconditionally promises to pay to the Swing Line Lender
the then unpaid principal amount of such Swing Line Advance (plus all accrued
and unpaid interest) on the Revolving Credit Maturity Date and on such other
dates and in such other amounts as may be required by Agent from time to time
and as required pursuant to this Agreement.
(iii)    Interest on the unpaid balance of all Advances of the Swing Line from
time to time outstanding shall accrue from the date of such Advance to the date
repaid, at a per annum interest rate equal to the Applicable Interest Rate, and
shall be payable in immediately available funds on each Quarterly Payment Date,
commencing June 30, 2016. Whenever any payment under this Section 2.6(b)(iii)
shall become due on a day which is not a Business Day, the date for payment
thereof shall be extended to the next Business Day. Interest shall be computed
on the basis of a 360 day year and assessed for the actual number of days
elapsed, and in such computation effect shall be given to any change in the
interest rate resulting from a change in the Daily LIBOR Rate on the date of
such change in the Daily LIBOR Rate.
(iv)    In the case of any Event of Default under Section 8.1(i), immediately
upon the occurrence thereof, and in the case of any other Event of Default,
immediately upon receipt by Agent of notice from the Majority Lenders, interest
shall be payable on demand on all Swing Line Advances from time to time
outstanding at a per annum rate equal to the Applicable Interest Rate plus three
percent (3%).
(c)    Requests for Swing Line Advances. The US Borrower may request a Swing
Line Advance by the delivery to Swing Line Lender of a Request for Swing Line
Advance executed by an Authorized Signer for the US Borrower, subject to the
following:


37-

--------------------------------------------------------------------------------




(i)    each such Request for Swing Line Advance shall set forth the information
required on the Request for Advance, including without limitation, the proposed
date of such Swing Line Advance, which must be a Business Day;
(ii)    on the proposed date of such Swing Line Advance, after giving effect to
all outstanding requests for Swing Line Advances made as of the date of
determination, the aggregate principal amount of all Swing Line Advances
outstanding on such date shall not exceed the Swing Line Maximum Amount;
(iii)    on the proposed date of such Swing Line Advance, after giving effect to
all outstanding requests for Revolving Credit Advances and Swing Line Advances
requested by the US Borrower on such date of determination, the Revolving
Facility Usage shall not exceed the lesser of (A) the Revolving Credit Aggregate
Commitment and (B) the Borrowing Base;
(iv)    each such Request for Swing Line Advance shall be delivered to the Swing
Line Lender by 3:00 p.m. (Eastern Standard time) on the proposed date of the
Swing Line Advance;
(v)    each Request for Swing Line Advance, once delivered to Swing Line Lender,
shall not be revocable by the US Borrower, and shall constitute and include a
certification by the US Borrower as of the date thereof that:
(A)    all conditions to the making of Advances set forth in this Agreement
shall have been satisfied and shall remain satisfied to the date of such Swing
Line Advance (both before and immediately after giving effect to such Swing Line
Advance);
(B)    there is no Default or Event of Default in existence, and none will exist
upon the making of such Swing Line Advance (both before and immediately after
giving effect to such Swing Line Advance); and
(C)    the representations and warranties of the Credit Parties contained in
this Agreement and the other Loan Documents are true and correct in all material
respects and shall be true and correct in all material respect as of the date of
the making of such Swing Line Advance (both before and immediately after giving
effect to such Swing Line Advance), other than any representation or warranty
that expressly speaks only as of a different date;
(vi)    At the option of the Agent, subject to revocation by Agent at any time
and from time to time and so long as the Agent is the Swing Line Lender,
Borrower may utilize the Agent’s “Sweep to Loan” automated system for obtaining
Swing Line Advances and making periodic repayments. At any time during which the
“Sweep to Loan” system is in effect, Swing Line Advances shall be advanced to
fund borrowing needs pursuant to the terms of the related "Sweep Agreement"
executed and delivered by US Borrower to Swing Line Lender in connection
herewith. Each time a Swing Line Advance is made using the “Sweep to Loan”
system, US Borrower shall be deemed to have certified to the Agent and the
Lenders each of the matters set forth in clause (vi) of this Section 2.6.
Principal and interest on Swing Line Advances requested, or deemed requested,
pursuant to this Section shall be paid pursuant to the terms and conditions of
such Sweep Agreement without any deduction, setoff or counterclaim whatsoever.
Unless sooner paid pursuant


38-

--------------------------------------------------------------------------------




to the provisions hereof or the provisions of such Sweep Agreement, the
principal amount of the Swing Loans shall be paid in full, together with accrued
interest thereon, on the Revolving Credit Maturity Date. Agent may suspend or
revoke Borrower’s privilege to use the “Sweep to Loan” system at any time and
from time to time for any reason and, immediately upon any such revocation, the
“Sweep to Loan” system shall no longer be available to Borrower for the funding
of Swing Line Advances hereunder (or otherwise), and the regular procedures set
forth in this Section 2.5 for the making of Swing Line Advances shall be deemed
immediately to apply. Agent may, at its option, also elect to make Swing Line
Advances upon Borrower’s telephone requests on the basis set forth in the last
paragraph of Section 2.3, provided that the Borrower complies with the
provisions set forth in this Section 2.5.
(d)    Disbursement of Swing Line Advances. Upon receiving any executed Request
for Swing Line Advance from the US Borrower and the satisfaction of the
conditions set forth in Section 2.6(c) hereof, Swing Line Lender shall, at its
option, make available to the US Borrower the amount so requested in Dollars not
later than 4:00 p.m. (Eastern Standard time) on the date of such Advance, by
credit to an account of the US Borrower maintained with Agent or to such other
account or third party as the US Borrower may reasonably direct in writing,
subject to applicable law, provided such direction is timely given. Swing Line
Lender shall promptly notify Agent of any Swing Line Advance by telephone, telex
or telecopier.
(e)    Refunding of or Participation Interest in Swing Line Advances.
(i)    The Agent, at any time in its sole and absolute discretion, may, in each
case on behalf of the US Borrower (which hereby irrevocably directs the Agent to
act on its behalf) request each of the Lenders (including the Swing Line Lender
in its capacity as a Lender under the Revolving Credit) to make an Advance of
the Revolving Credit to the US Borrower in an amount equal to such Lender’s
Percentage of the aggregate principal amount of the Swing Line Advances
outstanding on the date such notice is given (the “Refunded Swing Line
Advances”). In connection with the making of any such Refunded Swing Line
Advances or the purchase of a participation interest in Swing Line Advances
under Section 2.6(e)(ii) hereof, the Swing Line Lender shall retain its claim
against the US Borrower for any unpaid interest or fees in respect thereof
accrued to the date of such refunding. Unless any of the events described in
Section 8.1(i) hereof shall have occurred (in which event the procedures of
Section 2.6(e)(ii) shall apply) and regardless of whether the conditions
precedent set forth in this Agreement to the making of a Revolving Credit
Advance are then satisfied (but subject to Section 2.6(e)(iii)), each Lender
shall make the proceeds of its Revolving Credit Advance available to the Agent
for the benefit of the Swing Line Lender at the office of the Agent hereof prior
to 11:00 a.m. Eastern Standard time on the Business Day next succeeding the date
such notice is given, in immediately available funds. The proceeds of such
Revolving Credit Advances shall be immediately applied to repay the Refunded
Swing Line Advances.
(ii)    If, prior to the making of a Revolving Credit Advance pursuant to
Section 2.6(e)(i) hereof, one of the events described in Section 8.1(i) hereof
shall have occurred, each Lender will, on the date such Advance of the Revolving
Credit was to have been made, purchase from the Swing Line Lender an undivided
participating interest in each Swing Line Advance that was to


39-

--------------------------------------------------------------------------------




have been refunded in an amount equal to its Percentage of such Swing Line
Advance. Each Lender within the time periods specified in Section 2.6(e)(i)
hereof, as applicable, shall immediately transfer to the Agent, for the benefit
of the Swing Line Lender, in immediately available funds, an amount equal to its
Percentage of the aggregate principal amount of all Swing Line Advances
outstanding as of such date.
(iii)    Each Lender’s obligation to make Revolving Credit Advances to refund
Swing Line Advances, and to purchase participation interests, in accordance with
Section 2.6(e)(i) and (ii), respectively, shall be absolute and unconditional
and shall not be affected by any circumstance, including, without limitation,
(A) any set-off, counterclaim, recoupment, defense or other right which such
Lender may have against Swing Line Lender, the US Borrower or any other Person
for any reason whatsoever; (B) the occurrence or continuance of any Default or
Event of Default; (C) any adverse change in the condition (financial or
otherwise) of the Credit Parties or any other Person; (D) any breach of this
Agreement or any other Loan Document by the Credit Parties or any other Person;
(E) any inability of the US Borrower to satisfy the conditions precedent to
borrowing set forth in this Agreement on the date upon which such Revolving
Credit Advance is to be made or such participating interest is to be purchased;
(F) the termination of the Revolving Credit hereunder; or (G) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing. If any Lender does not make available to the Agent the amount
required pursuant to Section 2.6(e)(i) or (ii) hereof, as the case may be, the
Agent on behalf of the Swing Line Lender, shall be entitled to recover such
amount on demand from such Lender, together with interest thereon for each day
from the date of non-payment until such amount is paid in full (x) for the first
two (2) Business Days such amount remains unpaid, at the Federal Funds Effective
Rate and (y) thereafter, at the rate of interest then applicable to such Swing
Line Advances. The obligation of any Lender to make available its pro rata
portion of the amounts required pursuant to Section 2.6(e)(i) or (ii) hereof
shall not be affected by the failure of any other Lender to make such amounts
available, and no Lender shall have any liability to any Credit Party, the
Agent, the Swing Line Lender, or any other Lender or any other party for another
Lender’s failure to make available the amounts required under Section 2.6(e)(i)
or (ii) hereof.
(iv)    Notwithstanding the foregoing, no Lender shall be required to make any
Revolving Credit Advance to refund a Swing Line Advance or to purchase a
participation in a Swing Line Advance if at least two (2) Business Days prior to
the making of such Swing Line Advance by the Swing Line Lender, the officers of
the Swing Line Lender immediately responsible for matters concerning this
Agreement shall have received written notice from Agent or any Lender that Swing
Line Advances should be suspended based on the occurrence and continuance of a
Default or Event of Default and stating that such notice is a “notice of
default”; provided, however that the obligation of the Lenders to refund such
Swing Line Advance or purchase a participation in such Swing Line Advance) shall
be reinstated upon the date on which such Default or Event of Default has been
cured or is waived by the requisite Lenders.
2.7    Letter of Credit Subfacility.
(a)    Issuance of Letters of Credit. The US Borrower may at any time prior to
the Revolving Credit Maturity Date request the issuance of Letters of Credit in
Dollars on behalf of itself or for


40-

--------------------------------------------------------------------------------




the account of the CA Borrower or any Domestic Subsidiary, or an amendment or
extension of an existing Letter of Credit. Such request for the issuance of a
Letter of Credit shall be made by delivering to the Issuing Lender (with a copy
to the Agent) a completed application and agreement for such Letter(s) of
Credit, or request for such amendment or extension, as applicable, in such form
as the Issuing Lender may specify from time to time by no later than 10:00 a.m.
at least five (5) Business Days, or such shorter period as may be agreed to by
the Issuing Lender, in advance of the proposed date of issuance. Promptly after
receipt of any application for such Letter of Credit, the Issuing Lender shall
confirm with the Agent (by telephone or in writing) that the Agent has received
a copy of such Letter of Credit application and if not, such Issuing Lender will
provide the Agent with a copy thereof. Unless the Issuing Lender has received
notice from any Lender, the Agent or the US Borrower, at least one day prior to
the requested date of issuance, amendment or extension of the applicable Letter
of Credit, that one or more applicable conditions in Section 4.2 is not
satisfied, then, subject to the terms and conditions hereof and in reliance on
the agreements of the other Lenders set forth in this Section 2.7, the Issuing
Lender or any of the Issuing Lender's Affiliates will issue the proposed Letter
of Credit or agree to such amendment or extension, provided that each Letter of
Credit shall (A) have a maximum maturity of twelve (12) months from the date of
issuance, and (B) in no event expire later than the Revolving Credit Maturity
Date, and provided further that (i) the Letter of Credit Obligations shall not
exceed, at any one time, the Equivalent Amount of the Letter of Credit Sublimit,
(ii) the Revolving Facility Usage shall not exceed, at any one time, the lesser
of (A) the Revolving Credit Aggregate Commitment, and (B) the Borrowing Base.
Each request by the US Borrowers for the issuance, amendment or extension of a
Letter of Credit shall be deemed to be a representation by the Borrowers that
they shall be in compliance with the preceding sentence and with Section 4.2
after giving effect to the requested issuance, amendment or extension of such
Letter of Credit. Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to the beneficiary thereof, the applicable
Issuing Lender will also deliver to the US Borrower and the Agent a true and
complete copy of such Letter of Credit or amendment.


(b)    Letter of Credit Fees. The US Borrower shall pay (i) to the Agent for the
ratable account of the Lenders a fee (the "Letter of Credit Fee") equal to the
Applicable Margin for Letters of Credit on the amount available to be drawn
under each Letter of Credit, and (ii) to the Issuing Lender for its own account,
a fronting fee equal to 0.125% per annum on the amount available to be drawn
under each Letter of Credit. All Letter of Credit Fees and fronting fees shall
be computed on the basis of a year of 360 days and actual days elapsed and shall
be payable quarterly in arrears on each Quarterly Payment Date following
issuance of each Letter of Credit. The US Borrower shall also pay to the Issuing
Lender for the Issuing Lender's sole account the Issuing Lender's then in effect
customary fees and administrative expenses payable with respect to the Letters
of Credit as the Issuing Lender may generally charge or incur from time to time
in connection with the issuance, maintenance, amendment (if any), assignment or
transfer (if any), negotiation, and administration of Letters of Credit.


(c)    Disbursements, Reimbursement. Immediately upon the issuance of each
Letter of Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Issuing Lender a participation in
such Letter of Credit and each drawing thereunder in amount equal


41-

--------------------------------------------------------------------------------




to such Lender’s Percentage of the maximum amount available to be drawn under
such Letter of Credit and the amount of such drawing, respectively.


(i)    In the event of any request for a drawing under a Letter of Credit by the
beneficiary or transferee thereof, the Issuing Lender will promptly notify the
US Borrower and the Agent thereof. Provided that it shall have received such
notice, the US Borrower shall reimburse (such obligation to reimburse the
Issuing Lender shall sometimes be referred to as a "Reimbursement Obligation")
the Issuing Lender prior to 12:00 noon on each date that an amount is paid by
the Issuing Lender under any Letter of Credit (each such date, a "Drawing Date")
by paying to the Agent for the account of the Issuing Lender an amount equal to
the amount so paid by the Issuing Lender, in the same currency as paid, unless
otherwise required by the Agent or the Issuing Lender. In the event the US
Borrowers fail to reimburse the Issuing Lender (through the Agent) for the full
amount of any drawing under any Letter of Credit by 12:00 noon on the Drawing
Date, the Agent will promptly notify each Lender thereof, and the US Borrower
shall be deemed to have requested that a Revolving Credit Advance be made in the
amount of such Reimbursement Obligations to be disbursed on the Drawing Date
under such Letter of Credit.


(ii)    Each Lender shall upon any notice pursuant to Section 2.7(c)(i) make
available to the Agent for the account of the Issuing Lender an amount in
Dollars in immediately available funds equal to its Percentage of the amount of
the drawing, whereupon the participating Lenders shall each be deemed to have
made a Revolving Credit Advance in that amount with respect to drawings made
under a the Letter of Credit. If any Lender so notified fails to make available
to the Agent for the account of the Issuing Lender the amount of such Lender's
Percentage of such amount by no later than 2:00 p.m. on the Drawing Date, then
interest shall accrue on such Lender's obligation to make such payment, from the
Drawing Date to the date on which such Lender makes such payment (i) at a rate
per annum equal to the Federal Funds Effective Rate during the first two (2)
days following the Drawing Date and (ii) at a rate per annum equal to the rate
applicable to Revolving Credit Advance thereafter.


(iii)    With respect to any unreimbursed drawing that is not converted into
Revolving Credit Advance as contemplated by Section 2.7(c)(i), for any other
reason, the U.S. Borrower shall be deemed to have incurred from the Issuing
Lender a borrowing (each a "Letter of Credit Borrowing") in the amount of such
drawing. Such Letter of Credit Borrowing shall be due and payable on demand
(together with interest) and shall bear interest at the rate per annum
applicable to the Revolving Credit Advance. Each Lender's payment to the Agent
for the account of the Issuing Lender pursuant to Section 2.7(d) shall be deemed
to be a payment in respect of its participation in such Letter of Credit
Borrowing (each a "Participation Advance") from such Lender in satisfaction of
its participation obligation under this Section 2.7(c)(iii).


(d)    Repayment of Participation Advances.


(i)    Upon (and only upon) receipt by the Agent for the account of the Issuing
Lender of immediately available funds from the US Borrower (i) in reimbursement
of any payment made by the Issuing Lender under the Letter of Credit with
respect to which any Lender has made a Participation Advance to the Agent, or
(ii) in payment of interest on such a payment made by the Issuing Lender under
such a Letter of Credit, the Agent on behalf of the Issuing Lender will pay to
each Lender, in the same funds as those received by the Agent, the amount of
such Lender's Percentage of such funds, except the Agent shall retain for the
account of the Issuing Lender the amount of the Percentage of such funds


42-

--------------------------------------------------------------------------------




of any Lender that did not make a Participation Advance in respect of such
payment by the Issuing Lender.


(ii)    If the Agent is required at any time to return to any Credit Party, or
to a trustee, receiver, liquidator, custodian, or any official in any insolvency
proceeding, any portion of any payment made for the account of the Issuing
Lender pursuant to this Section in reimbursement of a payment made under any
Letter of Credit or interest or fees thereon, each Lender shall, on demand of
the Agent, forthwith return to the Agent for the account of the Issuing Lender
the amount of its Percentage of any amounts so returned by the Agent plus
interest thereon from the date such demand is made to the date such amounts are
returned by such Lender to the Agent, at a rate per annum equal to the Federal
Funds Effective Rate in effect from time to time.
(e)     Documentation. Each Credit Party agrees to be bound by the terms of the
Issuing Lender's application and agreement for letters of credit and the Issuing
Lender's written regulations and customary practices relating to letters of
credit, though such interpretation may be different from such Credit Party's
own. In the event of a conflict between such application or agreement and this
Agreement, this Agreement shall govern. It is understood and agreed that, except
in the case of gross negligence or willful misconduct, the Issuing Lender shall
not be liable for any error, negligence and/or mistakes, whether of omission or
commission, in following any Credit Party's instructions or those contained in
the Letters of Credit or any modifications, amendments or supplements thereto.
(f)    Determinations to Honor Drawing Requests. In determining whether to honor
any request for drawing under any Letter of Credit by the beneficiary thereof,
the Issuing Lender shall be responsible only to determine that the documents and
certificates required to be delivered under such Letter of Credit have been
delivered and that they comply on their face with the requirements of such
Letter of Credit.
(g)    Nature of Participation and Reimbursement Obligations. Each Lender's
obligation in accordance with this Agreement to make the Revolving Credit
Advances or Participation Advances, as a result of a drawing under a Letter of
Credit, and the obligations of the U.S. Borrower to reimburse the Issuing Lender
upon a draw under a Letter of Credit, shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Section 2.7 under all circumstances, including the following circumstances,
(i) any set-off, counterclaim, recoupment, defense or other right which such
Lender may have against the Issuing Lender or any of its Affiliates, the
Borrowers or any other Person for any reason whatsoever, or which any Credit
Party may have against the Issuing Lender or any of its Affiliates, any Lender
or any other Person for any reason whatsoever; (ii) the failure of any Credit
Party or any other Person to comply, in connection with a Letter of Credit, with
the conditions set forth in Section 4.2 or as otherwise set forth in this
Agreement; (iii) any lack of validity or enforceability of any Letter of Credit;
(iv) any claim of breach of warranty that might be made by any Credit Party or
any Lender against any beneficiary of a Letter of Credit, or the existence of
any claim, set-off, recoupment, counterclaim, crossclaim, defense or other right
which any Credit Party or any Lender may have at any time against a beneficiary,
successor beneficiary any transferee or assignee of any Letter of Credit or the
proceeds thereof (or any Persons for whom any such transferee may be acting),
the Issuing Lender or its Affiliates or any Lender or any other Person, whether
in connection with this Agreement, the transactions contemplated herein or any
unrelated transaction (including any underlying transaction between any Credit
Party and the beneficiary for which any Letter of Credit was procured); (v) the
lack of power or authority of any signer of (or any defect in or forgery of any
signature or endorsement on) or the form of or lack of validity, sufficiency,
accuracy, enforceability or genuineness of any


43-

--------------------------------------------------------------------------------




draft, demand, instrument, certificate or other document presented under or in
connection with any Letter of Credit, or any fraud or alleged fraud in
connection with any Letter of Credit, or the transport of any property or
provision of services relating to a Letter of Credit, in each case even if the
Issuing Lender or any of its Affiliates has been notified thereof; (vi) payment
by the Issuing Lender or any of its Affiliates under any Letter of Credit
against presentation of a demand, draft or certificate or other document which
does not comply with the terms of such Letter of Credit; (vii) the solvency of,
or any acts or omissions by, any beneficiary of any Letter of Credit, or any
other Person having a role in any transaction or obligation relating to a Letter
of Credit, or the existence, nature, quality, quantity, condition, value or
other characteristic of any property or services relating to a Letter of Credit;
(viii) any failure by the Issuing Lender or any of its Affiliates to issue any
Letter of Credit in the form requested by any Credit Party, unless the Issuing
Lender has received written notice from such Credit Party of such failure within
three Business Days after the Issuing Lender shall have furnished such Credit
Party and the Agent a copy of such Letter of Credit and such error is material
and no drawing has been made thereon prior to receipt of such notice; (ix) any
adverse change in the business, operations, properties, assets, condition
(financial or otherwise) or prospects of any Credit Party or Subsidiaries of a
Credit Party; (x) any breach of this Agreement or any other Loan Document by any
party thereto; (xi) the occurrence or continuance of an insolvency proceeding
with respect to any Credit Party; (xii) the fact that an Event of Default or a
Default shall have occurred and be continuing; (xiii) the fact that the
Revolving Credit Maturity Date shall have passed or this Agreement or the
Commitments hereunder shall have been terminated; and (xiii) any other
circumstance or happening whatsoever, whether or not similar to any of the
foregoing.
(h)    Indemnity. US Borrower hereby agrees to protect, indemnify, pay and save
harmless the Issuing Lender and any of its Affiliates that has issued a Letter
of Credit from and against any and all claims, demands, liabilities, damages,
taxes, penalties, interest, judgments, losses, costs, charges and expenses
(including reasonable fees, expenses and disbursements of counsel) which the
Issuing Lender or any of its Affiliates may incur or be subject to as a
consequence, direct or indirect, of the issuance of any Letter of Credit, other
than as a result of (A) the gross negligence or willful misconduct of the
Issuing Lender as determined by a final non-appealable judgment of a court of
competent jurisdiction or (B) the wrongful dishonor by the Issuing Lender or any
of Issuing Lender's Affiliates of a proper demand for payment made under any
Letter of Credit, except if such dishonor resulted from any act or omission,
whether rightful or wrongful, of any present or future de jure or de facto
government or official body.
(i)    Liability for Acts and Omissions. As between any Credit Party and the
Issuing Lender, or the Issuing Lender's Affiliates, such Credit Party assumes
all risks of the acts and omissions of, or misuse of the Letters of Credit by,
the respective beneficiaries of such Letters of Credit. In furtherance and not
in limitation of the foregoing, the Issuing Lender shall not be responsible for
any of the following, including any losses or damages to any Credit Party or
other Person or property relating therefrom: (i) the form, validity,
sufficiency, accuracy, genuineness or legal effect of any document submitted by
any party in connection with the application for an issuance of any such Letter
of Credit, even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged (even if the Issuing Lender or
its Affiliates shall have been notified thereof); (ii) the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any such Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) the failure of the beneficiary of
any such Letter of Credit, or any other party to


44-

--------------------------------------------------------------------------------




which such Letter of Credit may be transferred, to comply fully with any
conditions required in order to draw upon such Letter of Credit or any other
claim of any Credit Party against any beneficiary of such Letter of Credit, or
any such transferee, or any dispute between or among any Credit Party and any
beneficiary of any Letter of Credit or any such transferee; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise, whether or not they be in cipher;
(v) errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of the Issuing Lender or its Affiliates, as
applicable, including any act or omission of any official body, and none of the
above shall affect or impair, or prevent the vesting of, any of the Issuing
Lender's or its Affiliates rights or powers hereunder. Nothing in the preceding
sentence shall relieve the Issuing Lender from liability for the Issuing
Lender's gross negligence or willful misconduct in connection with actions or
omissions described in such clauses (i) through (viii) of such sentence. In no
event shall the Issuing Lender or its Affiliates be liable to any Credit Party
for any indirect, consequential, incidental, punitive, exemplary or special
damages or expenses (including attorneys' fees), or for any damages resulting
from any change in the value of any property relating to a Letter of Credit.
Without limiting the generality of the foregoing, the Issuing Lender and each of
its Affiliates (i) may rely on any oral or other communication believed in good
faith by the Issuing Lender or such Affiliate to have been authorized or given
by or on behalf of the applicant for a Letter of Credit, (ii) may honor any
presentation if the documents presented appear on their face substantially to
comply with the terms and conditions of the relevant Letter of Credit; (iii) may
honor a previously dishonored presentation under a Letter of Credit, whether
such dishonor was pursuant to a court order, to settle or compromise any claim
of wrongful dishonor, or otherwise, and shall be entitled to reimbursement to
the same extent as if such presentation had initially been honored, together
with any interest paid by the Issuing Lender or its Affiliate; (iv) may honor
any drawing that is payable upon presentation of a statement advising
negotiation or payment, upon receipt of such statement (even if such statement
indicates that a draft or other document is being delivered separately), and
shall not be liable for any failure of any such draft or other document to
arrive, or to conform in any way with the relevant Letter of Credit; (v) may pay
any paying or negotiating bank claiming that it rightfully honored under the
laws or practices of the place where such bank is located; and (vi) may settle
or adjust any claim or demand made on the Issuing Lender or its Affiliate in any
way related to any order issued at the applicant's request to an air carrier, a
letter of guarantee or of indemnity issued to a carrier or any similar document
(each an "Order") and honor any drawing in connection with any Letter of Credit
that is the subject of such Order, notwithstanding that any drafts or other
documents presented in connection with such Letter of Credit fail to conform in
any way with such Letter of Credit. In furtherance and extension and not in
limitation of the specific provisions set forth above, any action taken or
omitted by the Issuing Lender or its Affiliates under or in connection with the
Letters of Credit issued by it or any documents and certificates delivered
thereunder, if taken or omitted in good faith, shall not put the Issuing Lender
or its Affiliates under any resulting liability to the Borrowers or any Lender.
 
2.8    Mandatory Repayment of Revolving Credit Advances. If at any time and for
any reason the aggregate Revolving Facility Usage shall exceed the lesser of (i)
the Revolving Credit


45-

--------------------------------------------------------------------------------




Aggregate Commitment and (ii) the then applicable Borrowing Base, US Borrower
shall immediately reduce any pending request for a Revolving Credit Advance or
Swing Line Advance on such day by the amount of such excess and, to the extent
any excess remains thereafter, repay any Revolving Credit Advances or Swing Line
Advances in an amount equal to the amount of such remaining excess.
2.9    Revolving Credit Commitment Fee. The US Borrower shall pay to the Agent
for distribution to the Lenders, pro-rata in accordance with their respective
Percentages in the Revolving Credit, a commitment fee, quarterly in arrears
commencing June 30, 2016, and on the first day of each calendar quarter
thereafter (in respect of the prior three months or any portion thereof). The
Revolving Credit Commitment Fee payable to each Lender shall be determined by
multiplying (i) the average daily amount by which such Lender’s Revolving Credit
Commitment Amount exceeds the sum of such Lender’s Percentage of the aggregate
principal amount of Revolving Credit Advances outstanding from time to time
during such period by the Applicable Margin. Such fee shall be computed on the
basis of a year of three hundred sixty (360) days and assessed for the actual
number of days elapsed. Whenever any payment of such fee shall be due on a day
which is not a Business Day, the date for payment thereof shall be extended to
the next Business Day. Upon receipt of such payment, Agent shall make prompt
payment to each Lender of its share thereof.
2.10    Increase in Revolving Credit Commitments.
(a)     The US Borrower may, at any time prior to the Revolving Credit Maturity
Date, request that (a) the current Lenders increase their Revolving Credit
Commitment Amounts or (b) one or more Increase Additional Lenders join this
Agreement and provide a Revolving Credit Commitment hereunder, provided that,
(x) no Default or Event of Default has occurred and is continuing (or shall
occur as a result of the requested increase, (y) Borrowers shall be in pro forma
compliance with all covenants set forth in this Agreement (both before and after
giving effect to such proposed increase) and (z) the US Borrower shall have
provided to Agent satisfactory evidence that, both immediately before and after
giving pro forma effect to the proposed increase (any transactions to be
consummated utilizing proceeds of the increase), the Total Leverage Ratio shall
not exceed 2.75:1.00 and the Debt Service Coverage Ratio shall not be less than
1.30:1.00.


(b)     The increases in the Revolving Credit Commitment Amount pursuant to this
Section 2.10 (together with the original principal amount of any Incremental
Term Loans made on or before the date of such increase pursuant to Section 3.10
hereof) shall not be more than Ten Million and 00/100 Dollars ($10,000,000) and
the minimum amount of any increase in the Revolving Credit Commitment Amounts
shall be Five Million and 00/100 Dollars ($5,000,000.00).


(c)     The Agent shall deliver a copy of each notice of a requested increase in
the Revolving Credit Aggregate Commitment to each Lender and to such Lenders or
other Persons that qualify as an Eligible Assignee as may be determined by the
Agent in its reasonable discretion with the approval of US Borrower or as may be
specified by the US Borrower. No Lender shall have any obligation to fund any
increase in the Revolving Credit Aggregate Commitment, and any decision by a
Lender to increase its Revolving Credit Commitment shall be made in its sole
discretion independently from any other Lender.


46-

--------------------------------------------------------------------------------




(d)    If the Agent receives commitments from Lenders and/or from any other
Person that (i) qualifies as an Eligible Assignee and is acceptable to the US
Borrower and Agent in their reasonable discretion, and (ii) has agreed to become
an Increase Additional Lender in respect of all or a portion of the proposed
increase in the Revolving Credit Aggregate Commitment, in excess of the
requested increase, the Agent shall have the right, in its sole discretion, but
with the consent of the US Borrower, to reduce and reallocate (within the
minimum and maximum amounts specified by each such Lender or Increase Additional
Lender in its notice to the Agent) proposed increase of the Lenders or Increase
Additional Lenders willing to participate in such increase in the Revolving
Credit Aggregate Commitment. If the Agent does not receive commitments from
Lenders (or Increase Additional Lenders) in an amount sufficient to fund the
requested increase, the Agent shall so notify the US Borrower and the request
for an increase in the Revolving Credit Aggregate Commitment shall be deemed
automatically rescinded


(e)    An increase in the Revolving Credit Aggregate Commitment pursuant to this
Section 2.10 shall become effective upon the receipt by Agent of an agreement in
form and substance reasonably satisfactory to the Agent and US Borrower signed
by US Borrower, by each Increase Additional Lender and by each existing Lender
agreeing to increase its Revolving Credit Commitment, setting forth the new
Revolving Credit Commitments of such Lenders and setting forth the agreement of
each Increase Additional Lender to become a party to this Agreement as a Lender
and to be bound by all the terms and provisions hereof, together Notes
reflecting the new amount of each increasing Lender's Revolving Credit
Commitment Amount after giving effect to the increase and each Increase
Additional Lender's Revolving Credit Commitment Amount executed by US Borrower,
and officer's certificates and ratification agreements executed by each of the
Credit Parties and such evidence of appropriate corporate authorization on the
part of each of the Credit Parties with respect to the increase, amendments to
any other Loan Documents reasonably requested by the Agent in relation to the
increase (which amendments to the Loan Documents (other than this Agreement) the
Agent is hereby authorized to execute on behalf of the Lenders), updates of Lien
searches from applicable jurisdictions, and such opinions of counsel for the
Credit Parties with respect to the increase in the Revolving Credit Aggregate
Commitment and other assurances as the Agent may reasonably request.


(f)     On the effective date of any increase in the Revolving Credit Aggregate
Commitment pursuant to this Section 2.10, each increasing Lender and each
Increase Additional Lender participating in such increase (i) will be deemed to
have purchased a participation in each then outstanding Letter of Credit equal
to its Percentage of such Letter of Credit and the participation of each other
Lender in such Letter of Credit shall be adjusted accordingly and (ii) will
acquire, (and will pay to the Agent, for the account of each Lender, in
immediately available funds, an amount equal to) its Percentage of any
outstanding Participation Advances and such amounts (for distribution among the
respective Lenders) as are necessary so that, after giving effect to the
distribution thereof, the then outstanding Revolving Credit Advances are held by
the Lenders (including the increasing Lenders and Increase Additional Lenders in
accordance with their respective Percentages in the Revolving Credit after
giving effect to the changes in percentages resulting from the increase.


2.11    Use of Proceeds of Advances


47-

--------------------------------------------------------------------------------




Advances of the Revolving Credit shall be used to (i) initially, renew and
refinance revolving advances previously incurred by US Borrower under the Prior
Agreement, (ii) finance working capital of the US Borrower, (iii) funding
working capital advances to the CA Borrower under the CA Intercompany Note, and
(iv) funding working capital advances to US Borrower’s Domestic Subsidiaries.


3.
AMORTIZING LOANS.

3.1    US Term Loan. Subject to the terms and conditions hereof, each Lender,
severally and for itself alone, agrees to lend to US Borrower, in a single
disbursement in Dollars on the Effective Date an amount equal to such Lender’s
Percentage of the US Term Loan.
3.2    CA Term Loan. Subject to the terms and conditions hereof, each Lender,
severally and for itself alone, agrees to lend to CA Borrower, in a single
disbursement in Dollars on the Effective Date an amount equal to such Lender’s
Percentage of the CA Term Loan.
3.3    Accrual of Interest and Maturity on Amortizing Loans; Evidence of
Indebtedness.
(a)    (i) the US Borrower hereby unconditionally promises to pay to the Agent
for the account of each Lender such Lender’s Percentage of the then unpaid
aggregate principal amount of US Term Loan outstanding on the US Term Loan
Maturity Date and on such other dates and in such other amounts as may be
required from time to time pursuant to this Agreement. Subject to the terms and
conditions hereof, the unpaid principal Indebtedness outstanding under the US
Term Loan shall, from the Effective Date (until paid), bear interest at the
Applicable Interest Rate, (ii) the CA Borrower hereby unconditionally promises
to pay to the Agent for the account of each Lender such Lender’s Percentage of
the then unpaid aggregate principal amount of CA Term Loan outstanding on the CA
Term Loan Maturity Date and on such other dates and in such other amounts as may
be required from time to time pursuant to this Agreement. Subject to the terms
and conditions hereof, the unpaid principal Indebtedness outstanding under the
CA Term Loan shall, from the Effective Date (until paid), bear interest at its
Applicable Interest Rate.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing indebtedness of Borrowers to the appropriate
lending office of such Lender resulting from each Advance of the US Term Loan or
the CA Term Loan, as applicable, made by such lending office of such Lender from
time to time, including the amounts of principal and interest payable thereon
and paid to such Lender from time to time under this Agreement.
(c)    The Agent shall maintain the Register pursuant to Section 12.8(g), and a
subaccount therein for each Lender, in which Register and subaccounts (taken
together) shall be recorded (i) the amount of the US Term Loan and the CA Term
Loan, the interest rates applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from Borrowers to each
Lender hereunder in respect of the US Term Loan or the CA Term Loan, as
applicable, and (iii) both the amount of any sum received by the Agent hereunder
from Borrowers in respect of the US Term Loan or the CA Term Loan and each
Lender’s share thereof.


48-

--------------------------------------------------------------------------------




(d)    The entries made in the Register pursuant to paragraph (c) of this
Section shall, absent manifest error, to the extent permitted by applicable law,
be prima facie evidence of the existence and amounts of the obligations of
Borrowers therein recorded; provided, however, that the failure of any Lender or
the Agent to maintain the Register or any such account, as applicable, or any
error therein, shall not in any manner affect the obligation of Borrowers to
repay the US Term Loan or the CA Term Loan (and all other amounts owing with
respect thereto) made to Borrowers by the Lenders in accordance with the terms
of this Agreement.
(e)    Borrowers agree that, upon written request to the Agent by any Lender,
Borrowers will execute and deliver to such Lender, at Borrowers' expense, a US
Term Note or a CA Term Loan Note evidencing the US Term Loan or the CA Term
Loan, as applicable, owing to such Lender.
3.4    Repayment of Principal.
(a)    The US Borrower shall repay the US Term Loan in quarterly principal
installments to be paid on each Quarterly Payment Date commencing June 30, 2016
continuing thereafter until the US Term Loan Maturity Date (when all remaining
outstanding principal plus accrued interest thereon shall be due and payable in
full), with such principal installments to be in the amount of:
(i)    from the Effective Date and including the March 31, 2018 Quarterly
Payment Date, Three Hundred Eighteen Thousand Seven Hundred Fifty and 00/100
Dollars ($318,750.00)


(ii)    thereafter to and including the March 31, 2019 Quarterly Payment Date,
Four Hundred Twenty Five Thousand and 00/100 Dollars ($425,000.00); and


(iii)    thereafter until the US Term Loan Maturity Date, Five Hundred Thirty
One Thousand Two Hundred Fifty and 00/100 ($531,250.00).


(b)    The CA Borrower shall repay the CA Term Loan in quarterly principal
installments to be paid on each Quarterly Payment Date commencing June 30, 2016,
until the CA Term Loan Maturity Date (when all remaining outstanding principal
plus accrued interest thereon shall be due and payable in full) with such
principal installments to be in the amount of:
(i)    from the Effective Date to and including the March 31, 2018 Quarterly
Payment Date, Two Hundred Eighty One Thousand Two Hundred Fifty and 00/100
Dollars ($281,250.00)


(ii)    thereafter to and including March 31, 2019 Quarterly Payment Date, Three
Hundred Seventy Five Thousand and 00/100 Dollars ($375,000.00); and


(iii)    thereafter until the CA Term Loan Maturity Date, Four Hundred Sixty
Eight Thousand Seven Hundred Fifty and 00/100 ($468,750.00).






49-

--------------------------------------------------------------------------------




(c)    Whenever any payment under this Section 3.4 shall become due on a day
that is not the expiration of the Eurodollar-Interest Period applicable to the
relevant Loan, the date for payment thereunder shall be extended or shortened to
coincide with the expiration of such Eurodollar-Interest Period.
3.5    Eurodollar-Based Rate Renewals of Advances of Amortizing Loans. On the
Effective Date, the Applicable Interest Rate for all Amortizing Loans shall be
the Base Rate. Thereafter, the Borrowers may refund all or any portion of any
Advance of either or both Amortizing Loans with a Eurodollar-Interest Period or
convert each such Advance of such Amortizing Loan to an Advance with a different
Eurodollar-Interest Period, but only after delivery to Agent of an Amortizing
Loan Rate Request executed in connection with such Amortizing Loan by an
Authorized Signer of the relevant Borrower and subject to the terms hereof and
to the following:
(a)    each Amortizing Loan Rate Request shall set forth the information
required on the Amortizing Loan Rate Request form with respect to the relevant
Amortizing Loan, including without limitation:
(i)
whether the Amortizing Loan Advance being refunded or converted is relates to
the US Term Loan or the CA Term Loan;

(ii)
whether the Advance is to be a refunding or conversion of an outstanding
Advance;

(iii)
in the case of a refunding or conversion of an outstanding Advance of an
Amortizing Loan, the proposed date of such refunding or conversion, which must
be a Business Day; and

(iv)
whether such Advance (or any portion thereof) is to be a Base Rate Advance or a
Eurodollar-based Advance, and, in the case of a Eurodollar-based Advance, the
Eurodollar-Interest Period(s) applicable thereto.

(b)    each such Amortizing Loan Rate Request shall be delivered to Agent (i) by
1:00 p.m. (Eastern Standard time) three (3) Business Days prior to the proposed
date of the refunding or conversion of a Eurodollar-based Advance or (ii) by
1:00 p.m. on the proposed date of the refunding or conversion of a Base Rate
Advance;
(c)    the principal amount of such Advance of such Amortizing Loan plus the
amount of any other Advance of such Amortizing Loan to be then combined
therewith having the same Applicable Interest Rate and Eurodollar-Interest
Period, if any, shall be (i) in the case of a Base Rate Advance, at least
$100,000.00 (or a larger multiple thereof), or the remaining principal balance
outstanding under the applicable Amortizing Loan, whichever is less, and (ii) in
the case of a Eurodollar-based Advance, at least $500,000.00 or the remaining
principal balance outstanding under the applicable Amortizing Loan, whichever is
less, or in each case a larger integral multiple of $100,000.00;


50-

--------------------------------------------------------------------------------




(d)    no Advance shall have a Eurodollar-Interest Period ending after the CA
Term Loan Maturity Date or US Term Loan Maturity Date, as applicable, and,
notwithstanding any provision hereof to the contrary, Borrowers shall select
Eurodollar-Interest Periods (or the Base Rate) for sufficient portions of the
Amortizing Loans such that Borrowers may make the required principal payments
hereunder on a timely basis and otherwise in accordance with Section 3.4 above;
(e)    at no time shall there be no more than three (3) Eurodollar-Interest
Periods in effect for Advances of each Amortizing Loan; and
(f)    a Term Loan Rate Request, once delivered to Agent, shall not be revocable
by a Borrower.
3.6    Base Rate Advance in Absence of Election or Upon Default. In the event a
Borrower shall fail with respect to any Eurodollar-based Advance of an
Amortizing Loan to timely exercise their option to refund or convert such
Advance in accordance with Section 3.5 hereof (and such Advance has not been
paid in full on the last day of the Eurodollar-Interest Period applicable
thereto according to the terms hereof), or, if on the last day of the applicable
Eurodollar-Interest Period, a Default or Event of Default shall exist, then, on
the last day of the applicable Eurodollar-Interest Period, the principal amount
of such Advance which has not been prepaid shall be automatically converted to a
Base Rate Advance and the Agent shall thereafter promptly notify the relevant
Borrower thereof. All accrued and unpaid interest on any Advance converted to a
Base Rate Advance under this Section 4.5 shall be due and payable in full on the
date such Advance is converted.
3.7    Interest Payments; Default Interest.
(a)    Interest on the unpaid principal of all Base Rate Advances of the
Amortizing Loans from time to time outstanding shall accrue until paid at a per
annum interest rate equal to the Base Rate, and shall be payable in immediately
available funds quarterly in arrears on each Quarterly Payment Date. Whenever
any payment under this Section 3.7 shall become due on a day that is not a
Business Day, the date for payment shall be extended to the next Business Day.
Interest accruing at the Base Rate shall be computed on the basis of a 360 day
year and assessed for the actual number of days elapsed, and in such computation
effect shall be given to any change in the interest rate resulting from a change
in the Base Rate on the date of such change in the Base Rate.
(b)    Interest on the unpaid principal of each Eurodollar-based Advance of the
Amortizing Loans shall accrue at its applicable Eurodollar-based Rate and shall
be payable in immediately available funds on the last day of the
Eurodollar-Interest Period applicable thereto. Interest accruing at the
Eurodollar-based Rate shall be computed on the basis of a 360-day year and
assessed for the actual number of days elapsed from the first day of the
Eurodollar-Interest Period applicable thereto to, but not including, the last
day thereof.
(c)    All interest accruing hereunder shall be computed on the basis of a
360-day year and assessed for the actual number of days elapsed except as
specifically provided to the contrary herein.




51-

--------------------------------------------------------------------------------




(d)    In the case of any Event of Default under Section 8.1(i), immediately
upon the occurrence thereof, and in the case of any other Event of Default, upon
notice from the Majority Lenders, interest shall be payable on demand on the
principal amount of all Amortizing Loans from time to time outstanding, as
applicable, at a per annum rate equal to the Applicable Interest Rate in respect
of each such Advance, plus, in the case of Eurodollar-based Advances, three
percent (3%) for the remainder of the then existing Eurodollar-Interest Period,
if any, and at all other such times and for all Base Rate Advances, at a per
annum rate equal to the Base Rate plus three percent (3%).
3.8    Optional Prepayment of Term Loans.
(a)    Each partial prepayment of an Amortizing Loan shall be applied to the
principal payments of such Amortizing Loan in the inverse order of their
maturities.
(b)    All prepayments of Amortizing Loans shall be made to the Agent for
distribution ratably to the applicable Lenders in accordance with their
respective Percentages.
3.9.     Mandatory Prepayment of Term Loans.
(a)    Annually, within 30 days after delivery of the Parent's audited financial
statements for each Fiscal Year, the US Borrower shall prepay the Amortizing
Loans, or shall cause the CA Borrower to prepay the CA Term Loan, in an
aggregate principal amount equal to 25% of Excess Cash Flow for such Fiscal
Year. Such payments shall be due (i) in calendar year 2017 with respect to
Excess Cash Flow determined for the 2016 Fiscal Year; and (ii) in each
subsequent year if the Total Leverage Ratio determined as of the last day of the
Fiscal Year then most recently ended is greater than 2.00:1.00.
(b)    Subject to clauses (d) and (e) hereof, immediately upon receipt by any
Credit Party of any Net Cash Proceeds from any Asset Sales which result in
receipt of Net Cash Proceeds in excess of Two Hundred Fifty Thousand Dollars
($250,000.00) which are not Reinvested as described in the following sentence,
US Borrower shall prepay the Amortizing Loans, or shall cause the CA Borrower to
prepay the CA Term Loan, in an aggregate amount equal to one hundred percent
(100%) of such Net Cash Proceeds provided, however that Borrowers shall not be
obligated to prepay the Amortizing Loans with such Net Cash Proceeds if the
following conditions are satisfied: (i) promptly following the sale, Borrowers
provide to Agent a certificate executed by a Responsible Officer of the
Borrowers (“Reinvestment Certificate”) stating (x) that the sale has occurred,
(y) that no Default or Event of Default has occurred and is continuing either as
of the date of the sale or as of the date of the Reinvestment Certificate, and
(z) a description of the planned Reinvestment of the proceeds thereof, (ii) the
Reinvestment of such Net Cash Proceeds is completed within the Reinvestment
Period, and (iii) no Default or Event of Default has occurred and is continuing
at the time of the sale and at the time of the application of such proceeds to
Reinvestment. If any such proceeds have not been Reinvested at the end of the
Reinvestment Period, Borrower shall promptly pay such proceeds to Agent, to be
applied to repay the Amortizing Loans in accordance with clauses (d) and (e)
hereof.




52-

--------------------------------------------------------------------------------




(c)    Subject to clauses (d) and (e) hereof, immediately upon receipt by any
Credit Party of any insurance proceeds or condemnation proceeds, US Borrower
shall be obligated to prepay the Amortizing Loans, or shall cause the CA
Borrower to prepay the CA Term Loan, in an aggregate by an amount equal to one
hundred percent (100%) of such insurance proceeds or condemnation proceeds, as
the case may be; provided, however, that any insurance proceeds or condemnation
proceeds, as the case may be, may be Reinvested by the applicable Credit Party
if the following conditions are satisfied: (i) promptly following the receipt of
such insurance proceeds or condemnation proceeds, as the case may be, Borrowers
provide to Agent a Reinvestment Certificate stating (x) that no Default or Event
of Default has occurred and is continuing either as of the date of the receipt
of such proceeds or as of the date of the Reinvestment Certificate, (y) that
such insurance proceeds or condemnation proceeds have been received, and (z) a
description of the planned Reinvestment thereof, (ii) the Reinvestment of such
proceeds is completed within the Reinvestment Period, and (iii) no Default or
Event of Default shall have occurred and be continuing at the time of the
receipt of such proceeds and at the time of the application of such proceeds to
Reinvestment. If any such proceeds have not been Reinvested at the end of the
Reinvestment Period, Borrower shall promptly pay such proceeds to Agent, to be
applied to repay the Amortizing Loans in accordance with clauses (d) and (e)
hereof.
(d)    Each mandatory prepayment under this Section 3.9 or any other mandatory
or optional prepayment under this Agreement shall be in addition to any
scheduled installments or optional prepayments made prior thereto. Mandatory
prepayments required under this Section shall be applied first to the US Term
Loan (and to installments thereon on the inverse order of maturity), until the
US Term Loan is paid in full, and thereafter to CA Term Loan and/or any
Incremental Term Loan, in such order as Agent shall elect.
(e)     To the extent that, on the date any mandatory prepayment of any
Amortizing Loan under this Section 3.9 is due, the Indebtedness under any
Amortizing Loan or any other Indebtedness to be prepaid is being carried, in
whole or in part, at the Eurodollar-based Rate and no Default or Event of
Default has occurred and is continuing, Borrowers may deposit the amount of such
mandatory prepayment in a cash collateral account to be held by the Agent, for
and on behalf of the Lenders (which shall be an interest-bearing account), on
such terms and conditions as are reasonably acceptable to Agent and upon such
deposit, the obligation of each Borrower to make such mandatory prepayment shall
be deemed satisfied. Subject to the terms and conditions of said cash collateral
account, sums on deposit in said cash collateral account shall be applied (until
exhausted) to reduce the principal balance of such Amortizing Loan(s) on the
last day of each Eurodollar-Interest Period attributable to the Eurodollar-based
Advances of the such Amortizing Loan(s), thereby avoiding breakage costs under
Section 10.1.
3.10    Incremental Term Loans.


(a)    Following the Effective Date, the US Borrower may from time to time
through the Final Maturity Date, propose that Incremental Term Loans be made in
accordance with this Section 3.10; provided that, (x) no Default or Event of
Default has occurred and is continuing (or shall occur as a result of the
requested Incremental Term Loan, (y) Borrowers shall be in pro forma compliance
with all covenants set forth in this Agreement (both before and after giving
effect to such Incremental


53-

--------------------------------------------------------------------------------




Term Loan) and (z) the US Borrower shall have provided to Agent satisfactory
evidence that, both immediately before and after giving pro forma effect to the
proposed Incremental Term Loan (any transactions to be consummated utilizing
proceeds of the such Incremental Term Loan), the Total Leverage Ratio shall not
exceed 2.75:1.00 and the Debt Service Coverage Ratio shall not be less than
1.30:1.00.


(b)    The aggregate principal amount of any Incremental Term Loans made
pursuant to this Section shall not exceed (together with any increases made to
the Revolving Credit Aggregate Commitment pursuant to Section 2.10 of this
Agreement) Ten Million and 00/100 Dollars ($10,000,000) and each Incremental
Term Loan must be at least Five Million Dollars ($5,000,000.00) and in integral
multiples of One Million Dollars ($1,000,000.00) in excess thereof.
Additionally, the final maturity date of any Incremental Term Loans shall not be
earlier than the Final Maturity Date, and the rate of amortization on the
Incremental Term Loan shall not be shorter than the rate of amortization
applicable to the other Amortizing Loans. The US Borrower shall provide at least
thirty (30) days' written notice to the Agent (which shall promptly provide a
copy of such notice to the Lenders) of any requested Incremental Term Loan.
Subject to the last sentence in clause (d) below, each such notice delivered by
the US Borrower shall be irrevocable and shall be binding on the US Borrower.


(c)    The Agent shall deliver a copy of each notice of a requested Incremental
Term Loan to such Lenders or other Persons that qualify as an Eligible Assignee
as may be determined by the Agent in its reasonable discretion with the approval
of US Borrower or as may be specified by the US Borrower. No Lender shall have
any obligation to fund any Incremental Term Loan, and any decision by a Lender
to fund any Incremental Term Loan shall be made in its sole discretion
independently from any other Lender.


(d)    If the Agent receives commitments from Lenders and/or from any other
Person that (i) qualifies as an Eligible Assignee and is acceptable to Borrower
and Agent in their reasonable discretion, and (ii) has agreed to be an Increase
Additional Lender in respect of all or a portion of the Incremental Term Loan,
in excess of the requested Incremental Term Loan, the Agent shall have the
right, in its sole discretion, but with the consent of the US Borrower, to
reduce and reallocate the shares of the Incremental Term Loan of the Lenders or
Increase Additional Lenders willing to fund such Incremental Term Loan so that
the total equals the requested Incremental Term Loan. If the Agent does not
receive commitments from Lenders (or Increase Additional Lenders) in an amount
sufficient to fund the requested Incremental Term Loan, the Agent shall so
notify the US Borrower and the request for an Incremental Term Loan Facility
shall be deemed automatically rescinded.


(e)    An agreement to fund Incremental Term Loans pursuant to this Section
shall become effective upon the receipt by Agent of an agreement in form and
substance reasonably satisfactory to the Agent and Borrower signed by US
Borrower, by each Increase Additional Lender and by each existing Lender
agreeing to fund Incremental Term Loans, setting forth the new Incremental Term
Loans of such Lenders and setting forth the agreement of each Increase
Additional Lender to become a party to this Agreement as a Lender and to be
bound by all the terms and provisions hereof, together Notes executed by US
Borrower with respect to such Incremental Term Loan and


54-

--------------------------------------------------------------------------------




officer's certificates and ratification agreements executed by each of the
Credit Parties and such evidence of appropriate corporate authorization on the
part of each of the Credit Parties with respect to the requested Incremental
Term Loan, amendments to any other Loan Documents reasonably requested by the
Agent in relation to the requested Incremental Term Loan (which amendments to
the Loan Documents (other than this Agreement) the Agent is hereby authorized to
execute on behalf of the Lenders), updates of lien searches from applicable
jurisdictions, and such opinions of counsel for the Credit Parties with respect
to the requested Incremental Term Loan and other assurances as the Agent may
reasonably request.


3.11.    Use of Proceeds. Proceeds of the CA Term Loan shall be used by the CA
Borrower to pay (in part) purchase price and costs and expenses associated with
the CA Acquisition. Proceeds of the US Term Loan shall be used by the US
Borrower (i) to repay, by replacement and renewed evidence, “Term Loans”
outstanding under the Prior Agreement, (ii) to pay purchase price and costs
associated with the US Acquisition, and (iii) and to fund (in part)
contributions to equity of the CA Borrower to be utilized by the CA Borrower to
pay (in part) purchase price, costs and expenses in connection with the CA
Acquisition.
4.
CONDITIONS. 

The obligations of the Lenders to make Advances or Loans pursuant to this
Agreement are subject to the following conditions:
4.1    Conditions of Initial Advances. The obligations of the Lenders to make
initial Advances pursuant to this Agreement, on the Effective Date, are subject
to the following conditions:
(a)    Notes, this Agreement and the other Loan Documents. Borrowers shall have
executed and delivered to Agent for the account of each Lender requesting Notes,
the Revolving Credit Notes, the US Term Notes, the CA Term Notes and/or Swing
Line Note, as applicable; Borrowers shall have executed and delivered this
Agreement; and each Credit Party shall have executed and delivered the other
Loan Documents to which such Credit Party is required to be a party (including
all schedules and other documents to be delivered pursuant hereto); and such
Notes (if any), this Agreement and the other Loan Documents shall be in full
force and effect.
(b)    Corporate Authority. Agent shall have received, with a counterpart
thereof for each Lender, from each Credit Party, a certificate of its Secretary
or Assistant Secretary dated as of the Effective Date as to:
(i)    corporate resolutions (or the equivalent) of each Credit Party
authorizing the transactions contemplated by this Agreement and the other Loan
Documents approval of this Agreement and the other Loan Documents, in each case
to which such Credit Party is party, and authorizing the execution and delivery
of this Agreement and the other Loan Documents, and in the case of Borrowers,
authorizing the execution and delivery of requests for Advances and the issuance
of Letters of Credit hereunder;


55-

--------------------------------------------------------------------------------




(ii)    the incumbency and signature of the officers or other authorized persons
of such Credit Party executing any Loan Document and in the case of the
Borrowers, the officers who are authorized to execute any Requests for Advance,
or requests for the issuance of Letters of Credit;
(iii)    a certificate of good standing or continued existence (or the
equivalent thereof) from the state or province of its incorporation or
formation, and from every state or other jurisdiction where such Credit Party is
qualified to do business; and
(iv)    copies of such Credit Party’s articles of incorporation and bylaws or
other constitutional documents, as in effect on the Effective Date.
(c)    Collateral Documents, Guaranties and other Loan Documents. The Agent
shall have received the following documents, each in form and substance
satisfactory to Agent and fully executed by each party thereto:
(i)    The following Collateral Documents, each in form and substance acceptable
to Agent and fully executed by each party thereto and dated as of the Effective
Date:
(A)    the Security Agreement, executed and delivered by the Credit Parties;
(B)    Stock pledge agreements with respect to: (i) sixty five percent (65%)
Equity Interests in CA Borrower and Unique Mexico, (ii) one hundred percent
(100%) of the Equity Interests of each Subsidiary of US Borrower, and (iii) all
of the Equity Interests in US Borrower owned by Parent together (in each case)
with original certificates evidencing such Equity Interests;
(C)    the Guaranty, executed and delivered by the Guarantors; and
(D)    Mortgages for each of the real properties owned by the Credit Parties.
(ii)    For each real property location (including each warehouse or other
storage location) leased by any Credit Party as a lessee, (i) a true, complete
and accurate copy of the fully executed applicable lease bailment or warehouse
agreement, as the case may be; and (ii) a Collateral Access Agreement with
respect to each location.
(iii)    Certified copies of UCC and PPSA searches for information, or a similar
search report certified by a party acceptable to the Agent, dated a date
reasonably prior to the Effective Date, listing all effective financing
statements which name any Credit Party as debtors, together with (x) copies of
such financing statements, and (y) authorized Uniform Commercial Code (Form
UCC-3) or PPSA Termination Statements, if any, necessary to release all Liens
and other rights of any Person in any Collateral described in the Collateral
Documents previously granted by any Person (other than Permitted Liens).
(iv)    Any documents (including, without limitation, financing statements,
amendments to financing statements and assignments of financing statements,
stock powers executed in blank and any endorsements) requested by Agent and
reasonably required to be provided in connection with the Collateral Documents
to create, in favor of the Agent (for and on behalf of the Lenders), a first
priority perfected security interest in the Collateral thereunder shall have
been


56-

--------------------------------------------------------------------------------




filed, registered or recorded, or shall have been delivered to Agent in proper
form for filing, registration or recordation.
(d)    Insurance. The Agent shall have received evidence reasonably satisfactory
to it that the Credit Parties have obtained the insurance policies required by
Section 6.5 hereof and that such insurance policies are in full force and
effect.
(e)    Compliance with Certain Documents and Agreements. Each Credit Party shall
have each performed and complied in all material respects with all agreements
and conditions contained in this Agreement and the other Loan Documents, to the
extent required to be performed or complied with by such Credit Party. No Person
(other than Agent, Lenders and Issuing Lender) party to this Agreement or any
other Loan Document shall be in material default in the performance or
compliance with any of the terms or provisions of this Agreement or the other
Loan Documents or shall be in material default in the performance or compliance
with any of the material terms or material provisions of, in each case to which
such Person is a party.
(f)    Opinions of Counsel. The Credit Parties shall furnish Agent prior to the
initial Advance under this Agreement, with signed copies for each Lender,
opinions of United States and Canadian counsel to the Credit Parties, including
opinions of local counsel to the extent deemed necessary by the Agent, in each
case dated the Effective Date and covering such matters as reasonably required
by and otherwise reasonably satisfactory in form and substance to the Agent and
each of the Lenders.
(g)    Payment of Fees. Borrowers shall have paid to Agent any other fees, costs
or expenses due and outstanding to the Agent or the Lenders as of the Effective
Date (including reasonable fees, disbursements and other charges of counsel to
Agent and fees payable on the Effective Date pursuant to the Agent’s Fee
Letter).
(h)    Customer Identification Forms. The Agent shall have received completed
customer identification forms (forms to be provided by Agent to Borrowers) from
Borrowers and each Guarantor.
(i)    Purchase Acquisition. Agent and Lenders shall have received, in form and
substance satisfactory to Agent, the Purchase Agreement and such evidence as
they shall require that, upon the initial Advances under this Agreement, the CA
Acquisition and the US Acquisition will be consummated and completed in
accordance with the Purchase Agreement.
4.2    Continuing Conditions. The obligations of each Lender to make Advances
(including the initial Advance), and the obligation of Issuing Lender to issue
Letters of Credit under this Agreement shall be subject to the continuing
conditions that:
(a)    No Default or Event of Default shall exist as of the date of the Advance
or the request for the Letter of Credit, as the case may be; and
(b)    Each of the representations and warranties contained in this Agreement
and in each of the other Loan Documents shall be true and correct in all
material respects as of the date of the


57-

--------------------------------------------------------------------------------




Advance or Letter of Credit (as the case may be) as if made on and as of such
date (other than any representation or warranty that expressly speaks only as of
a different date).
5.
REPRESENTATIONS AND WARRANTIES.

Borrowers represent and warrant to the Agent and the Lenders as follows:
5.1    Corporate Authority. Each Credit Party is a corporation (or other
business entity) duly organized and existing in good standing under the laws of
the state or jurisdiction of its incorporation or formation, as applicable, and
each Credit Party is duly qualified and authorized to do business as a foreign
corporation in each jurisdiction where the character of its assets or the nature
of its activities makes such qualification and authorization necessary except
where failure to be so qualified or be in good standing could not reasonably be
expected to have a Material Adverse Effect. Each Credit Party has all requisite
corporate, limited liability or partnership power and authority to own all its
property (whether real, personal, tangible or intangible or of any kind
whatsoever) and to carry on its business.
5.2    Due Authorization. Execution, delivery and performance of this Agreement,
and the other Loan Documents, to which each Credit Party is party, and the
issuance of the Notes by Borrowers are within such Person’s corporate, limited
liability or partnership power, have been duly authorized, are not in
contravention of any law applicable to such Credit Party or the terms of such
Credit Party’s organizational documents and do not require the consent or
approval of any governmental body, agency or authority or any other third party
except to the extent that such consent or approval is not material to the
transactions contemplated by the Loan Documents.
5.3    Good Title; Leases; Assets; No Liens. (a)    Each Credit Party, to the
extent applicable, has good and valid title (or, in the case of real property,
good and marketable title) to all assets owned by it, subject only to Permitted
Liens, and each Credit Party has a valid leasehold or interest as a lessee or a
licensee in all of its leased real property;
(b)    Schedule 5.3 hereof identifies all of the real property owned or leased,
as lessee thereunder, by the Credit Parties on the Effective Date, including all
warehouse or bailee locations;
(c)    The Credit Parties will collectively own or collectively have a valid
leasehold interest in all assets that were owned or leased (as lessee) by the
Credit Parties immediately prior to the Effective Date to the extent that such
assets are necessary for the continued operation of the Credit Parties’
businesses in substantially the manner as such businesses were operated
immediately prior to the Effective Date;
(d)    Each Credit Party owns or has a valid leasehold interest in all real
property necessary for its continued operations and, to the best knowledge of
Borrowers, no material condemnation, eminent domain or expropriation action has
been commenced or threatened against any such owned or leased real property; and
(e)    There are no Liens on and no financing statements on file with respect to
any of the assets owned by the Credit Parties, except for the Permitted Liens.


58-

--------------------------------------------------------------------------------




5.4    Taxes. Each Credit Party has filed on or before their respective due
dates or within the applicable grace periods, all United States and Canadian
federal, state, provincial, local and other tax returns which are required to be
filed or has obtained extensions for filing such tax returns and is not
delinquent in filing such returns in accordance with such extensions and has
paid all material taxes which have become due pursuant to those returns or
pursuant to any assessments received by any such Credit Party, as the case may
be, to the extent such taxes have become due, except to the extent such taxes
are being contested in good faith by appropriate proceedings diligently
conducted and with respect to which adequate provision has been made on the
books of such Credit Party as may be required by GAAP.
5.5    No Defaults. No Credit Party is in default under or with respect to any
agreement, instrument or undertaking to which is a party or by which it or any
of its property is bound which would cause or would reasonably be expected to
cause a Material Adverse Effect.
5.6    Enforceability of Agreement and Loan Documents. This Agreement and each
of the other Loan Documents to which any Credit Party is a party have each been
duly executed and delivered by its duly authorized officers and constitute the
valid and binding obligations of such Credit Party, enforceable against such
Credit Party in accordance with their respective terms, except as enforcement
thereof may be limited by applicable bankruptcy, reorganization, insolvency,
fraudulent conveyance, moratorium or similar laws affecting the enforcement of
creditor’s rights, generally and by general principles of equity (regardless of
whether enforcement is considered in a proceeding in law or equity).
5.7    Compliance with Laws. (a)    Each Credit Party has complied with all
applicable federal, state, provincial and local laws, ordinances, codes, rules,
regulations and guidelines (including consent decrees and administrative orders)
including but not limited to Hazardous Material Laws, and is in compliance with
any Requirement of Law, except to the extent that failure to comply therewith
could not reasonably be expected to have a Material Adverse Effect; and
(b) neither the extension of credit made pursuant to this Agreement or the use
of the proceeds thereof by the Credit Parties will violate the Trading with the
Enemy Act, as amended, or any of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or
any enabling legislation or executive order relating thereto, or The United and
Strengthening America by providing appropriate Tools Required to Intercept and
Obstruct Terrorism (“USA Patriot Act”) Act of 2001, Public Law 10756, October
26, 2001 or Executive Order 13224 of September 23, 2001 issued by the President
of the United States (66 Fed. Reg. 49049 (2001)).
5.8    Non-contravention. The execution, delivery and performance of this
Agreement and the other Loan Documents to which each Credit Party is a party are
not in contravention of the terms of any indenture, agreement or undertaking to
which such Credit Party is a party or by which it or its properties are bound
where such violation could reasonably be expected to have a Material Adverse
Effect.
5.9    Litigation. Except as set forth on Schedule 5.9 hereof, there is no suit,
action, proceeding, including, without limitation, any bankruptcy proceeding or
governmental investigation pending against or to the knowledge of Borrowers,
threatened against any Credit Party (other than any suit, action or proceeding
in which a Credit Party is the plaintiff and in which no counterclaim


59-

--------------------------------------------------------------------------------




or cross-claim against such Credit Party has been filed), or any judgment,
decree, injunction, rule, or order of any court, government, department,
commission, agency, instrumentality or arbitrator outstanding against any Credit
Party, nor is any Credit Party in violation of any applicable law, regulation,
ordinance, order, injunction, decree or requirement of any governmental body or
court which could in any of the foregoing events reasonably be expected to have
a Material Adverse Effect.
5.10    Consents, Approvals and Filings, Etc. No material authorization,
consent, approval, license, qualification or formal exemption from, nor any
filing, declaration or registration with, any court, governmental agency or
regulatory authority or any securities exchange or any other Person (whether or
not governmental) is required in connection with (a) the execution, delivery and
performance: (i) by any Credit Party of this Agreement and any of the other Loan
Documents to which such Credit Party is a party or (ii) by the Credit Parties of
the grant of Liens granted, conveyed or otherwise established (or to be granted,
conveyed or otherwise established) by or under this Agreement or the other Loan
Documents, as applicable, and (b) otherwise necessary to the operation of its
business, except in each case for (x) such matters which have been previously
obtained, and (y) such filings to be made concurrently herewith or promptly
following the Effective Date as are required by the Collateral Documents to
perfect Liens in favor of the Agent. All such material authorizations, consents,
approvals, licenses, qualifications, exemptions, filings, declarations and
registrations which have previously been obtained or made, as the case may be,
are in full force and effect and, to the best knowledge of Borrowers, are not
the subject of any attack or threatened attack (in each case in any material
respect) by appeal or direct proceeding or otherwise.
5.11    Agreements Affecting Financial Condition. No Credit Party is party to
any agreement or instrument or subject to any charter or other corporate
restriction which could reasonably be expected to have a Material Adverse
Effect.
5.12    No Investment Company or Margin Stock. No Credit Party is an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.
No Credit Party is engaged principally, or as one of its important activities,
directly or indirectly, in the business of extending credit for the purpose of
purchasing or carrying margin stock. None of the proceeds of any of the Advances
will be used by any Credit Party to purchase or carry margin stock. Terms for
which meanings are provided in Regulation U of the Board of Governors of the
Federal Reserve System or any regulations substituted therefore, as from time to
time in effect, are used in this paragraph with such meanings.
5.13    ERISA. No Credit Party maintains or contributes to any Pension Plan
subject to Title IV of ERISA, except as set forth on Schedule 5.13 hereto or
otherwise disclosed to the Agent in writing. There is no accumulated funding
deficiency within the meaning of Section 412 of the Internal Revenue Code or
Section 302 of ERISA, or any outstanding liability with respect to any Pension
Plans owed to the PBGC other than future premiums due and owing pursuant to
Section 4007 of ERISA, and no “reportable event” as defined in Section 4043(c)
of ERISA has occurred with respect to any Pension Plan other than an event for
which the notice requirement has been waived by the PBGC. None of the Credit
Parties has engaged in a prohibited transaction with respect to any Pension
Plan, other than a prohibited transaction for which an exemption is available


60-

--------------------------------------------------------------------------------




and has been obtained, which could subject such Credit Parties to a material tax
or penalty imposed by Section 4975 of the Internal Revenue Code or Section
502(i) of ERISA. Each Pension Plan is being maintained and funded in accordance
with its terms and is in material compliance with the requirements of the
Internal Revenue Code and ERISA. No Credit Party has had a complete or partial
withdrawal from any Multiemployer Plan that has resulted or could reasonably be
expected to have resulted in any Withdrawal Liability and, except as notified to
Agent in writing following the Effective Date, no such Multiemployer Plan is in
reorganization (within the meaning of Section 4241 of ERISA) or insolvent
(within the meaning of Section 4245 of ERISA).
5.14    Canadian Pension Plan. As of the Closing Date: (a) neither the CA
Borrower nor any of its Subsidiaries maintains, sponsors, administers,
contributes to, participates in or has any liability in respect of any Specified
Canadian Pension Plan, nor has any such Person ever maintained, sponsored,
administered, contributed or participated in any Specified Canadian Pension
Plan, (b) the Canadian Pension Plans are duly registered under the Income Tax
Act (Canada) and any other applicable Laws which require registration, have been
administered in accordance with the Income Tax Act (Canada) and such other
applicable Law and no event has occurred which could cause the loss of such
registered status, (c) all obligations of the Credit Parties and their
Subsidiaries (including fiduciary, funding, investment and administration
obligations) required to be performed in connection with the Canadian Pension
Plans and the funding agreements relating thereto have been performed on a
timely basis, and (d) all contributions or premiums required to be made or paid
by the Credit Parties and their Subsidiaries to the Canadian Pension Plans,
Canadian Benefit Plans and Canadian Union Plans have been made on a timely basis
in accordance with the terms of such plans and all applicable Laws. The sole
obligation of any Credit Party under a Canadian Union Plan is to make monetary
contributions to the Canadian Union Plan in the amounts and in the manner set
forth in the applicable Canadian Union Plan, collective agreement or
participation agreement, and all such contributions have been made. No Credit
Party has a material liability with respect to any post-retirement benefit under
a Canadian Benefit Plan. As of the date hereof, no Canadian Pension Event has
occurred. There are no outstanding disputes concerning the Canadian Pension
Plans or Canadian Benefit Plans or the assets thereof which could reasonably be
expected to have a Material Adverse Effect.
5.15    Conditions Affecting Business or Properties. Neither the respective
businesses nor the properties of any Credit Party is affected by any fire,
explosion, accident, strike, lockout or other dispute, drought, storm, hail,
earthquake, embargo, Act of God, or other casualty (except to the extent such
event is covered by insurance sufficient to ensure that upon application of the
proceeds thereof, no Material Adverse Effect could reasonably be expected to
occur) which could reasonably be expected to have a Material Adverse Effect.
5.16    Environmental and Safety Matters. Except as set forth in Schedule 5.16:
(a)    all facilities and property owned or leased by the Credit Parties are in
compliance with all Hazardous Material Laws in all material respects;
(b)    to the best knowledge of Borrowers, there have been no unresolved and
outstanding past, and there are no pending or threatened:


61-

--------------------------------------------------------------------------------




(i)    claims, complaints, notices or requests for information received by any
Credit Party with respect to any alleged violation of any Hazardous Material
Law, or
(ii)    written complaints, notices or inquiries to any Credit Party regarding
potential liability of any Credit Parties under any Hazardous Material Law; and
(c)    to the best knowledge of Borrowers, no conditions exist at, on or under
any property now or previously owned or leased by any Credit Party which, with
the passage of time, or the giving of notice or both, are reasonably likely to
give rise to any material liability under any Hazardous Material Law or create a
material adverse effect on the value of the property effected thereby.
5.17    Subsidiaries. Except as disclosed on Schedule 5.17 hereto, as of the
Effective Date, and thereafter, except as disclosed to the Agent in writing from
time to time, no Credit Party has any Subsidiaries.
5.18    Franchises, Patents, Copyrights, Tradenames, etc. The Credit Parties
possess all franchises, patents, copyrights, trademarks, trade names, licenses
and permits, and rights in respect of the foregoing, adequate for the conduct of
their business substantially as now conducted without known conflict with any
rights of others. Schedule 5.18 contains a true and accurate list of all trade
names and any and all other names used by any Credit Party during the five-year
period ending as of the Effective Date.
5.19    Capital Structure. Schedule 5.19 attached hereto, sets forth all issued
and outstanding Equity Interests of each Credit Party, including the number of
authorized, issued and outstanding Equity Interests of each Credit Party, the
par value of such Equity Interests and the holders of such Equity Interests, all
on and as of the Effective Date. All issued and outstanding Equity Interests of
each Credit Party are duly authorized and validly issued, fully paid,
nonassessable, free and clear of all Liens (except for the benefit of Agent) and
such Equity Interests were issued in compliance with all applicable state,
provincial, federal and foreign laws concerning the issuance of securities.
Except as disclosed on Schedule 5.19, there are no preemptive or other
outstanding rights, options, warrants, conversion rights or similar agreements
or understandings for the purchase or acquisition from any Credit Party, of any
Equity Interests of any Credit Party.
5.20    Accuracy of Information.
(a)    The audited financial statements of US Borrower for the Fiscal Year ended
December 31, 2015, furnished to Agent and the Lenders prior to the Effective
Date fairly present in all material respects the financial condition of the US
Borrower and its Subsidiaries and the results of their operations for the
periods covered thereby, and have been prepared in accordance with GAAP.
(b)    From the dates of those financial statements, there has been no material
adverse change in the business, operations, condition, property or prospects
(financial or otherwise) of the Credit Parties, taken as a whole.


62-

--------------------------------------------------------------------------------




(c)    To the best knowledge of the Borrowers, as of the Effective Date, (i) the
Credit Parties do not have any material contingent obligations (including any
liability for taxes) not disclosed by or reserved against in the opening balance
sheet to be delivered hereunder and (ii) there are no unrealized or anticipated
losses from any present commitment of the Credit Parties which contingent
obligations and losses in the aggregate could reasonably be expected to have a
Material Adverse Effect.
5.21    Solvency. After giving effect to the consummation of the transactions
contemplated by this Agreement and other Loan Documents, each Credit Party will
be solvent, able to pay its indebtedness as it matures and will have capital
sufficient to carry on its businesses and all business in which it is about to
engage. This Agreement is being executed and delivered by the Borrowers to Agent
and the Lenders in good faith and in exchange for fair, equivalent
consideration. The Credit Parties do not intend to nor does management of the
Credit Parties believe the Credit Parties will incur debts beyond their ability
to pay as they mature. The Credit Parties do not contemplate filing a petition
in bankruptcy or for an arrangement or reorganization under the Bankruptcy Code
or any similar law of any jurisdiction now or hereafter in effect relating to
any Credit Party, nor does any Credit Party have any knowledge of any threatened
bankruptcy or insolvency proceedings against a Credit Party.
5.22    Employee Matters. There are no strikes, slowdowns, work stoppages,
unfair labor practice complaints, grievances, arbitration proceedings or
controversies pending or, to the best knowledge of the Borrowers, threatened
against any Credit Party by any employees of any Credit Party, other than
non-material employee grievances or controversies arising in the ordinary course
of business. Set forth on Schedule 5.22 are all union contracts or agreements to
which any Credit Party is party as of the Effective Date and the related
expiration dates of each such contract.
5.23    No Misrepresentation. Neither this Agreement nor any other Loan
Document, certificate, information or report furnished or to be furnished by or
on behalf of a Credit Party to Agent or any Lender in connection with any of the
transactions contemplated hereby or thereby, contains a misstatement of material
fact, or omits to state a material fact required to be stated in order to make
the statements contained herein or therein, taken as a whole, not misleading in
the light of the circumstances under which such statements were made. There is
no fact, other than information known to the public generally, known to any
Credit Party after diligent inquiry, that could reasonably be expect to have a
Material Adverse Effect that has not expressly been disclosed to Agent in
writing.
5.24    Corporate Documents and Corporate Existence. As to each Credit Party,
(a) it is an organization as described on Schedule 5.24 hereto and has provided
the Agent and the Lenders with complete and correct copies of its articles of
incorporation, by-laws and all other applicable charter and other organizational
documents and all amendments thereto, and, if applicable, a good standing
certificate and (b) its correct legal name, business address, type of
organization and jurisdiction of organization, tax identification number and
other relevant identification numbers are set forth on Schedule 5.24 hereto.
5.25    Anti-Money Laundering/International Trade Law Compliance. No Covered
Entity, either in its own right or through any third party, (a) has any of its
assets in a "Sanctioned Country"


63-

--------------------------------------------------------------------------------




or in the possession, custody or control of a "Sanctioned Person" in violation
of (and as defined in) any Anti-Terrorism Law; (b) does business in or with, or
derives any of its income from investments in or transactions with, any
"Sanctioned Country" or "Sanctioned Person" in violation of any Anti-Terrorism
Law; or (c) engages in any dealings or transactions prohibited by any
Anti-Terrorism Law. Each of the Loan Parties is in compliance with Canadian
Anti-Money Laundering & Anti-Terrorism Legislation.
5.26    Post-Closing Deliveries. Notwithstanding anything to the contrary in
Section 4.1 hereof, with respect to those leased locations of Borrowers and the
other Credit Parties for which Collateral Access Agreements have not been
executed and delivered as of the Effective Date: (i) Borrowers shall cause such
Collateral Access Agreements to be executed and delivered to Agent on or before
45 days after the Effective Date (or such subsequent date to which Agent may, in
its discretion, extend the date for delivery thereof with respect to any
particular leased location(s)) and (ii) during such period for delivery of such
Collateral Access Agreements, so long as no Default or Event of Default is
existing, Inventory located at such leased location(s) shall not be excluded
from the Eligible Inventory by application of the requirement for Collateral
Access Agreements set forth in clause (b) of the definition of Eligible
Inventory.
6.
AFFIRMATIVE COVENANTS.

Borrowers covenant and agree, so long as any Lender has any commitment to extend
credit hereunder, or any of the Indebtedness remains outstanding and unpaid,
that it will, and, as applicable, it will cause each of its Subsidiaries to:
6.1    Financial Statements. Furnish to the Agent (or cause to be furnished to
Agent), in form and detail satisfactory to Agent, with sufficient copies for
each Lender, the following documents:
(a)    as soon as available, but in any event within one hundred twenty (120)
days after the end of each Fiscal Year, (i) a copy of the audited Consolidated
and unaudited Consolidating financial statements of the Parent and its
Consolidated Subsidiaries as at the end of such Fiscal Year and the related
audited Consolidated and unaudited Consolidating statements of income,
stockholders equity, and cash flows of the Parent and its Consolidated
Subsidiaries for such Fiscal Year or partial Fiscal Year and underlying
assumptions, setting forth in each case in comparative form the figures for the
previous Fiscal Year, certified as being fairly stated in all material respects
by an independent, nationally recognized certified public accounting firm
reasonably satisfactory to the Agent, with respect to each subsequent Fiscal
Year and, together therewith, a certification by a Responsible Officer of US
Borrower, certifying that there are no material differences between the balance
sheets, statements of income and cash flows of US Borrower and Parent as of the
date of such financial statements, and (ii) and a Covenant Compliance Report
containing the calculations demonstrating compliance or noncompliance with the
financial covenants contained in Section 7.1 hereof, and certifying that there
exists no Default or Event of Default or, if any Default or Event of Default
exists, specifying the nature thereof, the period of existence thereof and what
action Borrower proposes to take with respect thereto;


64-

--------------------------------------------------------------------------------




(b)    as soon as available, but in any event within thirty (30) days after the
end of each calendar month, US Borrower prepared unaudited Consolidated and
Consolidating balance sheets of the US Borrower and its Consolidated
Subsidiaries as at the end of such month and the related unaudited statements of
income, stockholders equity and cash flows of the US Borrower and its
Consolidated Subsidiaries for the portion of the Fiscal Year through the end of
such quarter, setting forth in each case in comparative form the figures for the
corresponding periods in the previous Fiscal Year, and certified by a
Responsible Officer of the US Borrower as being fairly stated in all material
respects; and
(c)    within forty five (45) days after the end of the first, second and third
quarter of each Fiscal Year, (i) a Consolidated balance sheet of Parent as of
the end of each such quarter and a Consolidated statement of income of Parent
(including a statement of revenues and expenses for each business segment and
corporate charges) and cash flows for such quarter and for the period from the
beginning of the fiscal year to the end of such quarter, certified to be
accurate and complete by a Responsible Officer of Parent having responsibility
for financial matters of Parent, subject to audit, footnotes and normal year-end
adjustments and, together therewith, a certification by a Responsible Officer of
US Borrower, certifying that there are no material differences between the
balance sheets, statements of income and cash flows of US Borrower and Parent as
of the date of such financial statements, and (ii) a Covenant Compliance Report
containing the calculations demonstrating compliance or noncompliance with the
financial covenants contained in Section 7.1 hereof, and certifying that there
exists no Default or Event of Default or, if any Default or Event of Default
exists, specifying the nature thereof, the period of existence thereof and what
action Borrowers propose to take with respect thereto.
All such financial statements to be complete and correct in all material
respects and to be prepared in reasonable detail and in accordance with GAAP
throughout the periods reflected therein and with prior periods (except as
approved by a Responsible Officer and disclosed therein), provided however that
the financial statements delivered pursuant to clause (b) hereof will not be
required to include footnotes and will be subject to change from audit and
year-end adjustments.
6.2    Certificates; Other Information. Furnish to the Agent (or cause to be
furnished to Agent), in form and detail acceptable to Agent, with sufficient
copies for each Lender, the following documents:
(a)    Within thirty (30) days after and as of the most recent month-end (or
more frequently as reasonably requested by the Agent or the Lenders) Borrowing
Base Certificate executed by a Responsible Officer of the US Borrower, together
with supporting accounts receivable and payable agings, perpetual inventory
report, all in form and detail satisfactory to Agent;
(b)    within thirty (30) days after the end of each Fiscal Year, a projected
operating budget for US Borrower and its Subsidiaries for the following Fiscal
Year, which includes projected Revolving Credit availability, cash flow, profit
and loss, and balance sheet forecasts by month for the twelve (12) month period
comprising such fiscal year, in form and content satisfactory to Agent in its
sole discretion;


65-

--------------------------------------------------------------------------------




(c)    Promptly upon receipt thereof, copies of all significant reports
submitted by the Credit Parties’ firm(s) of certified public accountants in
connection with each annual, interim or special audit or review of any type of
the financial statements or related internal control systems of the Credit
Parties made by such accountants, including any comment letter submitted by such
accountants to management in connection with their services;
(d)    Any additional information as required by any Loan Document, and such
additional schedules, certificates and reports respecting all or any of the
Collateral, the items or amounts received by the Credit Parties in full or
partial payment thereof, and any goods (the sale or lease of which shall have
given rise to any of the Collateral) possession of which has been obtained by
the Credit Parties, all to such extent as Agent may reasonably request from time
to time, any such schedule, certificate or report to be certified as true and
correct in all material respects by a Responsible Officer of the applicable
Credit Party and shall be in such form and detail as Agent may reasonably
specify; and
(e)    Other Parent Information. Promptly upon Parent's filing thereof, copies
of any filings (including on Form 10-K, 10-Q or 8-K) or registration statements
with, and reports to, the Security Exchange Commission or any analogous
Governmental Authority in any relevant jurisdiction (other than amendments to
any registration statement (to the extent such registration statement, in the
form it becomes effective, is delivered to the Lenders and the Agent), exhibits
to any registration statement and, if applicable, any registration statements on
Form S-8) and, with reasonable promptness, such other information (financial or
otherwise) with respect to Parent as the Agent on its own behalf or on behalf of
any Lender (acting through the Agent) may reasonably request in writing from
time to time.


(f)    Such additional financial and/or other information as Agent or any Lender
may from time to time reasonably request, promptly following such request.
6.3    Payment of Obligations. Pay, discharge or otherwise satisfy, at or before
maturity or before they become delinquent, as the case may be, all of its
material obligations of whatever nature, including without limitation all
assessments, governmental charges, claims for labor, supplies, rent or other
obligations, except where the amount or validity thereof is currently being
appropriately contested in good faith and reserves in conformity with GAAP with
respect thereto have been provided on the books of the Credit Parties.
6.4    Conduct of Business and Maintenance of Existence; Compliance with Laws.
(a)    Continue to engage in their respective business and operations
substantially as conducted immediately prior to the Effective Date;
(b)    Preserve, renew and keep in full force and effect its existence and
maintain its qualifications to do business in each jurisdiction where such
qualifications are necessary for its operations;
(c)    Take all action it deems necessary in its reasonable business judgment to
maintain all rights, privileges, licenses and franchises necessary for the
normal conduct of its business except


66-

--------------------------------------------------------------------------------




where the failure to so maintain such rights, privileges or franchises could
not, either singly or in the aggregate, reasonably be expected to have a
Material Adverse Effect;
(d)    Comply with all Contractual Obligations and Requirements of Law, except
to the extent that failure to comply therewith could not, either singly or in
the aggregate, reasonably be expected to have a Material Adverse Effect; and
(e)    (i) Continue to be a Person whose property or interests in property is
not blocked or subject to blocking pursuant to Section 1 of Executive Order
13224 of September 23, 2001 Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit or Support Terrorism (66 Fed. Reg. 49079
(2001)) (the “Order”), (ii) not engage in the transactions prohibited by Section
2 of that Order or become associated with Persons such that a violation of
Section 2 of the Order would arise, and (iii) not become a Person on the list of
Specially Designated National and Blocked Persons, or (iv) otherwise not become
subject to the limitation of any OFAC regulation or executive order.
6.5    Maintenance of Property; Insurance. (a)    Keep all material property it
deems, in its reasonable business judgment, useful and necessary in its business
in working order (ordinary wear and tear excepted); (b) maintain insurance
coverage with financially sound and reputable insurance companies on physical
assets and against other business risks in such amounts and of such types as are
customarily carried by companies similar in size and nature (including without
limitation casualty and public liability and property damage insurance), and in
the event of acquisition of additional property, real or personal, or of the
incurrence of additional risks of any nature, increase such insurance coverage
in such manner and to such extent as prudent business judgment and present
practice or any applicable Requirements of Law would dictate; (c) in the case of
all insurance policies covering any Collateral, such insurance policies shall
provide that the loss payable thereunder shall be payable to the applicable
Credit Party, and to the Agent (as mortgagee, or, in the case of personal
property interests, lender loss payee) as their respective interests may appear;
(d) in the case of all public liability insurance policies, such policies shall
list the Agent as an additional insured, as Agent may reasonably request; and
(e) if requested by Agent, certificates evidencing such policies, including all
endorsements thereto, to be deposited with Agent, such certificates being in
form and substance reasonably acceptable to Agent. At the option of Agent, all
proceeds received from any loss or damage to Collateral shall be applied either
to the repair or replacement of the Collateral as a repayment on Indebtedness.
6.6    Inspection of Property; Books and Records, Discussions. Permit Agent,
through their authorized attorneys, accountants and representatives (a) at all
reasonable times during normal business hours, upon the request of Agent, to
examine each Credit Party’s books, accounts, records, ledgers and assets and
properties; (b) from time to time, during normal business hours, upon the
request of the Agent, to conduct full or partial collateral audits of the
Accounts and Inventory of the Credit Parties and appraisals of all or a portion
of the fixed assets (including real property) of the Credit Parties, such audits
and appraisals to be completed by an appraiser as may be selected by Agent and
consented to by Borrowers (such consent not to be unreasonably withheld), with
all reasonable costs and expenses of such audits to be reimbursed by the Credit
Parties, provided that so long as no Event of Default or Default exists,
Borrowers shall not be required to reimburse Agent


67-

--------------------------------------------------------------------------------




for such audits or appraisals more frequently than once each Fiscal Year;
(c) during normal business hours and at their own risk, to enter onto the real
property owned or leased by any Credit Party to conduct inspections,
investigations or other reviews of such real property; and (d) at reasonable
times during normal business hours and at reasonable intervals, to visit all of
the Credit Parties’ offices, discuss each Credit Party’s respective financial
matters with their respective officers, as applicable, and, by this provision,
Borrowers authorize, and will cause each of their respective Subsidiaries to
authorize, its independent certified or chartered public accountants to discuss
the finances and affairs of any Credit Party and examine any of such Credit
Party’s books, reports or records held by such accountants.
6.7    Notices. Promptly give written notice to the Agent of:
(a)    the occurrence of any Default or Event of Default of which any Credit
Party has knowledge;
(b)    any (i) litigation or proceeding existing at any time between any Credit
Party and any Governmental Authority or other third party, or any investigation
of any Credit Party conducted by any Governmental Authority, which in any case
if adversely determined would have a Material Adverse Effect or (ii) any
material adverse change in the financial condition of any Credit Party since the
date of the last audited financial statements delivered pursuant to Section
6.1(a) hereof;
(c)    the occurrence of any event which any Credit Party believes could
reasonably be expected to have a Material Adverse Effect, promptly after
concluding that such event could reasonably be expected to have such a Material
Adverse Effect;
(d)    promptly after becoming aware thereof, the taking by the Internal Revenue
Service, Revenue Canada or any foreign taxing jurisdiction of a written tax
position (or any such tax position taken by any Credit Party in a filing with
the Internal Revenue Service, Canada Revenue Agency or any foreign taxing
jurisdiction) which could reasonably be expected to have a Material Adverse
Effect, setting forth the details of such position and the financial impact
thereof;
(e)    (i) all jurisdictions in which any Credit Party proposes to become
qualified after the Effective Date to transact business, (ii) the acquisition or
creation of any new Subsidiaries, (iii) any material change after the Effective
Date in the authorized and issued Equity Interests of any Credit Party or any
other material amendment to any Credit Party’s charter, by-laws or other
organizational documents, such notice, in each case, to identify the applicable
jurisdictions, capital structures or amendments as applicable, provided that
such notice shall be given not less than ten (10) Business Days prior to the
proposed effectiveness of such changes, acquisition or creation, as the case may
be (or such shorter period to which Agent may consent); and
(f)    any default or event of default by any Person under any Subordinated Debt
Document, concurrently with delivery or promptly after receipt (as the case may
be) of any notice of default or event of default under the applicable document,
as the case may be.
Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of Borrowers setting forth details of the occurrence
referred to therein and, in the case of notices


68-

--------------------------------------------------------------------------------




referred to in clauses (a), (b), (c) and (d) hereof stating what action the
applicable Credit Party has taken or proposes to take with respect thereto.
6.8    Hazardous Material Laws. Use and operate all of its facilities and
properties in material compliance with all applicable Hazardous Material Laws,
keep all material required permits, approvals, certificates, licenses and other
authorizations required under such Hazardous Material Laws in effect and remain
in compliance therewith, and handle all Hazardous Materials in material
compliance with all applicable Hazardous Material Laws;
(b)    (i) Promptly notify Agent and provide copies upon receipt of all written
claims, complaints, notices or inquiries received by any Credit Party relating
to its facilities and properties or compliance with Hazardous Material Laws
which, if adversely determined, could reasonably be expected to have a Material
Adverse Effect and (ii) promptly cure (and with respect to any proceedings, have
dismissed with prejudice) to the reasonable satisfaction of Agent and the
Majority Lenders any material actions and proceedings relating to compliance
with Hazardous Material Laws to which any Credit Party is named a party, other
than such actions or proceedings being contested in good faith and with the
establishment of reasonable reserves;
(c)    To the extent necessary to comply in all material respects with Hazardous
Material Laws, remediate or monitor contamination arising from a release or
disposal of Hazardous Material, which solely, or together with other releases or
disposals of Hazardous Materials could reasonably be expected to have a Material
Adverse Effect;
(d)    Provide such information and certifications which Agent or any Lender may
reasonably request from time to time to evidence compliance with this Section.
6.9    Governmental and Other Approvals. Apply for, obtain and/or maintain in
effect, as applicable, all authorizations, consents, approvals, licenses,
qualifications, exemptions, filings, declarations and registrations (whether
with any court, governmental agency, regulatory authority, securities exchange
or otherwise) which are necessary or reasonably requested by Agent in connection
with the execution, delivery and performance by any Credit Party of, as
applicable, this Agreement, the other Loan Documents, the documents and
agreements related to the Subordinated Debt, or any other documents or
instruments to be executed and/or delivered by any Credit Party, as applicable
in connection therewith or herewith, except where the failure to so apply for,
obtain or maintain could not reasonably be expected to have a Material Adverse
Effect.
6.10    Compliance with ERISA; ERISA Notices.
(a)    Comply in all material respects with all material requirements imposed by
ERISA and the Internal Revenue Code, including, but not limited to, the minimum
funding requirements for any Plan, except to the extent that any noncompliance
could not reasonably be expected to have a Material Adverse Effect.
(b)    Promptly notify the Agent of each Canadian Pension Plan, Canadian Benefit
Plan and Canadian Union Plan hereafter adopted or contributed to by any Canadian
Credit Party. For each existing, or hereafter adopted, Canadian Benefit Plan,
Canadian Pension Plan and Canadian


69-

--------------------------------------------------------------------------------




Union Plan each Canadian Credit Party shall in a timely fashion comply with and
perform in all material respects its obligations under and in respect of such
Canadian Benefit Plan, Canadian Pension Plan and Canadian Union Plan in
accordance with applicable Law and plan terms. All employer contributions or
premiums required to be remitted, paid to or in respect of, including employee
withheld amounts, each Canadian Benefit Plan, Canadian Pension Plan and Canadian
Union Plan shall be paid or remitted by each Canadian Credit Party in a timely
fashion in accordance with the terms thereof, any funding agreements and all
applicable Laws. The Loan Parties shall deliver to Agent (i) if requested by
Agent, copies of each annual and other return, report or valuation with respect
to each Canadian Pension Plan required to be and as filed with any applicable
Governmental Authority; (ii) promptly after receipt thereof, a copy of any
material direction, order, notice, ruling or opinion that any Credit Party may
receive from any Governmental Body with respect to any Canadian Pension Plan or
Canadian Union Plan.
6.11 Bank Accounts. Borrowers shall, and shall cause each of their Subsidiaries
to maintain,all of their respective principal deposit accounts, including all
operating accounts, with Agent. Notwithstanding the foregoing, Borrowers and/or
their Subsidiaries may establish and maintain outside of Agent (a) payroll and
petty cash accounts with (i) aggregate balances not in excess of Five Thousand
and 00/100 Dollars ($5,000.00) at any one time for each production facility, and
(ii) an aggregate balance not in excess of One Hundred Thousand and 00/100
Dollars ($100,000.00) for Unique Mexico; (b) Unique Mexico's peso-denominated
account with a balance not to exceed an Equivalent Amount of One Hundred
Thousand and 00/100 Dollars ($100,000.00) and (c) CA Borrower's operating
accounts (i) which are subject to deposit account control agreements in form and
content satisfactory to Agent, and (ii) to the extent not subject to such
deposit account control agreements, which have collective balances not in excess
of an Equivalent Amount of Five Hundred Thousand Dollars ($500,000.00). At the
option of the Agent, all loan payments and fees will automatically be debited
from the Borrowers’ primary operating accounts and all Revolving Credit Advances
and Swing Line Advances will automatically be credited to the US Borrower's
primary operating account.


6.12    Use of Proceeds
. Borrowers shall not use any portion of the proceeds of any Advances for the
purpose of purchasing or carrying any “margin stock” (as defined in Regulation U
of the Board of Governors of the Federal Reserve System) in any manner which
violates the provisions of Regulation T, U or X of said Board of Governors or
for any other purpose in violation of any applicable statute or regulation.
6.13    Further Assurances and Information.
(a)    Take such actions as the Agent or Majority Lenders may from time to time
reasonably request to establish and maintain first priority perfected security
interests in and Liens on all of the Collateral, subject only to Permitted
Liens, including executing and delivering such additional pledges, assignments,
mortgages, lien instruments or other security instruments covering any or all of
the Credit Parties’ assets as Agent may reasonably require, such documentation
to be in form and substance reasonably acceptable to Agent, and prepared at the
expense of the Borrowers.


70-

--------------------------------------------------------------------------------




(b)    Execute and deliver or cause to be executed and delivered to Agent within
a reasonable time following Agent’s request, and at the expense of the
Borrowers, such other documents or instruments as Agent may reasonably require
to effectuate more fully the purposes of this Agreement or the other Loan
Documents.
(c)    Provide the Agent and the Lenders with any other information required by
Section 326 of the USA Patriot Act or necessary for the Agent and the Lenders to
verify the identity of any Credit Party as required by Section 326 of the USA
Patriot Act.
6.14    Additional Subsidiaries. In the event of the formation or acquisition of
any new Subsidiaries by a Borrower or any of its Subsidiaries, such Borrower
shall cause to be granted to Agent for the benefit of the Lenders, as additional
security for the Indebtedness, an unlimited and secured guaranty from each
Domestic Subsidiary, and first priority liens on and security interests in: (i)
with respect to each Domestic Subsidiary, all tangible and intangible assets of
such Domestic Subsidiaries, including but not limited to accounts receivable,
inventory, machinery and equipment and general intangibles; (ii) 100% of the
stock of each such Domestic Subsidiary; and (iii) 65% of the stock of each
Foreign Subsidiary; all pursuant to Loan Documents in form and content
satisfactory to Agent.
6.15    Hedging Agreements. Not later than sixty (60) days after the Effective
Date, Borrowers shall have entered into Hedging Agreements with one or more of
the Lenders, on terms satisfactory to Agent, synthetically fixing the interest
rate on not less than fifty percent (50%) of the principal amount of the
Amortizing Loans for a period of not less than three (3) years).


7.
NEGATIVE COVENANTS.

Borrowers covenant and agree that, so long as any Lender has any commitment to
extend credit hereunder, or any of the Indebtedness remains outstanding and
unpaid, it will not, and, as applicable, it will not permit any of its
Subsidiaries to:
7.1 Financial Covenants. Permit:
(a)the Total Leverage Ratio to exceed 3.00:1.00; and
(b)the Debt Service Coverage Ratio to be less than 1.20:1.00.
7.2    Limitations on Indebtedness. Incur any Debt or create, assume, guarantee,
become contingently liable for, or suffer to exist indebtedness in addition to
Indebtedness to the Agent and the Lenders, except (i) indebtedness or
liabilities other than for money borrowed, that are unsecured and incurred or
arise in the ordinary course of business, (ii) purchase money indebtedness and
capital lease obligations incurred in connection with purchase and lease of
fixed assets not to exceed, in aggregate amount at any time outstanding, Five
Hundred Thousand and 00/100 Dollars ($500,000.00.00), (iii) Hedging Obligations
existing or arising under Hedging Agreement relating to the Indebtedness; (iv)
Management Fees accrued as permitted pursuant to this Agreement; (v)
endorsements of negotiable instruments in the ordinary course of business; (vi)
indebtedness consisting of the financing of insurance premiums (by grant to the
insurer of right of offset against payment of benefits under the relevant
policies) with respect to $2,000,000 term life insurance


71-

--------------------------------------------------------------------------------




policy on the lives of John Weinhardt and Thomas Tekiele; and (vii) indebtedness
owing to Chardan under the Chardan Note; (vii) the obligation of US Borrower
under a guarantee (if any) of the obligations of Unique Mexico under a Lease
Agreement with Unique Mexico as "tenant" with respect to a Quererto, Mexico
leasehold, provided that the rental payments under such lease do not exceed
$20,000 monthly and the term of such lease does not exceed 5 years from the date
of execution; and (ix) indebtedness of the CA Borrower evidenced by the CA
Intercompany Note and (x) other indebtedness in aggregate principal amount at
any time outstanding not to exceed Five Hundred Thousand and 00/100 Dollars
($500,000.00).
7.3    Liens. Grant or allow to exist Liens or encumbrances on their respective
assets, other than Permitted Liens.
7.4    Loans or Advances. Make any loans or advances to any individual,
partnership, corporation, limited liability company, trust, or other
organization or person, including without limitation its officers and employees
other than: (a) advances to its employees, including its officers, with respect
to expenses incurred or to be incurred by such employees in the ordinary course
of business which expenses do not exceed Fifty Thousand and 00/100 Dollars
($50,000.00) at any time outstanding; (b) trade credit extended in the ordinary
course of business in accordance with customary trade practices; (c) working
capital advances made from time to time by the US Borrower to Domestic
Subsidiaries; and (d) working capital advances made by the US Borrower to the CA
Borrower evidenced by the CA Intercompany Note as permitted under clause (6) of
Section 7.6.    
7.5    Dividends and Distributions. Make any Distribution other than
Distributions to the US Borrower by its Subsidiaries on account of any class of
capital stock in cash or in property (other than additional shares of such
stock), or redeem, purchase or otherwise acquire, directly or indirectly, any of
such stock unless, after giving effect to the Distribution, (i) the
Post-Distribution DSCR shall be greater than 1.10:1.00; and (ii) Borrowers
remain in compliance with the financial covenants set forth in Section 7.1
hereof, after giving pro forma effect to the payment of such dividend or
distribution.
7.6    Investments. Make Investments in, or advances to, any individual,
partnership, corporation, limited liability company, trust or other organization
or person or purchase or otherwise invest in or hold securities, non-operating
real estate or other non-operating assets or purchase all or substantially all
the assets of any entity, other than (a) Existing Investments, (b) working
capital advances by US Borrower to CA Borrower evidenced by the CA Intercompany
Note, not to exceed Six Million and 00/100 Dollars ($6,000.000.00) in aggregate
principal amount outstanding; and (c) Permitted Acquisitions.    
7.7    Merger. Merge or consolidate or be merged or consolidated with or into
any other entity.
7.8    Sale of Assets. Sell, lease or otherwise dispose of any of its assets,
except (a) Inventory in the ordinary and usual course of business, (b)
machinery, equipment or other personal property which, as a consequence of wear,
duplication or obsolescence, is no longer used or necessary in the relevant
Borrower's or Subsidiary’s business, or (iii) Asset Sales involving sales or
other disposals not in excess of, during any Fiscal Year, twenty five percent
(25%) of Consolidated total assets of US Borrower and its Subsidiaries,
determined as of the last day of the preceding Fiscal Year.


72-

--------------------------------------------------------------------------------




7.9    Other Business. Engage in any business other than the business in which
it is currently engaged or a business reasonably allied thereto.
7.10     Sale/Leasebacks. Enter into any arrangement with any Person providing
for the leasing by a Credit Party of real or personal property which has been or
is to be sold or transferred by such Credit Party to such Person or to any other
Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of such Credit Party, as the
case may be.
7.11 Anti-Money Laundering/International Trade Law Compliance No Covered Entity
will become a Sanctioned Person. No Covered Entity, either in its own right or
through any third party, will (a) have any of its assets in a Sanctioned Country
or in the possession, custody or control of a Sanctioned Person in violation of
any Anti-Terrorism Law; (b) do business in or with, or derive any of its income
from investments in or transactions with, any Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law; (c) engage in any dealings or
transactions prohibited by any Anti-Terrorism Law or (d) use the Advances to
fund any operations in, finance any investments or activities in, or, make any
payments to, a Sanctioned Country or Sanctioned Person in violation of any
Anti-Terrorism Law. The funds used to repay the Obligations will not be derived
from any unlawful activity. Each Covered Entity shall comply with all
Anti-Terrorism Laws.
7.12    Fiscal Year. Permit the Fiscal Year of any Credit Party to end on a day
other than the Sunday falling nearest to the last day of the calendar year.
8.
DEFAULTS.

8.1    Events of Default. The occurrence of any of the following events shall
constitute an Event of Default hereunder:
(a)    non-payment when due of the principal or interest on the Indebtedness
under the Revolving Credit, Swing Line, US Term Loan or CA Term Loan or any
Incremental Term Loan;
(b)    non-payment of any other amounts due and owing by Borrowers under this
Agreement or by any Credit Party with respect to any Hedging Obligation under
any of the other Loan Documents to which it is a party, other than as set forth
in subsection (a) above, within three (3) Business Days after the same is due
and payable;
(c)    default in the observance or performance of any of the conditions,
covenants or agreements of Borrowers set forth in Sections 6.1, 6.2, 6.4(a),
6.5, 6.7(a), 6.11, or Article 7 in its entirety, provided that an Event of
Default arising from a breach of Sections 6.1 or 6.2 shall be deemed to have
been cured upon delivery of the required item; and provided further that any
Event of Default arising solely due to a breach of Section 6.7(a) shall be
deemed cured upon the earlier of (x) the giving of the notice required by
Section 6.7(a), and (y) the date upon which the Default or Event of Default
giving rise to the notice obligation is cured or waived;
(d)    default in the observance or performance of any of the other conditions,
covenants or agreements set forth in this Agreement or any of the other Loan
Documents and continuance thereof for a period of thirty (30) consecutive days;


73-

--------------------------------------------------------------------------------




(e)    any representation or warranty made by any Credit Party herein or in any
certificate, instrument or other document submitted pursuant hereto proves
untrue or misleading in any material adverse respect when made;
(f)    (i) default by any Credit Party in the payment of any indebtedness for
borrowed money, whether under a direct obligation or guaranty (other than
Indebtedness hereunder) of any Credit Party in excess of One Hundred Thousand
Dollars ($100,000.00) (or the equivalent thereof in any currency other than
Dollars) individually or in the aggregate when due and continuance thereof
beyond any applicable period of cure and or (ii) failure to comply with the
terms of any other obligation of any Credit Party with respect to any
indebtedness for borrowed money (other than Indebtedness hereunder) in excess of
One Hundred Thousand Dollars ($100,000.00) (or the equivalent thereof in any
currency other than Dollars) individually or in the aggregate, which continues
beyond any applicable period of cure and which would permit the holder or
holders thereto to accelerate such other indebtedness for borrowed money, or
require the prepayment, repurchase, redemption or defeasance of such
indebtedness;
(g)    the rendering of any judgment(s) (not covered by adequate insurance from
a solvent carrier which is defending such action without reservation of rights)
for the payment of money in excess of the sum of One Hundred Thousand Dollars
($100,000.00) (or the equivalent thereof in any currency other than Dollars)
individually or in the aggregate against any Credit Party, and such judgments
shall remain unpaid, unvacated, unbonded or unstayed by appeal or otherwise for
a period of thirty (30) consecutive days from the date of its entry;
(h)    the occurrence of (i) a “reportable event," as defined in ERISA, which is
determined by the PBGC to constitute grounds for a distress termination of any
Pension Plan subject to Title IV of ERISA maintained or contributed to by or on
behalf of any Credit Party for the benefit of any of its employees or for the
appointment by the appropriate United States District Court of a trustee to
administer such Pension Plan and such reportable event is not corrected and such
determination is not revoked within sixty (60) days after notice thereof has
been given to the plan administrator of such Pension Plan (without limiting any
of Agent’s or any Lender’s other rights or remedies hereunder), or (ii) the
termination or the institution of proceedings by the PBGC to terminate any such
Pension Plan, or (iii) the appointment of a trustee by the appropriate United
States District Court to administer any such Pension Plan, or (iv) the
reorganization (within the meaning of Section 4241 of ERISA) or insolvency
(within the meaning of Section 4245 of ERISA) of any Multiemployer Plan, or
receipt of notice from any Multiemployer Plan that it is in reorganization or
insolvency, or the complete or partial withdrawal by any Credit Party from any
Multiemployer Plan, which in the case of any of the foregoing, could reasonably
be expected to have a Material Adverse Effect or (v) a Canadian Pension Event
occurs;
(i)    any Credit Party shall be dissolved or liquidated (or any judgment, order
or decree therefor shall be entered); or if a creditors’ committee shall have
been appointed for the business of any Credit Party; or if any Credit Party
shall have made a general assignment for the benefit of creditors or shall have
been adjudicated bankrupt and if not an adjudication based on a filing by a
Credit Party, it shall not have been dismissed within forty-five (45) days, or
shall have filed a voluntary petition in bankruptcy or for reorganization or to
effect a plan or arrangement with creditors


74-

--------------------------------------------------------------------------------




or shall fail to pay its debts generally as such debts become due in the
ordinary course of business (except as contested in good faith and for which
adequate reserves are made in such party’s financial statements); or shall file
an answer to a creditor’s petition or other petition filed against it, admitting
the material allegations thereof for an adjudication in bankruptcy or for
reorganization; or shall have applied for or permitted the appointment of a
receiver or trustee or custodian for any of its property or assets; or such
receiver, trustee or custodian shall have been appointed for any of its property
or assets (otherwise than upon application or consent of a Credit Party ) and
shall not have been removed within forty-five (45) days; or if an order shall be
entered approving any petition for reorganization of any Credit Party and shall
not have been reversed or dismissed within forty-five (45) days;
(j)    a Change of Control;
(k)    any levy, seizure, attachment, execution, or Lien foreclosure or similar
process shall be issued or levied on any of the property of a Borrower or any
Subsidiary;
(l)    the termination, cancellation, or disclaimer of liability or
enforceability of any Guaranty or subordination agreement given in connection
with any of the Indebtedness;
(m)    any Loan Document shall at any time for any reason cease to be in full
force and effect (other than in accordance with the terms thereof or the terms
of any other Loan Document), as applicable, or the validity, binding effect or
enforceability thereof shall be contested by any party thereto, or any Person
shall deny that it has any or further liability or obligation under any Loan
Document, or any such Loan Document shall be terminated (other than in
accordance with the terms thereof or the terms of any other Loan Document),
invalidated, revoked or set aside or in any way cease to give or provide to the
Lenders and the Agent the benefits purported to be created thereby, or any Loan
Document purporting to grant a Lien to secure any Indebtedness shall, at any
time after the delivery of such Loan Document, fail to create a valid and
enforceable Lien on any Collateral purported to be covered thereby or such Lien
shall fail to cease to be a perfected Lien with the priority required in the
relevant Loan Document.
8.2    Exercise of Remedies. If an Event of Default has occurred and is
continuing hereunder: (a) the Agent may, and shall, upon being directed to do so
by the Majority Lenders, declare the Revolving Credit Aggregate Commitment
terminated; (b) the Agent may, and shall, upon being directed to do so by the
Majority Lenders, declare the entire unpaid principal Indebtedness, including
the Notes, immediately due and payable, without presentment, notice or demand,
all of which are hereby expressly waived by the Borrowers; (c) upon the
occurrence of any Event of Default specified in Section 8.1(i) and
notwithstanding the lack of any declaration by Agent under preceding clauses (a)
or (b), the entire unpaid principal Indebtedness shall become automatically and
immediately due and payable, and the Revolving Credit Aggregate Commitment shall
be automatically and immediately terminated; (d) the Agent may, and shall, upon
being directed to do so by the Majority Lenders, notify Borrowers or any Credit
Party that interest shall be payable on demand on all Indebtedness owing from
time to time to the Agent or any Lender, at a per annum rate equal to the then
applicable Base Rate plus three percent (3%); and (e) the Agent may, and shall,
upon being directed to do so by the Majority Lenders or the Lenders, as
applicable (subject


75-

--------------------------------------------------------------------------------




to the terms hereof), exercise any remedy permitted by this Agreement, the other
Loan Documents or law.
8.3    Rights Cumulative. No delay or failure of Agent and/or Lenders in
exercising any right, power or privilege hereunder shall affect such right,
power or privilege, nor shall any single or partial exercise thereof preclude
any further exercise thereof, or the exercise of any other power, right or
privilege. The rights of Agent and Lenders under this Agreement are cumulative
and not exclusive of any right or remedies which Lenders would otherwise have.
8.4    Waiver by Borrowers of Certain Laws. To the extent permitted by
applicable law, each Borrowers hereby agrees to waive, and does hereby
absolutely and irrevocably waive and relinquish the benefit and advantage of any
valuation, stay, appraisement, extension or redemption laws now existing or
which may hereafter exist, which, but for this provision, might be applicable to
any sale made under the judgment, order or decree of any court, on any claim for
interest on the Notes, or any security interest or mortgage contemplated by or
granted under or in connection with this Agreement. These waivers have been
voluntarily given, with full knowledge of the consequences thereof.
8.5    Waiver of Defaults. No Event of Default shall be waived by the Lenders
except in a writing signed by an officer of the Agent in accordance with
Section 11.9 hereof. No single or partial exercise of any right, power or
privilege hereunder, nor any delay in the exercise thereof, shall preclude other
or further exercise of their rights by Agent or the Lenders. No waiver of any
Event of Default shall extend to any other or further Event of Default. No
forbearance on the part of the Agent or the Lenders in enforcing any of their
rights shall constitute a waiver of any of their rights. The Borrowers expressly
agrees that this Section may not be waived or modified by the Lenders or Agent
by course of performance, estoppel or otherwise.
8.6    Set Off. Upon the occurrence and during the continuance of any Event of
Default, each Lender may at any time and from time to time, without notice to
Borrowers but subject to the provisions of Section 9.3 hereof (any requirement
for such notice being expressly waived by Borrowers), setoff and apply against
any and all of the obligations of Borrowers now or hereafter existing under this
Agreement, whether owing to such Lender, any Affiliate of such Lender or any
other Lender or the Agent, any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by such Lender to or for the credit or the account of Borrowers and
any property of Borrowers from time to time in possession of such Lender,
irrespective of whether or not such deposits held or indebtedness owing by such
Lender may be contingent and unmatured and regardless of whether any Collateral
then held by Agent or any Lender is adequate to cover the Indebtedness. Promptly
following any such setoff, such Lender shall give written notice to Agent and
Borrowers of the occurrence thereof. Borrowers hereby grants to the Lenders and
the Agent a lien on and security interest in all such deposits, indebtedness and
property as collateral security for the payment and performance of all of the
obligations of Borrowers under this Agreement. The rights of each Lender under
this Section 8.6 are in addition to the other rights and remedies (including,
without limitation, other rights of setoff) which such Lender may have.
9.
PAYMENTS, RECOVERIES AND COLLECTIONS.



76-

--------------------------------------------------------------------------------




9.1    Payment Procedure. All payments to be made by Borrowers shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise provided herein, all payments made by the Borrowers
of principal, interest or fees hereunder shall be made without setoff or
counterclaim on the date specified for payment under this Agreement and must be
received by Agent not later than 1:00 p.m. (Eastern Standard time) on the date
such payment is required or intended to be made in Dollars in immediately
available funds to Agent at Agent’s office located at 37777 Franklin Road,
Southfield, Michigan, for the ratable benefit of the Lenders. Any payment
received by the Agent after 1:00 p.m. (Eastern Standard time) shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue. Upon receipt of each such payment, the Agent shall
make prompt payment to each applicable Lender, or, in respect of
Eurodollar-based Advances, such Lender’s Eurodollar Lending Office, in like
funds and currencies, of all amounts received by it for the account of such
Lender.
(b)    Unless the Agent shall have been notified in writing by a Borrower at
least two (2) Business Days prior to the date on which any payment to be made by
such Borrower is due that such Borrower does not intend to remit such payment,
the Agent may, in its sole discretion and without obligation to do so, assume
that such Borrower has remitted such payment when so due and the Agent may, in
reliance upon such assumption, make available to each Lender on such payment
date an amount equal to such Lender’s share of such assumed payment. If Borrower
has not in fact remitted such payment to the Agent, each Lender shall forthwith
on demand repay to the Agent the amount of such assumed payment made available
or transferred to such Lender, together with the interest thereon, in respect of
each day from and including the date such amount was made available by the Agent
to such Lender to the date such amount is repaid to the Agent at a rate per
annum equal to the Federal Funds Effective Rate for the first two (2) Business
Days that such amount remains unpaid, and thereafter at a rate of interest then
applicable to such Revolving Credit Advances.
(c)    Subject to the definition of “Eurodollar-Interest Period” in Section 1 of
this Agreement, whenever any payment to be made hereunder shall otherwise be due
on a day which is not a Business Day, such payment shall be made on the next
succeeding Business Day and such extension of time shall be included in
computing interest, if any, in connection with such payment.
(d)    All payments to be made by Borrowers under this Agreement or any of the
Notes shall be made without setoff or counterclaim, as aforesaid, and, subject
to full compliance by each Lender (and each assignee and participant pursuant to
Section 12.8) with Section 12.12, without deduction for or on account of any
present or future withholding or other taxes of any nature imposed by any
Governmental Authority or of any political subdivision thereof or any federation
or organization of which such Governmental Authority may at the time of payment
be a member (other than any Excluded Taxes), unless Borrowers is compelled by
law to make payment subject to such tax. In such event, the relevant Borrower
shall:
(i)    pay to the Agent for Agent’s own account and/or, as the case may be, for
the account of the Lenders such additional amounts as may be necessary to ensure
that the Agent and/or such Lender or Lenders receive a net amount equal to the
full amount which would have been receivable had payment not been made subject
to any Indemnified Tax; and


77-

--------------------------------------------------------------------------------




(ii)    remit such tax to the relevant taxing authorities according to
applicable law, and send to the Agent or the applicable Lender or Lenders, as
the case may be, such certificates or certified copy receipts as the Agent or
such Lender or Lenders shall reasonably require as proof of the payment by
Borrowers of any such taxes payable by Borrowers.
(iii)    If a Lender or the Agency determines, in its sole discretion, that it
has received a refund of any Indemnified Taxes with respect to which a Borrower
has paid additional amounts pursuant to this Section 9.1(d) or that, because of
payment of such Indemnified Taxes or additional amounts, it has benefited from a
reduction in Excluded Taxes otherwise payable by it, it shall pay to the
applicable Borrower , an amount equal to such refund or reduction (but only to
the extent of the additional amounts paid by such Borrower under this Section
with respect to the Indemnified Taxes or additional amounts giving rise to such
refund or reduction), net of all out-of-pocket expenses of such Lender or Agency
and without interest (other than any net after-tax interest paid by the relevant
Governmental Authority with respect to such refund). Each Borrower, upon the
request of a Lender or the Agency, agrees to repay the amount paid over to such
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to any Lenders or the Agent if such Lenders or the
Agency is required to repay such refund or reduction to such Governmental
Authority. This paragraph shall not be construed to require the Lenders or Agent
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to the Borrowers or any other Person or to
arrange its affairs in any particular manner; and


(iv)    If a Lender or the Agent is entitled to an exemption from or reduction
of an Indemnification Tax with respect to payments made hereunder, such Lender
or the Agent shall deliver, to the extent it is not legally prohibited from
doing so to the Borrowers, at the time or times reasonably requested by the
Borrowers in writing, such properly completed and executed documentation that is
prescribed by applicable law (or the administration thereof) and reasonably
requested by the Borrowers as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, the Lenders and
the Agent, if reasonably requested by the Borrowers in writing, shall deliver,
to the extent it is not legally prohibited from doing so, such other
documentation prescribed by applicable law (or the administration thereof) or
reasonably requested by the Borrowers to determine whether or not such Lender or
the Agent is subject to withholding or information reporting requirements.


As used herein, the terms “tax,” “taxes” and “taxation” include all taxes,
levies, imposts, duties, fees, deductions and withholdings or similar charges
together with interest (and any taxes payable upon the amounts paid or payable
pursuant to this Section 9.1) thereon.
9.2    Application of Proceeds of Collateral. Notwithstanding anything to the
contrary in this Agreement, in the case of any Event of Default under Section
8.1(i), immediately following the occurrence thereof, and in the case of any
other Event of Default: (a) upon the termination of the Revolving Credit
Aggregate Commitment, (b) the acceleration of any Indebtedness arising under
this Agreement, (c) at the Agent’s option, or (d) upon the request of the
Majority Lenders after the commencement of any remedies hereunder, the Agent
shall apply the proceeds of any Collateral, together with any offsets, voluntary
payments by any Credit Party or others and any other sums received or collected
in respect of the Indebtedness first, to pay all incurred and unpaid fees and


78-

--------------------------------------------------------------------------------




expenses of the Agent under the Loan Documents and any protective advances made
by Agent with respect to the Collateral under or pursuant to the terms of any
Loan Document, next, to the accrued unpaid interest on Indebtedness under the
Loans, on a pro rata basis, next to the principal balance of outstanding
Indebtedness and to any obligations owing by any Credit Party under any Hedging
Agreements with the Lenders on a pro rata basis, next, to any other Indebtedness
on a pro rata basis, and then, if there is any excess, to the Credit Parties, as
the case may be.
9.3    Prorata Recovery. If any Lender shall obtain any payment or other
recovery (whether voluntary, involuntary, by application of setoff or otherwise)
on account of principal of, or interest on, any of the Advances made by it, in
excess of its pro rata share of payments then or thereafter obtained by all
Lenders upon principal of and interest on all such Indebtedness, such Lender
shall purchase from the other Lenders such participations in the Loans by them
as shall be necessary to cause such purchasing Lender to share the excess
payment or other recovery ratably in accordance with the applicable Percentages
of the Lenders; provided, however, that if all or any portion of the excess
payment or other recovery is thereafter recovered from such purchasing holder,
the purchase shall be rescinded and the purchase price restored to the extent of
such recovery, but without interest.
9.4    Treatment of a Defaulting Lender.
(a)    The obligation of any Lender to make any Advance hereunder shall not be
affected by the failure of any other Lender to make any Advance under this
Agreement, and no Lender shall have any liability to Borrowers or any of their
Subsidiaries, the Agent, any other Lender, or any other Person for another
Lender’s failure to make any loan or Advance hereunder.
(b)    If any Lender shall become a Defaulting Lender, then such Defaulting
Lender’s right to participate in the administration of the loans, this Agreement
and the other Loan Documents, including without limitation any right to vote in
respect of any amendment, consent or waiver of the terms of this Agreement or
such other Loan Documents, or to direct or approve any action or inaction by the
Agent shall be suspended for the entire period that such Lender remains a
Defaulting Lender and the stated commitment amounts and outstanding Advances of
such Defaulting Lender shall not be included in determining whether all Lenders
or the Majority Lender (or any class thereof), as the case may be, have taken or
may take any action hereunder (including, without limitation, any action to
approve any consent, waiver or amendment to this Agreement or the other Loan
Documents); provided, however, that the foregoing shall not permit (i) an
increase in such Defaulting Lender’s stated commitment amounts, (ii) the waiver,
forgiveness or reduction of the principal amount of any Indebtedness outstanding
to such Defaulting Lender (unless all other Lenders affected thereby are treated
similarly), (iii) the extension of the final maturity date(s) of such Defaulting
Lenders’ portion of any of the loans or other extensions of credit or other
obligations of Borrowers owing to such Defaulting Lender, in each case without
such Defaulting Lender’s consent, (iv) any other modification which under
Section 12.10 requires the consent of all Lenders or the Lender(s) affected
thereby which affects the Defaulting Lender differently than the Non-Defaulting
Lenders affected by such modification.
(c)    To the extent and for so long as a Lender remains a Defaulting Lender,
the Agent shall be entitled, without limitation, (i) to withhold or setoff and
to apply in satisfaction of those obligations for payment (and any related
interest) in respect of which the Defaulting Lender shall


79-

--------------------------------------------------------------------------------




be delinquent or otherwise in default to Agent or any Lender (or to hold as cash
collateral for such delinquent obligations or any future defaults) the amounts
otherwise payable to such Defaulting Lender under this Agreement or any other
Loan Document, (ii) if the amount of Advances made by such Defaulting Lender is
less than its Percentage requires, apply payments of principal made by the
Borrowers amongst the Non-Defaulting Lenders on a pro rata basis until all
outstanding Advances are held by all Lenders according to their respective
Percentages and (iii) to bring an action or other proceeding, in law or equity,
against such Defaulting Lender in a court of competent jurisdiction to recover
the delinquent amounts, and any related interest. Performance by Borrowers of
their respective obligations under this Agreement and the other Loan Documents
shall not be excused or otherwise modified as a result of the operation of this
Section. Furthermore, the rights and remedies of Borrowers, the Agent, and the
Lenders against a Defaulting Lender under this section shall be in addition to
any other rights and remedies such parties may have against the Defaulting
Lender under this Agreement or any of the other Loan Documents, applicable law
or otherwise, and the Borrowers waive no rights or remedies against any
Defaulting Lender.
10.
CHANGES IN LAW OR CIRCUMSTANCES; INCREASED COSTS.

10.1    Reimbursement of Prepayment Costs. If (i) Borrowers make any payment of
principal with respect to any Eurodollar-based Advance that is subject to a
Eurodollar-Interest Period on any day other than the last day of the
Eurodollar-Interest Period applicable thereto (whether voluntarily, pursuant to
any mandatory provisions hereof, by acceleration, or otherwise); (ii) Borrowers
convert or refund (or attempt to convert or refund) any such Advance on any day
other than the last day of the Eurodollar-Interest Period applicable thereto;
(iii) Borrowers fail to borrow, refund or convert any Eurodollar-based Advance
after notice has been given by Borrowers to Agent in accordance with the terms
hereof requesting such Advance; or (iv) or if the Borrowers fail to make any
payment of principal in respect of a Eurodollar-based Advance when due, the
Borrowers shall reimburse Agent for itself and/or on behalf of any Lender, as
the case may be, within ten (10) Business Days of written demand therefor for
any resulting loss, cost or expense incurred (excluding the loss of any
Applicable Margin) by Agent and Lenders, as the case may be, as a result
thereof, including, without limitation, any such loss, cost or expense incurred
in obtaining, liquidating, employing or redeploying deposits from third parties,
whether or not Agent and Lenders, as the case may be, shall have funded or
committed to fund such Advance. The amount payable hereunder by Borrowers to
Agent for itself and/or on behalf of any Lender, as the case may be, shall be
deemed to equal an amount equal to the excess, if any, of (a) the amount of
interest which would have accrued on the amount so prepaid, or not so borrowed,
refunded or converted, for the period from the date of such prepayment or of
such failure to borrow, refund or convert, through the last day of the relevant
Eurodollar-Interest Period, at the applicable rate of interest for said
Eurodollar-based Advance(s) provided under this Agreement, over (b) the amount
of interest (as reasonably determined by Agent and Lenders, as the case may be)
which would have accrued to Agent and Lenders, as the case may be, on such
amount by placing such amount on deposit for a comparable period with leading
banks in the interbank Eurocurrency market. Calculation of any amounts payable
to any Lender under this paragraph shall be made as though such Lender shall
have actually funded or committed to fund the relevant Advance through the
purchase of an underlying deposit in an amount equal to the amount of such
Advance and having a maturity comparable to the relevant Eurodollar-Interest
Period; provided, however, that any Lender may fund any Eurodollar-based


80-

--------------------------------------------------------------------------------




Advance in any manner it deems fit and the foregoing assumptions shall be
utilized only for the purpose of the calculation of amounts payable under this
paragraph. Upon the written request of Borrowers, Agent and Lenders shall
deliver to Borrowers a certificate setting forth the basis for determining such
losses, costs and expenses, which certificate shall be conclusively presumed
correct, absent manifest error.
10.2    Eurodollar Lending Office. For any Eurodollar-based Advance, if Agent or
a Lender, as applicable, shall designate a Eurodollar Lending Office which
maintains books separate from those of the rest of Agent or such Lender, Agent
or such Lender, as the case may be, shall have the option of maintaining and
carrying the relevant Advance on the books of such Eurodollar Lending Office.
10.3    Circumstances Affecting LIBOR Rate Availability. If Agent or the
Majority Lenders (after consultation with Agent) shall determine in good faith
that, by reason of circumstances affecting the foreign exchange and interbank
markets generally, deposits in Dollars in the applicable amounts are not being
offered to the Agent or such Lenders at the applicable LIBOR Rate then Agent
shall forthwith give notice thereof to Borrowers. Thereafter, until Agent
notifies Borrowers that such circumstances no longer exist, (i) the obligation
of Lenders to make Advances which bear interest at or by reference to the LIBOR
Rate or Daily LIBOR Rate, and the right of Borrowers to convert an Advance to or
refund an Advance as an Advance which bear interest at or by reference to the
LIBOR Rate shall be suspended, (ii) effective upon the last day of each
Eurodollar-Interest Period related to any existing Eurodollar-based Advance,
each such Eurodollar-based Advance shall automatically be converted into an
Advance which bears interest at or by reference to the Base Rate (without regard
to the satisfaction of any conditions to conversion contained elsewhere herein),
and (iii) effective immediately following such notice, each Advance which bears
interest at or by reference to the LIBOR Rate or Daily LIBOR Rate shall
automatically be converted into an Advance which bears interest at or by
reference to the Base Rate (without regard to the satisfaction of any conditions
to conversion contained elsewhere herein).
10.4    Laws Affecting LIBOR Rate Availability. If, after the date of this
Agreement, any Change in Law shall make it unlawful or impossible for any of the
Lenders (or any of their respective Eurodollar Lending Offices) to honor its
obligations hereunder to make or maintain any Advance which bears interest at or
by reference to the LIBOR Rate, such Lender shall forthwith give notice thereof
to Borrowers and to Agent. Thereafter, (a)  the obligations of the applicable
Lenders to make Advances which bear interest at or by reference to the LIBOR
Rate or Daily LIBOR Rate and the right of Borrowers to convert an Advance into
or refund an Advance as an Advance which bears interest at or by reference to
the LIBOR Rate shall be suspended and thereafter only the Base Rate shall be
available, and (b) if any of the Lenders may not lawfully continue to maintain
an Advance which bears interest at or by reference to the LIBOR Rate or Daily
LIBOR Rate, the applicable Advance shall immediately be converted to an Advance
which bears interest at or by reference to the Base Rate. For purposes of this
Section, a Change in Law shall include, without limitation, any change made or
which becomes effective on the basis of a law, rule, regulation, interpretation
or administration presently in force, the effective date of which change is
delayed by the terms of such law, rule, regulation, interpretation or
administration.


81-

--------------------------------------------------------------------------------




10.5    Increased Cost of Advances Carried at the LIBOR Rate. If, any Change in
Law:
(a)    shall subject any of the Lenders (or any of their respective Eurodollar
Lending Offices) to any tax, duty or other charge with respect to any Advance or
shall change the basis of taxation of payments to any of the Lenders (or any of
their respective Eurodollar Lending Offices) of the principal of or interest on
any Advance or any other amounts due under this Agreement in respect thereof
(except for changes in the rate of tax on an Excluded Tax of any of the Lenders
or any of their respective Eurodollar Lending Offices); or
(b)    shall impose, modify or deem applicable any reserve (including, without
limitation, any imposed by the Board of Governors of the Federal Reserve
System), special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any of the Lenders (or any of
their respective Eurodollar Lending Offices) or shall impose on any of the
Lenders (or any of their respective Eurodollar Lending Offices) or the foreign
exchange and interbank markets any other condition affecting any Advance;
and the result of any of the foregoing matters is to increase the costs to any
of the Lenders of maintaining any part of the Indebtedness hereunder as an
Advance which bears interest at or by reference to the LIBOR Rate to reduce the
amount of any sum received or receivable by any of the Lenders under this
Agreement in respect of an Advance which bears interest at or by reference to
the LIBOR Rate, then such Lender shall promptly notify Agent, and Agent shall
promptly notify Borrowers of such fact and demand compensation therefor and,
within ten (10) Business Days after such notice, Borrowers agrees to pay to such
Lender or Lenders such additional amount or amounts as will compensate such
Lender or Lenders for such increased cost or reduction, provided that each
Lender agrees to take any reasonable action, to the extent such action could be
taken without cost or administrative or other burden or restriction to such
Lender, to mitigate or eliminate such cost or reduction, within a reasonable
time after becoming aware of the foregoing matters. Agent will promptly notify
Borrowers of any event of which it has knowledge which will entitle Lenders to
compensation pursuant to this Section, or which will cause Borrowers to incur
additional liability under Section 10.1 hereof, provided that Agent shall incur
no liability whatsoever to the Lenders or Borrowers in the event it fails to do
so. A certificate of Agent (or such Lender, if applicable) setting forth the
basis for determining such additional amount or amounts necessary to compensate
such Lender or Lenders shall accompany such demand and shall be conclusively
presumed to be correct absent manifest error.
10.6    Capital Adequacy and Other Increased Costs. If, any Change in Law,
including any risk based capital guidelines, affects or would affect the amount
of capital required to be maintained by, or the liquidity requirements of, any
Lender or Agent (or any corporation controlling such Lender or Agent) and such
Lender or Agent, as the case may be, determines that the amount of such capital
or liquidity is increased by or based upon the existence of such Lender’s or
Agent’s obligations or Advances hereunder and such increase has the effect of
reducing the rate of return on such Lender’s or Agent’s (or such controlling
corporation’s) capital as a consequence of such obligations or Advances
hereunder to a level below that which such Lender or Agent (or such controlling
corporation) could have achieved but for such circumstances (taking into
consideration its policies with respect to capital adequacy or liquidity) by an
amount deemed by such Lender or Agent to be


82-

--------------------------------------------------------------------------------




material (collectively, “Increased Costs”), then Agent or such Lender shall
notify Borrowers, and thereafter Borrowers shall pay to such Lender or Agent, as
the case may be, within ten (10) Business Days of written demand therefor from
such Lender or Agent, additional amounts sufficient to compensate such Lender or
Agent (or such controlling corporation) for any such reduction of return which
such Lender or Agent reasonably determines to be allocable to the existence of
such Lender’s or Agent’s obligations or Advances hereunder. A statement setting
forth the amount of such compensation, the methodology for the calculation and
the calculation thereof which shall also be prepared in good faith and in
reasonable detail by such Lender or Agent, as the case may be, shall be
submitted by such Lender or by Agent to Borrowers, reasonably promptly after
becoming aware of any event described in this Section 11.6(a) and shall be
conclusively presumed to be correct, absent manifest error.
(b)    Notwithstanding the foregoing, however, Borrowers shall not be required
to pay any increased costs under Sections 10.5 and 10.6 for any period ending
prior to the date that is 180 days prior to the making of a Lender’s initial
request for such additional amounts unless the applicable Change in Law or other
event resulting in such increased costs is effective retroactively to a date
more than 180 days prior to the date of such request, in which case a Lender’s
request for such additional amounts relating to the period more than 180 days
prior to the making of the request must be given not more than 180 days after
such Lender becomes aware of the applicable Change in Law or other event
resulting in such increased costs.
10.7    Right of Lenders to Fund through Branches and Affiliates. Each Lender
may, if it so elects, fulfill its commitment as to any Advance hereunder by
designating a branch or Affiliate of such Lender to make such Advance; provided
that (a) such Lender shall remain solely responsible for the performances of its
obligations hereunder and (b) no such designation shall result in any increased
costs to Borrowers under Section 9.1, 10.5 or otherwise.
11.
AGENT.

11.1    Appointment of Agent. Each Lender and the holder of each Note (if
issued) irrevocably appoints and authorizes the Agent to act on behalf of such
Lender or holder under this Agreement and the other Loan Documents and to
exercise such powers hereunder and thereunder as are specifically delegated to
Agent by the terms hereof and thereof, together with such powers as may be
reasonably incidental thereto, including without limitation the power to execute
or authorize the execution of financing or similar statements or notices, and
other documents. In performing its functions and duties under this Agreement,
the Agent shall act solely as agent of the Lenders and does not assume and shall
not be deemed to have assumed any obligation towards or relationship of agency
or trust with or for any Credit Party.
11.2    Deposit Account with Agent or any Lender. Borrowers authorizes Agent and
each Lender, in Agent’s or such Lender’s sole discretion, upon notice to the
Borrowers to charge its general deposit account(s), if any, maintained with the
Agent or such Lender for the amount of any principal, interest, or other amounts
or costs due under this Agreement when the same become due and payable under the
terms of this Agreement or the Notes.


83-

--------------------------------------------------------------------------------




11.3    Scope of Agent’s Duties. The Agent shall have no duties or
responsibilities except those expressly set forth herein, and shall not, by
reason of this Agreement or otherwise, have a fiduciary relationship with any
Lender (and no implied covenants or other obligations shall be read into this
Agreement against the Agent). None of Agent, its Affiliates nor any of their
respective directors, officers, employees or agents shall be liable to any
Lender for any action taken or omitted to be taken by it or them under this
Agreement or any document executed pursuant hereto, or in connection herewith or
therewith with the consent or at the request of the Majority Lenders (or all of
the Lenders for those acts requiring consent of all of the Lenders) (except for
its or their own willful misconduct or gross negligence), nor be responsible for
or have any duties to ascertain, inquire into or verify (a) any recitals or
warranties made by the Credit Parties or any Affiliate of the Credit Parties, or
any officer thereof contained herein or therein, (b) the effectiveness,
enforceability, validity or due execution of this Agreement or any document
executed pursuant hereto or any security thereunder, (c) the performance by the
Credit Parties of their respective obligations hereunder or thereunder, or (d)
the satisfaction of any condition hereunder or thereunder, including without
limitation in connection with the making of any Advance or the issuance of any
Letter of Credit. Agent and its Affiliates shall be entitled to rely upon any
certificate, notice, document or other communication (including any cable,
telegraph, telex, facsimile transmission or oral communication) believed by it
to be genuine and correct and to have been sent or given by or on behalf of a
proper person. Agent may treat the payee of any Note as the holder thereof.
Agent may employ agents and may consult with legal counsel, independent public
accountants and other experts selected by it and shall not be liable to the
Lenders (except as to money or property received by them or their authorized
agents), for the negligence or misconduct of any such agent selected by it with
reasonable care or for any action taken or omitted to be taken by it in good
faith in accordance with the advice of such counsel, accountants or experts.
11.4    Successor Agent. Agent may resign as such at any time upon at least
thirty (30) days prior notice to Borrowers and each of the Lenders. If Agent at
any time shall resign or if the office of Agent shall become vacant for any
other reason, Majority Lenders shall, by written instrument, appoint successor
agent(s) (“Successor Agent”) satisfactory to such Majority Lenders and, so long
as no Default or Event of Default has occurred and is continuing, to Borrowers
(which approval shall not be unreasonably withheld or delayed); provided,
however that any such successor Agent shall be a bank or a trust company or
other financial institution which maintains an office in the United States, or a
commercial bank organized under the laws of the United States or any state
thereof, or any Affiliate of such bank or trust company or other financial
institution which is engaged in the banking business, and shall have a combined
capital and surplus of at least $500,000,000. Such Successor Agent shall
thereupon become the Agent hereunder, as applicable, and Agent shall deliver or
cause to be delivered to any successor agent such documents of transfer and
assignment as such Successor Agent may reasonably request. If a Successor Agent
is not so appointed or does not accept such appointment before the resigning
Agent’s resignation becomes effective, the resigning Agent may appoint a
temporary successor to act until such appointment by the Majority Lenders and,
if applicable, Borrowers, is made and accepted, or if no such temporary
successor is appointed as provided above by the resigning Agent, the Majority
Lenders shall thereafter perform all of the duties of the resigning Agent
hereunder until such appointment by the Majority Lenders and, if applicable,
Borrowers, is made and accepted. Such Successor Agent shall succeed to all of
the rights and obligations of the resigning Agent as if originally named. The
resigning Agent shall


84-

--------------------------------------------------------------------------------




duly assign, transfer and deliver to such Successor Agent all moneys at the time
held by the resigning Agent hereunder after deducting therefrom its expenses for
which it is entitled to be reimbursed hereunder. Upon such succession of any
such Successor Agent, the resigning Agent shall be discharged from its duties
and obligations, in its capacity as Agent hereunder, except for its gross
negligence or willful misconduct arising prior to its resignation hereunder, and
the provisions of this Article 12 shall continue in effect for the benefit of
the resigning Agent in respect of any actions taken or omitted to be taken by it
while it was acting as Agent.
11.5    Credit Decisions. Each Lender acknowledges that it has, independently of
Agent and each other Lender and based on the financial statements of Borrowers
and such other documents, information and investigations as it has deemed
appropriate, made its own credit decision to extend credit hereunder from time
to time. Each Lender also acknowledges that it will, independently of Agent and
each other Lender and based on such other documents, information and
investigations as it shall deem appropriate at any time, continue to make its
own credit decisions as to exercising or not exercising from time to time any
rights and privileges available to it under this Agreement, any Loan Document or
any other document executed pursuant hereto.
11.6    Authority of Agent to Enforce This Agreement. Each Lender, subject to
the terms and conditions of this Agreement, grants the Agent full power and
authority as attorney-in-fact to institute and maintain actions, suits or
proceedings for the collection and enforcement of any Indebtedness outstanding
under this Agreement or any other Loan Document and to file such proofs of debt
or other documents as may be necessary to have the claims of the Lenders allowed
in any proceeding relative to any Credit Party, or their respective creditors or
affecting their respective properties, and to take such other actions which
Agent considers to be necessary or desirable for the protection, collection and
enforcement of the Notes, this Agreement or the other Loan Documents.
11.7    Indemnification of Agent. The Lenders agree (which agreement shall
survive the expiration or termination of this Agreement) to indemnify the Agent
and its Affiliates (to the extent not reimbursed by Borrowers, but without
limiting any obligation of Borrowers to make such reimbursement), ratably
according to their respective Percentages, from and against any and all claims,
damages, losses, liabilities, costs or expenses of any kind or nature whatsoever
(including, without limitation, reasonable fees and expenses of house and
outside counsel) which may be imposed on, incurred by, or asserted against the
Agent and its Affiliates in any way relating to or arising out of this
Agreement, any of the other Loan Documents or the transactions contemplated
hereby or any action taken or omitted by the Agent and its Affiliates under this
Agreement or any of the Loan Documents; provided, however, that no Lender shall
be liable for any portion of such claims, damages, losses, liabilities, costs or
expenses resulting from the Agent’s or its Affiliate’s gross negligence or
willful misconduct. Without limitation of the foregoing, each Lender agrees to
reimburse the Agent and its Affiliates promptly upon demand for its ratable
share of any reasonable out-of-pocket expenses (including, without limitation,
reasonable fees and expenses of house and outside counsel) incurred by the Agent
and its Affiliates in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement or any of the other Loan
Documents, to the extent that the Agent and its


85-

--------------------------------------------------------------------------------




Affiliates are not reimbursed for such expenses by Borrowers, but without
limiting the obligation of Borrowers to make such reimbursement. Each Lender
agrees to reimburse the Agent and its Affiliates promptly upon demand for its
ratable share of any amounts owing to the Agent and its Affiliates by the
Lenders pursuant to this Section, provided that, if the Agent or its Affiliates
are subsequently reimbursed by Borrowers for such amounts, they shall refund to
the Lenders on a pro rata basis the amount of any excess reimbursement. If the
indemnity furnished to the Agent and its Affiliates under this Section shall
become impaired as determined in the Agent’s reasonable judgment or Agent shall
elect in its sole discretion to have such indemnity confirmed by the Lenders (as
to specific matters or otherwise), Agent shall give notice thereof to each
Lender and, until such additional indemnity is provided or such existing
indemnity is confirmed, the Agent may cease, or not commence, to take any
action. Any amounts paid by the Lenders hereunder to the Agent or its Affiliates
shall be deemed to constitute part of the Indebtedness hereunder.
11.8    Knowledge of Default. It is expressly understood and agreed that the
Agent shall be entitled to assume that no Default or Event of Default has
occurred and is continuing, unless the officers of the Agent immediately
responsible for matters concerning this Agreement shall have received a written
notice from a Lender or Borrowers specifying such Default or Event of Default
and stating that such notice is a “notice of default." Upon receiving such a
notice, the Agent shall promptly notify each Lender of such Default or Event of
Default and provide each Lender with a copy of such notice and shall endeavor to
provide such notice to the Lenders within three (3) Business Days (but without
any liability whatsoever in the event of its failure to do so). The Agent shall
also furnish the Lenders, promptly upon receipt, with copies of all other
notices or other information required to be provided by Borrowers hereunder.
11.9    Agent’s Authorization; Action by Lenders. Except as otherwise expressly
provided herein, whenever the Agent is authorized and empowered hereunder on
behalf of the Lenders to give any approval or consent, or to make any request,
or to take any other action on behalf of the Lenders (including without
limitation the exercise of any right or remedy hereunder or under the other Loan
Documents), the Agent shall be required to give such approval or consent, or to
make such request or to take such other action only when so requested in writing
by the Majority Lenders or the Lenders, as applicable hereunder. Action that may
be taken by the Majority Lenders, any other specified Percentage of the Lenders
or all of the Lenders, as the case may be (as provided for hereunder) may be
taken (i) pursuant to a vote of the requisite percentages of the Lenders as
required hereunder at a meeting (which may be held by telephone conference
call), provided that Agent exercises good faith, diligent efforts to give all of
the Lenders reasonable advance notice of the meeting, or (ii) pursuant to the
written consent of the requisite percentages of the Lenders as required
hereunder, provided that all of the Lenders are given reasonable advance notice
of the requests for such consent.
11.10    Enforcement Actions by the Agent. Except as otherwise expressly
provided under this Agreement or in any of the other Loan Documents and subject
to the terms hereof, Agent will take such action, assert such rights and pursue
such remedies under this Agreement and the other Loan Documents as the Majority
Lenders or all of the Lenders, as the case may be (as provided for hereunder),
shall direct; provided, however, that the Agent shall not be required to act or
omit to act if, in the reasonable judgment of the Agent, such action or omission
may expose the Agent to


86-

--------------------------------------------------------------------------------




personal liability for which Agent has not been satisfactorily indemnified
hereunder or is contrary to this Agreement, any of the Loan Documents or
applicable law. Except as expressly provided above or elsewhere in this
Agreement or the other Loan Documents, no Lender (other than the Agent, acting
in its capacity as agent) shall be entitled to take any enforcement action of
any kind under this Agreement or any of the other Loan Documents.
11.11    Collateral Matters.
(a)    The Agent is authorized on behalf of all the Lenders, without the
necessity of any notice to or further consent from the Lenders, from time to
time to take any action with respect to any Collateral or the Collateral
Documents which may be necessary to perfect and maintain a perfected security
interest in and Liens upon the Collateral granted pursuant to the Loan
Documents.
(b)    The Lenders irrevocably authorize the Agent, in its reasonable
discretion, (1) to release or terminate any Lien granted to or held by the Agent
upon any Collateral (a) upon termination of the Revolving Credit Aggregate
Commitment and payment in full of all Indebtedness payable under this Agreement
and under any other Loan Document; (b) constituting property sold or to be sold
or disposed of as part of or in connection with any disposition (whether by
sale, by merger or by any other form of transaction and including the property
of any Subsidiary that is disposed of as permitted hereby) permitted in
accordance with the terms of this Agreement; (c) constituting property in which
a Credit Party owned no interest at the time the Lien was granted or at any time
thereafter; or (d) if approved, authorized or ratified in writing by the
Majority Lenders, or all the Lenders, as the case may be, as provided in Section
12.10; (2) to subordinate the Lien granted to or held by Agent on any Collateral
to any other holder of a Permitted Lien; and (3) if all of the Equity Interests
held by the Credit Parties in any Person are sold or otherwise transferred to
any transferee other than Borrowers or a Subsidiary of Borrowers as part of or
in connection with any disposition (whether by sale, by merger or by any other
form of transaction) permitted in accordance with the terms of this Agreement,
to release such Person from all of its obligations under the Loan Documents
(including, without limitation, under any Guaranty). Upon request by the Agent
at any time, the Lenders will confirm in writing the Agent’s authority to
release particular types or items of Collateral pursuant to this Section.
11.12    Agents in their Individual Capacities. Agent and its Affiliates,
successors and assigns shall each have the same rights and powers hereunder as
any other Lender and may exercise or refrain from exercising the same as though
such Lender were not the Agent. Agent and its Affiliates may (without having to
account therefor to any Lender) accept deposits from, lend money to, and
generally engage in any kind of banking, trust, financial advisory or other
business with the Credit Parties as if such Lender were not acting as the Agent
hereunder, and may accept fees and other consideration therefor without having
to account for the same to the Lenders.
11.13    Agent’s Fees. Until the Indebtedness has been repaid and discharged in
full and no commitment to extend any credit hereunder is outstanding, Borrowers
shall pay to the Agent, as applicable, any agency or other fee(s) set forth (or
to be set forth from time to time) in the applicable fee letter on the terms set
forth therein. The agency fees referred to in this Section shall not be
refundable under any circumstances.


87-

--------------------------------------------------------------------------------




11.14    Documentation Agent or other Titles. Any Lender identified on the
facing page or signature page of this Agreement or in any amendment hereto or as
designated with consent of the Agent in any assignment agreement as Lead
Arranger, Documentation Agent, Syndications Agent or any similar titles, shall
not have any right, power, obligation, liability, responsibility or duty under
this Agreement as a result of such title other than those applicable to all
Lenders as such. Without limiting the foregoing, the Lenders so identified shall
not have or be deemed to have any fiduciary relationship with any Lender as a
result of such title. Each Lender acknowledges that it has not relied, and will
not rely, on the Lender so identified in deciding to enter into this Agreement
or in taking or not taking action hereunder.
11.15    No Reliance on Agent’s Customer Identification Program.
(a)    Each Lender acknowledges and agrees that neither such Lender, nor any of
its Affiliates, participants or assignees, may relay on the Agent to carry out
such Lender’s, Affiliate’s, participant’s or assignee’s customer identification
program, or other obligations required or imposed under or pursuant to the USA
Patriot Act or the regulations thereunder, including the regulations contained
in 31 CFR 103.121 (as hereafter amended or replaced, the “CIP Regulations”), or
any other Anti-Terrorism Law, including any programs involving any of the
following items relating to or in connection with Borrowers or any of its
Subsidiaries, any of their respective Affiliates or agents, the Loan Documents
or the transactions hereunder: (i) any identify verification procedures, (ii)
any record keeping, (iii) any comparisons with government lists, (iv) any
customer notices or (v) any other procedures required under the CIP Regulations
or such other laws.
(b)    Each Lender or assignee or participant of a Lender that is not organized
under the laws of the United States or a state thereof (and is not excepted from
the certification requirement contained in Section 313 of the USA Patriot Act
and the applicable regulations because it is both (i) an affiliate of a
depository institution or foreign bank that maintains a physical presence in the
United States or foreign country, and (ii) subject to supervision by a banking
authority regulating such affiliated depository institution or foreign bank)
shall deliver to the Agent the certification, or, if applicable,
recertification, certifying that such Lender is not a “shell” and certifying to
other matters as required by Section 313 of the USA Patriot Act and the
applicable regulations: (x) within 10 days after the Effective Date, and (y) at
such other times as are required under the USA Patriot Act.
12.
MISCELLANEOUS.

12.1    Accounting Principles. Where the character or amount of any asset or
liability or item of income or expense is required to be determined or any
consolidation or other accounting computation is required to be made for the
purposes of this Agreement, it shall be done, unless otherwise specified herein,
in accordance with GAAP.
12.2    Consent to Jurisdiction. The Borrowers, the Agent and Lenders hereby
irrevocably submit to the non-exclusive jurisdiction of any United States
Federal Court or Michigan state court sitting in Detroit, Michigan in any action
or proceeding arising out of or relating to this Agreement or any of the Loan
Documents and the Borrowers, Agent and Lenders hereby irrevocably agree that all
claims in respect of such action or proceeding may be heard and determined in
any such United


88-

--------------------------------------------------------------------------------




States Federal Court or Michigan state court. Each Borrower irrevocably consents
to the service of any and all process in any such action or proceeding brought
in any court in or of the State of Michigan by the delivery of copies of such
process to it at the applicable addresses specified on the signature page hereto
or by certified mail directed to such address or such other address as may be
designated by it in a notice to the other parties that complies as to delivery
with the terms of Section 12.6. Nothing in this Section shall affect the right
of the Lenders and the Agent to serve process in any other manner permitted by
law or limit the right of the Lenders or the Agent (or any of them) to bring any
such action or proceeding against any Credit Party or any of their property in
the courts with subject matter jurisdiction of any other jurisdiction. Borrowers
irrevocably waives any objection to the laying of venue of any such suit or
proceeding in the above described courts.
12.3    Law of Michigan. This Agreement, the Notes and, except where otherwise
expressly specified therein to be governed by local law, the other Loan
Documents shall be governed by and construed and enforced in accordance with the
laws of the State of Michigan (without regard to its conflict of laws
provisions). Whenever possible each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.
12.4    Limitation on Interest. If any provision of this Agreement or of any of
the other Loan Documents would obligate any Credit Party to make any payment of
interest or other amount payable to the Agent or the Lenders in an amount or
calculated at a rate which would be prohibited by law or would result in a
receipt by the Agent or the Lenders of interest at a criminal rate (as such
terms are construed under the Criminal Code (Canada)) then, notwithstanding such
provisions, such amount or rate shall be deemed to have been adjusted with
retroactive effect to the maximum amount or rate of interest, as the case may
be, as would not be so prohibited by law or so result in a receipt by the Agent
or the Lenders, if applicable, of interest at a criminal rate, such adjustment
to be effected, to the extent necessary, as follows: (1) firstly, by reducing
the amount or rate of interest required to be paid to the Agent or the Lenders,
and (2) thereafter, by reducing any fees, commissions, premiums and other
amounts required to be paid to the Agent or the Lenders which would constitute
''interest'' for purposes of Section 347 of the Criminal Code (Canada).
Notwithstanding the foregoing, and after giving effect to all adjustments
contemplated thereby, if the Agent or the Lenders shall have received an amount
in excess of the maximum permitted by that section of the Criminal Code
(Canada), the Credit Parties shall be entitled, by notice in writing to the
Agent, to obtain reimbursement from the Agent or the Lenders, as applicable, in
an amount equal to such excess and, pending such reimbursement, such amount
shall be deemed to be an amount payable by the Lenders to the Borrowers. For the
purpose of determining compliance with the Criminal Code (Canada), any amount or
rate of interest referred shall be determined in accordance with generally
accepted actuarial practices and principles as an effective annual rate of
interest over the term that the applicable credit remains outstanding on the
assumption that any charges, fees or expenses that fall within the meaning of
''interest'' (as defined in the Criminal Code (Canada)) shall, if they relate to
a specific period of time, be pro-rated over that period of time and otherwise
be pro-rated over the period from the Effective Date to the applicable maturity
date, and, in the event of a dispute, a


89-

--------------------------------------------------------------------------------




certificate of a Fellow of the Canadian Institute of Actuaries appointed by the
Agent shall be conclusive for the purposes of such determination.
For the purposes of disclosure under the Interest Act (Canada), if and to the
extent applicable, whenever interest is to be paid hereunder and such interest
is to be calculated on the basis of a period of less than a calendar year, the
yearly rate of interest to which the rate determined pursuant to such
calculation is equivalent is the rate so determined multiplied by the actual
number of days in the calendar year in which the same is to be ascertained and
divided by the number of days in such period.


12.5    Closing Costs and Other Costs; Indemnification.
(a)    Borrowers shall pay or reimburse (a) Agent and its Affiliates for payment
of, on demand, all reasonable costs and expenses, including, by way of
description and not limitation, reasonable attorney fees of outside counsel and
advances, appraisal and accounting fees, lien search fees, and required travel
costs, incurred by Agent and its Affiliates in connection with the commitment,
consummation and closing of the Loans contemplated hereby, or in connection with
the administration or enforcement of this Agreement or the other Loan Documents
(including the obtaining of legal advice regarding the rights and
responsibilities of the parties hereto) or any refinancing or restructuring of
the Loans or Advances provided under this Agreement or the other Loan Documents,
or any amendment or modification thereof requested by Borrowers, and (b) Agent
and its Affiliates and each of the Lenders, as the case may be, for all stamp
and other taxes and duties payable or determined to be payable in connection
with the execution, delivery, filing or recording of this Agreement and the
other Loan Documents and the consummation of the transactions contemplated
hereby, and any and all liabilities with respect to or resulting from any delay
in paying or omitting to pay such taxes or duties. Furthermore, all reasonable
costs and expenses, including without limitation attorney fees, incurred by
Agent and its Affiliates and, after the occurrence and during the continuance of
an Event of Default, by the Lenders in revising, preserving, protecting,
exercising or enforcing any of its or any of the Lenders’ rights against
Borrowers or any other Credit Party, or otherwise incurred by Agent and its
Affiliates and the Lenders in connection with any Event of Default or the
enforcement of the Loans (whether incurred through negotiations, legal
proceedings or otherwise), including by way of description and not limitation,
such charges in any court or bankruptcy proceedings or arising out of any claim
or action by any person against Agent, its Affiliates, or any Lender which would
not have been asserted were it not for Agent’s or such Affiliate’s or Lender’s
relationship with Borrowers hereunder or otherwise, shall also be paid by
Borrowers. All of said amounts required to be paid by Borrowers hereunder and
not paid forthwith upon demand, as aforesaid, shall bear interest, from the date
incurred to the date payment is received by Agent, at the Base Rate, plus three
percent (3%).
(b)    Borrowers agrees to indemnify and hold Agent and each of the Lenders (and
their respective Affiliates) harmless from all loss, cost, damage, liability or
expenses, including reasonable attorneys’ fees of outside counsel and
disbursements (but without duplication of such fees and disbursements for the
same services), incurred by Agent and each of the Lenders by reason of an Event
of Default, or enforcing the obligations of any Credit Party under this
Agreement or any of the other Loan Documents, as applicable, or in the
prosecution or defense of any action or proceeding


90-

--------------------------------------------------------------------------------




concerning any matter growing out of or connected with this Agreement or any of
the Loan Documents, excluding, however, any loss, cost, damage, liability or
expenses to the extent arising as a result of the gross negligence or willful
misconduct of the party seeking to be indemnified under this Section, provided
that, the Borrowers shall be obligated to reimburse Agent and the Lenders for
only a single financial consultant selected by Agent in consultation with the
Lenders.
12.6    Notices.
(a)    Except as expressly provided otherwise in this Agreement (and except as
provided in clause (b) below), all notices and other communications provided to
any party hereto under this Agreement or any other Loan Document shall be in
writing and shall be given by personal delivery, by mail, by reputable overnight
courier or by facsimile and addressed or delivered to it at its address set
forth on Schedule 12.6 or at such other address as may be designated by such
party in a notice to the other parties that complies as to delivery with the
terms of this Section or posted to an E-System set up by or at the direction of
Agent (as set forth below). Any notice, if personally delivered or if mailed and
properly addressed with postage prepaid and sent by registered or certified
mail, shall be deemed given when received or when delivery is refused; any
notice, if given to a reputable overnight courier and properly addressed, shall
be deemed given two (2) Business Days after the date on which it was sent,
unless it is actually received sooner by the named addressee; and any notice, if
transmitted by facsimile, shall be deemed given when received. The Agent may,
but, except as specifically provided herein, shall not be required to, take any
action on the basis of any notice given to it by telephone, but the giver of any
such notice shall promptly confirm such notice in writing or by facsimile, and
such notice will not be deemed to have been received until such confirmation is
deemed received in accordance with the provisions of this Section set forth
above. If such telephonic notice conflicts with any such confirmation, the terms
of such telephonic notice shall control. Any notice given by the Agent or any
Lender to the Borrowers shall be deemed to be a notice to all of the Credit
Parties.
(b)    Notices and other communications provided to the Agent and the Lenders
party hereto under this Agreement or any other Loan Document may be delivered or
furnished by electronic communication (including email and Internet or intranet
websites) pursuant to procedures approved by the Agent. The Agent or the
Borrowers may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications (including email and
any E-System) pursuant to procedures approved by it. Unless otherwise agreed to
in a writing by and among the parties to a particular communication, (i) notices
and other communications sent to an email address shall be deemed received upon
the sender’s receipt of an acknowledgment from the intended recipient (such as
by the “return receipt requested” function, return email, or other written
acknowledgment) and (ii) notices and other communications posted to any E-System
shall be deemed received upon the deemed receipt by the intended recipient at
its email address as described in the foregoing clause (i) of notification that
such notice or other communication is available and identifying the website
address therefore.
12.7    Further Action. Borrowers, from time to time, upon written request of
Agent will make, execute, acknowledge and deliver or cause to be made, executed,
acknowledged and delivered, all such further and additional instruments, and
take all such further action as may


91-

--------------------------------------------------------------------------------




reasonably be required to carry out the intent and purpose of this Agreement or
the Loan Documents, and to provide for Advances under and payment of the Notes,
according to the intent and purpose herein and therein expressed.
12.8    Successors and Assigns; Participations; Assignments.
(a)    This Agreement shall be binding upon and shall inure to the benefit of
the Borrowers and the Lenders and their respective successors and assigns.
(b)    The foregoing shall not authorize any assignment by Borrowers of its
rights or duties hereunder, and, except as otherwise provided herein, no such
assignment shall be made (or be effective) without the prior written approval of
the Lenders.
(c)    No Lenders may at any time assign or grant participations in such
Lender’s rights and obligations hereunder and under the other Loan Documents
except (i) by way of assignment to any Eligible Assignee in accordance with
clause (d) of this Section, (ii) by way of a participation in accordance with
the provisions of clause (e) of this Section or (iii) by way of a pledge or
assignment of a security interest subject to the restrictions of clause (f) of
this Section (and any other attempted assignment or transfer by any Lender shall
be deemed to be null and void).
(d)    Each assignment by a Lender of all or any portion of its rights and
obligations hereunder and under the other Loan Documents, shall be subject to
the following terms and conditions:
(i)    Provided no Event of Default has occurred or is continuing, such Lender
shall have received the prior written consent of the Borrowers;
(ii)    each such assignment shall be made on a pro rata basis with respect to
each of the Loans, and shall be in a minimum amount of the lesser of (x) Five
Million Dollars ($5,000,000) or such lesser amount as the Agent shall agree and
(y) the entire remaining amount of assigning Lender’s aggregate interest in the
Revolving Credit and the Amortizing Loans; provided however that, after giving
effect to such assignment, in no event shall the entire remaining amount (if
any) of assigning Lender’s aggregate interest in the Revolving Credit and the
Amortizing Loans be less than $5,000,000; and
(iii)    the parties to any assignment shall execute and deliver to Agent an
Assignment Agreement substantially (as determined by Agent) in the form attached
hereto as Exhibit A (with appropriate insertions acceptable to Agent), together
with a processing and recordation fee in the amount, if any, required as set
forth in the Assignment Agreement.
Until the Assignment Agreement becomes effective in accordance with its terms,
and Agent has confirmed that the assignment satisfies the requirements of this
Section, the Borrowers and the Agent shall be entitled to continue to deal
solely and directly with the assigning Lender in connection with the interest so
assigned. From and after the effective date of each Assignment Agreement that
satisfies the requirements of this Section, the assignee thereunder shall be
deemed to be a party to this Agreement, such assignee shall have the rights and
obligations of a Lender under this Agreement


92-

--------------------------------------------------------------------------------




and the other Loan Documents (including without limitation the right to receive
fees payable hereunder in respect of the period following such assignment) and
the assigning Lender shall relinquish its rights and be released from its
obligations under this Agreement and the other Loan Documents.
Upon request, Borrowers shall execute and deliver to the Agent, new Note(s)
payable to the order of the assignee in an amount equal to the amount assigned
to the assigning Lender pursuant to such Assignment Agreement, and with respect
to the portion of the Indebtedness retained by the assigning Lender, to the
extent applicable, new Note(s) payable to the order of the assigning Lender in
an amount equal to the amount retained by such Lender hereunder. The Agent, the
Lenders and the Borrowers acknowledges and agrees that any such new Note(s)
shall be given in renewal and replacement of the Notes issued to the assigning
lender prior to such assignment and shall not effect or constitute a novation or
discharge of the Indebtedness evidenced by such prior Note, and each such new
Note may contain a provision confirming such agreement.
(e)    The Borrowers and the Agent acknowledge that each of the Lenders may at
any time and from time to time, subject to the terms and conditions hereof,
grant participations in such Lender’s rights and obligations hereunder (on a pro
rata basis only) and under the other Loan Documents to any Person (other than a
natural person or to Borrowers or any of Borrowers' Affiliates or Subsidiaries);
provided that any participation permitted hereunder shall comply with all
applicable laws and shall be subject to a participation agreement that
incorporates the following restrictions:
(i)    such Lender shall remain the holder of its Notes hereunder (if such Notes
are issued), notwithstanding any such participation;
(ii)    a participant shall not reassign or transfer, or grant any
sub-participations in its participation interest hereunder or any part thereof;
and
(iii)    such Lender shall retain the sole right and responsibility to enforce
the obligations of the Credit Parties relating to the Notes and the other Loan
Documents, including, without limitation, the right to proceed against any
Guarantors, or cause the Agent to do so (subject to the terms and conditions
hereof), and the right to approve any amendment, modification or waiver of any
provision of this Agreement without the consent of the participant (unless such
participant is an Affiliate of such Lender), except for those matters covered by
Section 12.10(a), clauses (i) through (v) hereof (provided that a participant
may exercise approval rights over such matters only on an indirect basis, acting
through such Lender and the Credit Parties, Agent and the other Lenders may
continue to deal directly with such Lender in connection with such Lender’s
rights and duties hereunder). Notwithstanding the foregoing, however, in the
case of any participation granted by any Lender hereunder, the participant shall
not have any rights under this Agreement or any of the other Loan Documents
against the Agent, any other Lender or any Credit Party; provided, however that
the participant may have rights against such Lender in respect of such
participation as may be set forth in the applicable participation agreement and
all amounts payable by the Credit Parties hereunder shall be determined as if
such Lender had not sold such participation. Each such participant shall be
entitled to the benefits of Section 9.1(d) or Article 11 of this Agreement to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to clause (d) of this Section, provided that no participant
shall be entitled to receive any greater amount


93-

--------------------------------------------------------------------------------




pursuant to such the provisions of Section 9.1(d) or Article 11 than the issuing
Lender would have been entitled to receive in respect of the amount of the
participation transferred by such issuing Lender to such participant had no such
transfer occurred and each such participant shall also be entitled to the
benefits of Section 9.6 hereof as though it were a Lender, provided that such
participant agrees to be subject to Section 10.3 hereof as though it were a
Lender.
(f)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including its Notes, if any) to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledge or assignee for such Lender as a party hereto.
(g)    The Agent shall maintain at its principal office a copy of each
Assignment Agreement delivered to it and a register (the “Register”) for the
recordation of the names and addresses of the Lenders, the Percentages of such
Lenders and the principal amount of each type of Advance owing to each such
Lender from time to time. The entries in the Register shall be conclusive
evidence, absent manifest error, and the Borrowers, the Agent, and the Lenders
may treat each Person whose name is recorded in the Register as the owner of the
Advances recorded therein for all purposes of this Agreement. In connection with
any assignment hereunder, Agent shall be authorized (notwithstanding anything to
the contrary herein) to amend Annex I hereto (without any further consent by
Borrowers or any Lender) to reflect the Percentages and allocations of the
Lenders after giving effect to such assignment. The Register shall be available
for inspection by the Borrowers or any Lender (but only with respect to any
entry relating to such Lender’s Percentages and the principal amounts owing to
such Lender) upon reasonable notice to the Agent and a copy of such information
shall be provided to any such party on their prior written request. The Agent
shall give prompt written notice to the Borrowers of the making of any entry in
the Register or any change in such entry.
(h)    Borrowers authorizes each Lender to disclose to any prospective assignee
or participant which has satisfied the requirements hereunder, any and all
financial information in such Lender’s possession concerning the Credit Parties
which has been delivered to such Lender pursuant to this Agreement, provided
that each such prospective assignee or participant shall execute a
confidentiality agreement consistent with the terms of Section 12.11 hereof or
shall otherwise agree to be bound by the terms thereof.
(i)    Nothing in this Agreement, the Notes or the other Loan Documents,
expressed or implied, is intended to or shall confer on any Person other than
the respective parties hereto and thereto and their successors and assignees and
participants permitted hereunder and thereunder any benefit or any legal or
equitable right, remedy or other claim under this Agreement, the Notes or the
other Loan Documents.
12.9    Counterparts. This Agreement may be executed in several counterparts,
and each executed copy shall constitute an original instrument, but such
counterparts shall together constitute but one and the same instrument.
12.10    Amendment and Waiver.


94-

--------------------------------------------------------------------------------




(a)    No amendment or waiver of any provision of this Agreement or any other
Loan Document, nor consent to any departure by any Credit Party therefrom, shall
in any event be effective unless the same shall be in writing and signed by the
Agent and the Majority Lenders (or by the Agent at the written request of the
Majority Lenders) or, if this Agreement expressly so requires with respect to
the subject matter thereof, by all Lenders (and, with respect to any amendments
to this Agreement or the other Loan Documents, by any Credit Party or the
Guarantors that are signatories thereto), and then such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no amendment, waiver or consent shall,
unless in writing and signed by the Lender or Lenders affected thereby, do any
of the following: (i) increase the amount of such Lender’s commitments
hereunder, (ii) reduce the principal of, or interest on, any outstanding
Indebtedness or any fees or other amounts payable hereunder, (iii) postpone any
date fixed for any payment of principal of, or interest on, any outstanding
Indebtedness or any fees or other amounts payable hereunder, (iv) except as
expressly permitted hereunder or under the Collateral Documents, release or
subordinate all or substantially all of the Collateral (provided that neither
Agent nor any Lender shall be prohibited thereby from proposing or participating
in a consensual or nonconsensual debtor-in-possession or similar financing), or
release any material guaranty provided by any Person in favor of Agent and the
Lenders, provided however that Agent shall be entitled, without notice to or any
further action or consent of the Lenders, to release any Collateral which any
Credit Party is permitted to sell, assign or otherwise transfer in compliance
with this Agreement or the other Loan Documents or release any guaranty to the
extent expressly permitted in this Agreement or any of the other Loan Documents
(whether in connection with the sale, transfer or other disposition of the
applicable Guarantor or otherwise), (v) terminate or modify any indemnity
provided to the Lenders hereunder or under the other Loan Documents, except as
shall be otherwise expressly provided in this Agreement or any other Loan
Document, (vi) change the definitions of “Percentage,” “Eurodollar-Interest
Periods,” “Majority Lenders” Sections 9.2 or 9.3 hereof or this Section 12.10;
provided, further, that notwithstanding the foregoing: (A) the definitions of
“Borrowing Base," “CA Borrowing Base," “Eligible Accounts," “Eligible Inventory”
may be changed only with the consent of all of the Lenders, or (v) subordinate
repayment of the Indebtedness to the prior repayment of other Funded Debt of
Borrowers; and (B) no amendment, waiver, or consent shall, unless in a writing
signed by the Agent affect the rights or duties of the Agent under this
Agreement or any other Loan Document. All references in this Agreement to
“Lenders” or “the Lenders” shall refer to all Lenders, unless expressly stated
to refer to Majority Lenders (or the like).
(b)    The Agent shall, upon the written request of the Borrowers, execute and
deliver to the Credit Parties such documents as may be necessary to evidence (1)
the release of any Lien granted to or held by the Agent upon any Collateral: (a)
upon termination of the Revolving Credit Aggregate Commitment and payment in
full of all Indebtedness payable under this Agreement and under any other Loan
Document; (b) which constitutes property (including, without limitation, Equity
Interests in any Person) sold or to be sold or disposed of as part of or in
connection with any disposition (whether by sale, by merger or by any other form
of transaction and including the property of any Subsidiary that is disposed of
as permitted hereby) permitted in accordance with the terms of this Agreement;
(c) which constitutes property in which a Credit Party owned no interest at the
time the Lien was granted or at any time thereafter; or (d) if approved,
authorized or ratified in writing by the Majority Lenders, or all the Lenders,
as the case may be, as provided in this Section;


95-

--------------------------------------------------------------------------------




or (2) the release of any Person from its obligations under the Loan Documents
(including without limitation the Guaranty) if all of the Equity Interests of
such Person that were held by a Credit Party are sold or otherwise transferred
to any transferee other than Borrowers or a Subsidiary of Borrowers as part of
or in connection with any disposition (whether by sale, by merger or by any
other form of transaction) permitted in accordance with the terms of this
Agreement; provided that (i) Agent shall not be required to execute any such
release or subordination agreement under clauses (1) or (2) above on terms
which, in the Agent’s opinion, would expose the Agent to liability or create any
obligation or entail any consequence other than the release of such Liens
without recourse or warranty or such release shall not in any manner discharge,
affect or impair the Indebtedness or any Liens upon any Collateral retained by
any Credit Party, including (without limitation) the proceeds of the sale or
other disposition, all of which shall constitute and remain part of the
Collateral.
12.11    Confidentiality. Each Lender agrees that it will not disclose without
the prior consent of the Borrowers (other than to its employees, its
Subsidiaries, another Lender, an Affiliate of a Lender or to its auditors or
counsel) any information with respect to the Credit Parties which is furnished
pursuant to this Agreement or any of the other Loan Documents; provided that any
Lender may disclose any such information (a) as has become generally available
to the public or has been lawfully obtained by such Lender from any third party
under no duty of confidentiality to any Credit Party, (b) as may be required or
appropriate in any report, statement or testimony submitted to, or in respect to
any inquiry, by, any municipal, state, provincial or federal regulatory body
having or claiming to have jurisdiction over such Lender, including the Board of
Governors of the Federal Reserve System of the United States, the Office of the
Comptroller of the Currency or the Federal Deposit Insurance Corporation or
similar organizations (whether in the United States or elsewhere) or their
successors, (c) as may be required or appropriate in respect to any summons or
subpoena or in connection with any litigation, (d) in order to comply with any
law, order, regulation, ruling or other requirement of law applicable to such
Lender, and (e) to any prospective assignee or participant in accordance with
Section 12.8(f) hereof.
12.12    Withholding Taxes. If any Lender is not a “united states person” within
the meaning of Section 7701(a)(30) of the Internal Revenue Code, such Lender
shall promptly (but in any event prior to the initial payment of interest
hereunder or prior to its accepting any assignment under Section 12.8 hereof, as
applicable) deliver to the Agent two original executed copies of (i) Internal
Revenue Service Form W-8BEN or any successor form specifying the applicable tax
treaty between the United States and the jurisdiction of such Lender’s domicile
which provides for the exemption from withholding on interest payments to such
Lender, (ii) Internal Revenue Service Form W-8ECI or any successor form
evidencing that the income to be received by such Lender hereunder is
effectively connected with the conduct of a trade or business in the United
States or (iii) other evidence satisfactory to the Agent that such Lender is
exempt from United States income tax withholding with respect to such income;
provided, however, that such Lender shall not be required to deliver to Agent
the aforesaid forms or other evidence with respect to Advances to Borrowers, if
such Lender has assigned its entire interest hereunder (including its Revolving
Credit Commitment Amount, any outstanding Advances hereunder and any Notes
issued to it by Borrowers), to an Affiliate which is incorporated under the laws
of the United States or a state thereof, and so notifies the Agent. Such Lender
shall amend or supplement any such form or evidence as required to insure that
it is accurate, complete and non-misleading at all times. Promptly upon notice
from the Agent


96-

--------------------------------------------------------------------------------




of any determination by the Internal Revenue Service that any payments
previously made to such Lender hereunder were subject to United States income
tax withholding when made, such Lender shall pay to the Agent the excess of the
aggregate amount required to be withheld from such payments over the aggregate
amount actually withheld by the Agent. In addition, from time to time upon the
reasonable request and the sole expense of Borrowers, each Lender and the Agent
shall (to the extent it is able to do so based upon applicable facts and
circumstances), complete and provide Borrowers with such forms, certificates or
other documents as may be reasonably necessary to allow Borrowers, as
applicable, to make any payment under this Agreement or the other Loan Documents
without any withholding for or on the account of any tax under Section 9.1(d)
hereof (or with such withholding at a reduced rate), provided that the execution
and delivery of such forms, certificates or other documents does not adversely
affect or otherwise restrict the rights and benefits (including without
limitation economic benefits) available to such Lender or the Agent, as the case
may be, under this Agreement or any of the other Loan Documents, or under or in
connection with any transactions not related to the transactions contemplated
hereby.
12.13    Taxes and Fees. Should any tax (other than Excluded Taxes or as a
result of a Lender’s failure to comply with Section 12.12), or recording or
filing fee become payable in respect of this Agreement or any of the other Loan
Documents or any amendment, modification or supplement hereof or thereof,
Borrowers agrees to pay the same, together with any interest or penalties
thereon arising from Borrowers' actions or omissions, and agrees to hold the
Agent and the Lenders harmless with respect thereto provided, however, that
Borrowers shall not be responsible for any such interest or penalties which were
incurred prior to the date that notice is given to the Credit Parties of such
tax or fees.
12.14    WAIVER OF JURY TRIAL. THE LENDERS, THE AGENT AND THE BORROWERS
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT ANY OF THEM MAY HAVE TO
A TRIAL BY JURY IN ANY LITIGATION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR
ANY RELATED INSTRUMENT OR AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT OR ANY COURSE OF CONDUCT, DEALING, STATEMENTS (WHETHER ORAL OR
WRITTEN) OR ACTION OF ANY OF THEM. NEITHER THE LENDERS, THE AGENT NOR THE
BORROWERS SHALL SEEK TO CONSOLIDATE, BY COUNTERCLAIM OR OTHERWISE, ANY SUCH
ACTION IN WHICH A JURY TRIAL HAS BEEN WAIVED WITH ANY OTHER ACTION IN WHICH A
JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. THESE PROVISIONS SHALL NOT BE
DEEMED TO HAVE BEEN MODIFIED IN ANY RESPECT OR RELINQUISHED BY THE LENDERS AND
THE AGENT OR THE BORROWERS EXCEPT BY A WRITTEN INSTRUMENT EXECUTED BY ALL OF
THEM.
12.15    USA Patriot Act Notice. Pursuant to Section 326 of the USA Patriot Act,
the Agent and the Lenders hereby notify the Credit Parties that if they or any
of their Subsidiaries open an account, including any loan, deposit account,
treasury management account, or other extension of credit with Agent or any
Lender, the Agent or the applicable Lender will request the applicable Person’s
name, tax identification number, business address and other information
necessary to identify such Person (and may request such Person’s organizational
documents or other identifying


97-

--------------------------------------------------------------------------------




documents) to the extent necessary for the Agent and the applicable Lender to
comply with the USA Patriot Act.
12.16    Canadian Anti-Money Laundering & Anti-Terrorism Legislation.
(a)    Notwithstanding any other provisions in this Agreement, each Borrower and
Guarantor acknowledges that, pursuant to Canadian Anti-Money Laundering &
Anti-Terrorism Legislation, the Lenders and the Agent may be required to obtain,
verify and record information regarding each Borrower and Guarantor, their
respective directors, authorized signing officers, direct or indirect
shareholders or other Persons in control of such Borrowers and Guarantors, and
the transactions contemplated hereby. Borrowers and Guarantors shall promptly
provide all such information, including supporting documentation and other
evidence, as may be reasonably requested by any Lender or the Agent, or any
prospective assign or participant of a Lender or Agent, in order to comply with
any applicable Canadian Anti-Money Laundering & Anti-Terrorism Legislation,
whether now or hereafter in existence. In addition, and to the extent they are
required at law to do so, each of the Borrowers and Guarantors agrees to
promptly comply with its obligations under Canadian Anti-Money Laundering &
Anti-Terrorism Legislation.
(b)    If Agent has ascertained the identity of the Borrowers or Guarantors or
any authorized signatories of such Persons for the purposes of applicable
Canadian Anti-Money Laundering & Anti-Terrorism Legislation, then the Agent: (i)
shall be deemed to have done so as an agent for each Lender, and this Agreement
shall constitute a "written agreement" in such regard between each Lender and
the Agent within the meaning of applicable Canadian Anti-Money Laundering &
Anti-Terrorism Legislation; and (ii) shall provide to each Lender copies of all
information obtained in such regard without any representation or warranty as to
its accuracy or completeness. Notwithstanding the preceding sentence and except
as may otherwise be agreed in writing, each of the Lenders agrees that Agent has
no obligation to ascertain the identity of the Borrowers or Guarantors or any
authorized signatories of such Persons on behalf of any Lender, or to confirm
the completeness or accuracy of any information it obtains from the Borrowers or
Guarantors or any such authorized signatory in doing so.


12.17    Judgment Currency. If for the purpose of obtaining judgment in any
court it is necessary to convert any amount owing or payable to the Agent or any
Lender under this Agreement from the currency in which it is due (for the
purposes of this Section 12.17, the "Agreed Currency") into a particular
currency (for the purposes of this Section the "Judgment Currency"), the rate of
exchange applied in that conversion shall be that at which the Agent, in
accordance with its normal procedures, could purchase the Agreed Currency with
the Judgment Currency at or about noon on the Business Day immediately preceding
the date on which judgment is given. The obligation of the Borrowers and the
Guarantors in respect of any amount owing or payable under this Agreement or any
other Loan Document to the Agent or any Lender in the Agreed Currency shall,
notwithstanding any judgment and payment in the Judgment Currency, be satisfied
only to the extent that the Agent, in accordance with its normal procedures,
could purchase the Agreed Currency with the amount of the Judgment Currency so
paid at or about noon on the next Business Day following that payment; and if
the amount of the Agreed Currency which the Agent could so purchase is less than
the amount originally due in the Agreed Currency, each Borrower shall, as a
separate obligation


98-

--------------------------------------------------------------------------------




and notwithstanding the judgment or payment, indemnify the Agent or the
applicable Lender against any loss.
12.18    Complete Agreement; Conflicts. This Agreement, the Notes (if issued),
and the Loan Documents contain the entire agreement of the parties hereto,
superseding all prior agreements, discussions and understandings relating to the
subject matter hereof, and none of the parties shall be bound by anything not
expressed in writing. In the event of any conflict between the terms of this
Agreement and the other Loan Documents, this Agreement shall govern.
12.19    Severability. In case any one or more of the obligations of the Credit
Parties under this Agreement, the Notes or any of the other Loan Documents shall
be invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining obligations of the Credit Parties shall not
in any way be affected or impaired thereby, and such invalidity, illegality or
unenforceability in one jurisdiction shall not affect the validity, legality or
enforceability of the obligations of the Credit Parties under this Agreement,
the Notes or any of the other Loan Documents in any other jurisdiction.
12.20    Table of Contents and Headings; Section References. The table of
contents and the headings of the various subdivisions hereof are for convenience
of reference only and shall in no way modify or affect any of the terms or
provisions hereof and references herein to “sections,” “subsections,” “clauses,”
“paragraphs,” “subparagraphs,” “exhibits” and “schedules” shall be to sections,
subsections, clauses, paragraphs, subparagraphs, exhibits and schedules,
respectively, of this Agreement unless otherwise specifically provided herein or
unless the context otherwise clearly indicates.
12.21    Construction of Certain Provisions. If any provision of this Agreement
or any of the Loan Documents refers to any action to be taken by any Person, or
which such Person is prohibited from taking, such provision shall be applicable
whether such action is taken directly or indirectly by such Person, whether or
not expressly specified in such provision.
12.22    Independence of Covenants. Each covenant hereunder shall be given
independent effect (subject to any exceptions stated in such covenant) so that
if a particular action or condition is not permitted by any such covenant
(taking into account any such stated exception), the fact that it would be
permitted by an exception to, or would be otherwise within the limitations of,
another covenant shall not avoid the occurrence of a Default or an Event of
Default.
12.23.    Amendment and Restatement. This Agreement constitutes in part,
renewal, replacement evidence and refinancing of indebtedness of US Borrower
under the Prior Agreement and amends and restates the Prior Agreement. The
Borrowers acknowledge and agree that as of the date hereof, they have no
defense, offset, counterclaim or other claim or dispute with respect to any
indebtedness or obligation incurred pursuant to such Prior Agreement. The
Indebtedness and other liabilities pursuant hereto are issued (in part) in
exchange and replacement for the indebtedness of US Borrower previously
evidenced and governed by the Prior Agreement, shall not be a novation or
satisfaction thereof and shall be entitled to the same collateral with the same
priority. The Lenders acknowledge and agree that such transfer of rights and
interests shall take place among the Lenders as of the Effective Date to give
effect to the commitments of the Lenders


99-

--------------------------------------------------------------------------------




set forth herein and the Lenders will make such payments among themselves as
directed by the Agent to give effect thereto.
12.24    Reliance on and Survival of Provisions. All terms, covenants,
agreements, representations and warranties of the Credit Parties to any of the
Loan Documents made herein or in any of the Loan Documents or in any
certificate, report, financial statement or other document furnished by or on
behalf of any Credit Party in connection with this Agreement or any of the Loan
Documents shall be deemed to have been relied upon by the Lenders,
notwithstanding any investigation heretofore or hereafter made by any Lender or
on such Lender’s behalf, and those covenants and agreements of the Borrowers set
forth in Section 12.5 hereof (together with any other indemnities of any Credit
Party contained elsewhere in this Agreement or in any of the other Loan
Documents) and of Lenders set forth in Section 11.7 hereof shall survive the
repayment in full of the Indebtedness and the termination of any commitment to
extend credit.






[Signatures Follow On Succeeding Page]


100-

--------------------------------------------------------------------------------




WITNESS the due execution hereof as of the day and year first above written.


UNIQUE FABRICATING NA, INC.
as US Borrower




By:    ______________________________
    
Its:    ______________________________


UNIQUE-INTASCO CANADA, INC.
as CA Borrower






By:    ______________________________


Its:    ______________________________












101-

--------------------------------------------------------------------------------




WITNESS the due execution hereof as of the day and year first above written.


10198157_2.doc




CITIZENS BANK, NATIONAL ASSOCIATION
a national banking association, as Agent and Lender




By:                        


Its:                        




102-

--------------------------------------------------------------------------------




WITNESS the due execution hereof as of the day and year first above written.




FIFTH THIRD BANK,
as a Lender




By:______________________________


Its:_______________________________


103-

--------------------------------------------------------------------------------




WITNESS the due execution hereof as of the day and year first above written.




FLAGSTAR BANK, FSB,
as a Lender




By:_______________________________


Its:_______________________________






104-

--------------------------------------------------------------------------------





Schedule 1.2
Percentages and Allocations




LENDERS


REVOLVING CREDIT AND LETTER OF CREDIT
PERCENTAGE
REVOLVING CREDIT ALLOCATIONS
US TERM LOAN PERCENTAGE
US TERM LOAN ALLOCATIONS
CA TERM LOAN PERCENTAGE
CA TERM LOAN ALLOCATIONS
Citizens Bank, National Association


52%


$15,600,000.00


52%


$8,840,000.00


52%


$7,800,000.00
Flagstar Bank, FSB


24%


$7,200,000.00


24%


$4,080,000.00


24%


$3,600,000.00
Fifth Third Bank


24%


$7,200,000.00


24%


$4,080,000.00


24%


$3,600,000.00


TOTALS


100%


$30,000,000.00


100%


$17,000,000.00


100%


$15,000,000.00












--------------------------------------------------------------------------------





SCHEDULE 12.6- ADDRESSES FOR NOTICES




Borrower:    Unique Fabricating NA, Inc.
Attention: _____________________
800 Standard Parkway
Auburn Hills, Michigan 48326 27087
Phone: (____)             
Facsimile: (___)             


            
Administrative Agent:    Citizens Bank, National Association
Attention: Michael Farley, Senior Vice President
27777 Franklin Road
Southfield, Michigan 48034


________, as Lender:                        
Attention:                 
                        
                        


Citizens, as Lender:    Citizens Bank, National Association
Attention: Michael Farley, Senior Vice President
27777 Franklin Road
Southfield, Michigan 48034









--------------------------------------------------------------------------------




EXHIBIT & SCHEDULES LIST




Exhibit A        Assignment Agreement
Exhibit B        Borrowing Base Certificate
Exhibit C        Form of CA Term Loan Notes
Exhibit D        Covenant Compliance Report
Exhibit E        Request for Revolving Credit Advance
Exhibit F        Request for Swing Line Advance
Exhibit G        Form of Revolving Credit Note
Exhibit H        Form of Swing Line Notes
Exhibit I        Form of US Term Loan Note


Schedule 5.3        Owned and Leased Real Property
Schedule 5.9        Litigation
Schedule 5.13        Pension Plans
Schedule 5.15        Environmental Matters
Schedule 5.17         Subsidiaries
Schedule 5.18        Intellectual Property
Schedule 5.19        Capital Structure
Schedule 5.22        Union Contracts
Schedule 5.24        Corporate Organization and Identification
Schedule 7.1        Existing Capital Leases
Schedule 12.6        Notice Addresses





